


Exhibit 10.1
NINTH AMENDMENT TO THIRD AMENDED
AND RESTATED CREDIT AGREEMENT
THIS NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (the "Ninth
Amendment to Third Amended and Restated Credit Agreement," or this "Amendment")
is entered into effective as of November 6, 2015, among VANGUARD NATURAL GAS,
LLC, a Kentucky limited liability company ("Borrower"), CITIBANK, N.A., as
Administrative Agent and L/C Issuer (the "Administrative Agent"), and the
financial institutions party hereto (the "Lenders").
R E C I T A L S
A.    Borrower, the financial institutions signing as Lenders and Administrative
Agent are parties to a Third Amended and Restated Credit Agreement dated as of
September 30, 2011, and as amended by a First Amendment to Third Amended and
Restated Credit Agreement dated as of November 30, 2011, and as amended by a
Second Amendment to Third Amended and Restated Credit Agreement dated as of June
29, 2012, and as amended by a Third Amendment to Third Amended and Restated
Credit Agreement dated as of December 31, 2012, and as amended by a Fourth
Amendment to Third Amended and Restated Credit Agreement dated as of April 16,
2013, and as amended by a Fifth Amendment to Third Amended and Restated Credit
Agreement dated as of November 5, 2013, and as amended by a Sixth Amendment to
Third Amended and Restated Credit Agreement dated as of April 30, 2014, and as
amended by a Seventh Amendment to Third Amended and Restated Credit Agreement
dated as of October 30, 2014, and as amended by an Eighth Amendment to Third
Amended and Restated Credit Agreement dated as of June 3, 2015 (collectively,
the "Original Credit Agreement").
B.    Borrower has requested certain amendments to the Original Credit Agreement
as set forth herein. Accordingly, the parties desire to amend the Original
Credit Agreement as hereinafter provided.
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Same Terms. All terms used herein which are defined in the Original Credit
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides. In addition, (i) all references in the
Loan Documents to the "Agreement" shall mean the Original Credit Agreement, as
amended by this Amendment, as the same shall hereafter be amended from time to
time, and (ii) all references in the Loan Documents to the "Loan Documents"
shall mean the Loan Documents, as amended by this Amendment or the Modification
Papers, as the same shall hereafter be amended from time to time. In addition,
the following terms have the meanings set forth below:
"Effective Date" means the date on which the conditions specified in Section 2
below are satisfied (or waived in writing by the Administrative Agent).
"Modification Papers" means this Amendment, the Guaranty/Debtor Confirmation
Letters, the joinders, authorization certificates and each of the other
certificates, documents and agreements executed in connection with the
transactions contemplated by this Amendment.

NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 1

--------------------------------------------------------------------------------




2.    Conditions Precedent. The obligations, agreements and waivers of Lenders
as set forth in this Amendment are subject to the satisfaction (in the opinion
of Administrative Agent), unless waived in writing by Administrative Agent, of
each of the following conditions:
(a)    Ninth Amendment to Third Amended and Restated Credit Agreement. This
Amendment shall be executed and delivered by each of the parties hereto.
(b)    Fees and Expenses. Administrative Agent shall have received payment of
all out-of-pocket fees and expenses (including reasonable attorneys' fees and
expenses) incurred by Administrative Agent in connection with the preparation,
negotiation and execution of the Modification Papers.
(c)    Representations and Warranties. Administrative Agent shall have received
a certificate to the effect that all representations and warranties contained
herein or in the other Modification Papers or otherwise made in writing in
connection herewith or therewith shall be true and correct with the same force
and effect as though such representations and warranties have been made on and
as of the Effective Date.
(d)    No Event of Default. No Event of Default exists or will exist as a result
of the execution of this Amendment.
3.    Amendments to Original Credit Agreement. Subject to the satisfaction of
the conditions set forth in Section 2 hereof, on and as of the Effective Date:
(a)    The Original Credit Agreement shall be amended in its entirety to read as
set forth on the attached Annex I hereto.
(b)    The Original Credit Agreement shall be amended by replacing Annex I
thereto with a new Annex I in the form as set forth on Annex II hereto.
(c)    The exhibits to the Original Credit Agreement shall be amended by
replacing Exhibit D with a new Exhibit D in the form as set forth on Annex III
hereto.
4.    Reaffirmed Borrowing Base. As of the Effective Date, and as set forth in
Section 2.07(a) of the Credit Agreement (after giving effect to this Amendment),
the Borrowing Base is hereby reaffirmed at $1,800,000,000. The Borrowing Base as
reaffirmed will remain in effect until the next Scheduled Redetermination Date,
unless otherwise adjusted pursuant to the provisions of Section 2.07 of the
Original Credit Agreement.
5.    Post-Closing Obligations. Borrower acknowledges and agrees that:
(a)    pursuant to Section 10 of the LRE CACR Agreement, Borrower and Vanguard
Operating must deliver to Administrative Agent within the timeframes set forth
in such section, amended and restated mortgages covering Oil and Gas Properties
of Vanguard Operating that were previously Oil and Gas Properties of LRE and
title information and data relating to title to the mineral interests of
Vanguard Operating in its Oil and Gas Properties that were previously Oil and
Gas Properties of LRE, each as more fully set forth in such section of the LRE
CACR Agreement;

NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 2

--------------------------------------------------------------------------------




(b)    pursuant to Section 10 of the EROC CACR Agreement, Borrower and Vanguard
Operating must deliver to Administrative Agent within the timeframes set forth
in such section, joinders and related documentation, amended and restated
mortgages covering Oil and Gas Properties of Vanguard Operating that were
previously Oil and Gas Properties of EROC and title information and data
relating to title to the mineral interests of Vanguard Operating in its Oil and
Gas Properties that were previously Oil and Gas Properties of EROC, each as more
fully set forth in such section of the EROC CACR Agreement;
(c)    within 30 days after the delivery of each amended and restated mortgage
described in clauses (a) and (b) above (or such later date to which
Administrative Agent shall agree in writing), Borrower will deliver local
counsel opinions from counsel to Borrower and each Guarantor owning any
Mortgaged Properties, as appropriate or requested by Administrative Agent,
covering such matters with respect to the Oil and Gas Properties and the
Mortgages as the Administrative Agent may reasonably request;
(d)    within 5 Business Days after the Effective Date (or such later date to
which Administrative Agent shall agree in writing), each existing Guarantor
shall have executed a letter in favor of Administrative Agent (each a
"Guaranty/Debtor Confirmation Letter") confirming that the Security Instruments
previously executed by it remain in full force and effect to secure the
Obligations; and
(e)    within 5 Business Days after the Effective Date (or such later date to
which Administrative Agent shall agree in writing), each new Subsidiary of
Vanguard, after giving effect to the EROC Merger (as defined in the EROC CACR
Agreement), shall have executed and delivered to Administrative Agent joinders
to the Guaranty Agreement and Security Agreement, and delivered any stock
certificates and stock powers, authorization certificates, legal opinions, and
other documents or instruments required for Vanguard to comply with Section 8.14
of the Original Credit Agreement with respect to new Subsidiaries, each in form
and substance satisfactory to Administrative Agent.
6.    Certain Representations. Borrower represents and warrants that, as of the
Effective Date: (a) Borrower has full power and authority to execute the
Modification Papers and the Modification Papers constitute the legal, valid and
binding obligation of Borrower enforceable in accordance with their terms,
except as enforceability may be limited by general principles of equity and
applicable bankruptcy, insolvency, reorganization, moratorium, and other similar
laws affecting the enforcement of creditors' rights generally; and (b) no
authorization, approval, consent or other action by, notice to, or filing with,
any governmental authority or other person is required for the execution,
delivery and performance by Borrower thereof. In addition, Borrower represents
that after giving effect to this Amendment all representations and warranties
contained in the Original Credit Agreement and the other Loan Documents are true
and correct in all material respects (except that any representation or warranty
that is qualified as to materiality shall be true and correct in all respects)
on and as of the Effective Date as if made on and as of such date except to the
extent that any such representation or warranty expressly relates solely to an
earlier date, in which case such representation or warranty is true and correct
in all material respects (except that any representation or warranty that is
qualified as to materiality shall be true and correct in all respects) as of
such earlier date.
7.    FATCA Representation. Borrower hereby certifies to the Administrative
Agent and the Lenders that the obligations of the Borrower set forth in the
Original Credit Agreement, as modified by this Amendment, qualify as a
"grandfathered obligation" within the meaning of Treasury Regulation

NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 3

--------------------------------------------------------------------------------




Section 1.1471-2(b)(2)(i). From and after the Effective Date of this Amendment,
the Borrower shall indemnify the Administrative Agent, and hold it harmless
from, any and all losses, claims, damages, liabilities and related interest,
penalties and expenses, including, without limitation, Taxes and the fees,
charges and disbursements of any counsel for any of the foregoing, arising in
connection with the Administrative Agent's treating, for purposes of determining
withholding Taxes imposed under FATCA, the Credit Agreement as qualifying as a
"grandfathered obligation" within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i). The Borrower's obligations hereunder shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all of the Obligations under the
Credit Agreement.
8.    No Further Amendments. Except as previously amended in writing or as
amended hereby, the Original Credit Agreement shall remain unchanged and all
provisions shall remain fully effective between the parties.
9.    Acknowledgments and Agreements. Borrower acknowledges that on the date
hereof all outstanding Obligations are payable in accordance with their terms,
and Borrower waives any defense, offset, counterclaim or recoupment with respect
thereto. Borrower, Administrative Agent, Issuing Bank and each Lender do hereby
adopt, ratify and confirm the Original Credit Agreement, as amended hereby, and
acknowledge and agree that the Original Credit Agreement, as amended hereby, is
and remains in full force and effect. Borrower acknowledges and agrees that its
liabilities and obligations under the Original Credit Agreement, as amended
hereby, and under the Loan Documents, are not impaired in any respect by this
Amendment. Any breach of any representations, warranties and covenants under
this Amendment shall be an Event of Default under the Original Credit Agreement.
Each party hereto acknowledges that pursuant to the terms of the LRE CACR
Agreement, the LRE Credit Agreement was consolidated into, and restated in its
entirety by the Original Credit Agreement, as more fully set forth therein; and
pursuant to the terms of the EROC CACR Agreement, the EROC Credit Agreement was
consolidated into, and restated in its entirety by the Original Credit
Agreement, as more fully set forth therein.
10.    Limitation on Agreements. The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Original Credit
Agreement or any of the Loan Documents, or (b) to prejudice any right or rights
which Administrative Agent now has or may have in the future under or in
connection with the Original Credit Agreement and the Loan Documents, each as
amended hereby, or any of the other documents referred to herein or therein. The
Modification Papers shall constitute Loan Documents for all purposes.
11.    Confirmation of Security. Borrower hereby confirms and agrees that all of
the Security Instruments which presently secure the Obligations shall continue
to secure, in the same manner and to the same extent provided therein, the
payment and performance of the Obligations as described in the Original Credit
Agreement as modified by this Amendment.
12.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which constitute one instrument. In making proof of this
Amendment, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto.
13.    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS; WAIVER OF
JURY TRIAL.

NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 4

--------------------------------------------------------------------------------




(a)    Governing Law. This Amendment and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Amendment or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
(b)    Submission to Jurisdiction. The Borrower and each other Loan Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, the Issuing Bank, or any Related Party of the foregoing in any way
relating to this Amendment or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York in the Borough of Manhattan, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Amendment or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender or the
Issuing Bank may otherwise have to bring any action or proceeding relating to
this Amendment or any other Loan Document against the Borrower or any other Loan
Party or its properties in the courts of any jurisdiction.
(c)    Waiver of Venue. The Borrower and each other Loan Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Amendment or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.01 of the Original
Credit Agreement. Nothing in this Amendment will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.
(e)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO

NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 5

--------------------------------------------------------------------------------




ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
14.    Time of the Essence. Time is of the essence of this Amendment and the
Loan Documents.
15.    Entirety, Etc. This Amendment and all of the other Loan Documents embody
the entire agreement between the parties. THIS AMENDMENT AND ALL OF THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


[This space is left intentionally blank. Signature pages follow.]

NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 6

--------------------------------------------------------------------------------




The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.
BORROWER:


VANGUARD NATURAL GAS, LLC





By:    /s/ Richard Robert                
Richard Robert
Executive Vice President
    and Chief Financial Officer






--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:


CITIBANK, N.A.
as Administrative Agent and Issuing Bank






By:    /s/ Jeff Ard                    
Name:    Jeff Ard
Title:    Vice President








LENDERS:


CITIBANK, N.A.
as a Lender






By:    /s/ Jeff Ard                    
Name:    Jeff Ard
Title:    Vice President








--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A.
as a Lender






By:                            
Name:                            
Title:                            






--------------------------------------------------------------------------------




ABN AMRO CAPITAL USA LLC
as a Lender






By:                            
Name:                            
Title:                            






--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.
as a Lender






By:    /s/ Raza Jafferi                    
Name:    Raza Jafferi
Title:    Vice President






--------------------------------------------------------------------------------




BANK OF MONTREAL
as a Lender






By:    /s/ Kevin Utsey                
Name:    Kevin Utsey
Title:    Director






--------------------------------------------------------------------------------




BARCLAYS BANK PLC
as a Lender






By:    /s/ Luke Syme                    
Name:    Luke Syme
Title:    Assistant Vice President






--------------------------------------------------------------------------------




CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH
as a Lender






By:    /s/ Daria Mahoney                
Name:    Daria Mahoney
Title:    Authorized Signatory


By:    /s/ William M. Reid             
Name:    William M. Reid
Title:    Authorized Signatory








--------------------------------------------------------------------------------




CREDIT AGRICOLE CORPORATE & INVESTMENT BANK
as a Lender






By:    /s/ Dennis Petito                
Name:    Dennis Petito
Title:    Managing Director




By:    /s/ Michael Willis                
Name:    Michael Willis
Title:    Managing Director








--------------------------------------------------------------------------------




CREDIT SUISSE AG
as a Lender






By:    /s/ Nupur Kumar                
Name:    Nupur Kumar
Title:    Authorized Signatory




By:    /s/ Michael Moreno                
Name:    Michael Moreno
Title:    Authorized Signatory






--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH
as a Lender






By:    /s/ Peter Cucchiara                
Name:    Peter Cucchiara
Title:    Vice President








By:    /s/ Michael Shannon                
Name:    Michael Shannon
Title:    Vice President




--------------------------------------------------------------------------------




FIFTH THIRD BANK
as a Lender






By:    /s/ Justin Bellamy                
Name:    Justin Bellamy
Title:    Director






--------------------------------------------------------------------------------




ING CAPITAL LLC
as a Lender






By:    /s/ Juli Bieser         
Name:    Juli Bieser
Title:    Director


By:    /s/ Josh Strong         
Name:    Josh Strong
Title:    Director




--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.
as a Lender






By:    /s/ Daren Vanek                
Name:    Daren Vanek
Title:    Executive Director






--------------------------------------------------------------------------------




NATIXIS, NEW YORK BRANCH
as a Lender






By:    /s/ Stuart Murray                
Name:    Stuart Murray
Title:    Managing Director


By:    /s/ Vikram Nath                
Name:    Vikram Nath
Title:    Vice President








--------------------------------------------------------------------------------




PNC BANK NATIONAL ASSOCIATION
as a Lender






By:    /s/ Kyle Helfrich                
Name:    Kyle Helfrich
Title:    Assistant Vice President






--------------------------------------------------------------------------------




ROYAL BANK OF CANADA
as a Lender






By:    /s/ Don J. McKinnerney            
Name:    Don J. McKinnerney
Title:    Authorized Signatory






--------------------------------------------------------------------------------




SUMITOMO MITSUI BANKING CORPORATION
as a Lender






By:    /s/ James D. Weinstein            
Name:    James D. Weinstein
Title:    Managing Director






--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA
as a Lender






By:    /s/ Alan Dawson                
Name:    Alan Dawson
Title:    Director




--------------------------------------------------------------------------------




CITIZENS BANK, N.A.
as a Lender






By:    /s/ Scott Donaldson                
Name:    Scott Donaldson
Title:    Senior Vice President






--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION
as a Lender






By:    /s/ John C. Lozano                
Name:    John C. Lozano
Title:    Vice President






--------------------------------------------------------------------------------




UBS AG, STAMFORD BRANCH
as a Lender






By:    /s/ Darlene Arias                
Name:    Darlene Arias
Title:    Director




By:    /s/ Houssem Daly                
Name:    Houssem Daly    
Title:    Associate Director




--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY
as a Lender






By:    /s/ Ryan Aman                    
Name:    Ryan Amam
Title:    Vice President






--------------------------------------------------------------------------------




CAPITAL ONE, NATIONAL ASSOCIATION
as a Lender






By:    /s/ Matthew Molero                
Name:    Matthew Molero
Title:    Senior Vice President






--------------------------------------------------------------------------------




COMERICA BANK
as a Lender






By:    /s/ Jeffery Treadway                
Name:    Jeffery Treadway
Title:    Senior Vice President






--------------------------------------------------------------------------------




COMMONWEALTH BANK OF AUSTRALIA
as a Lender






By:    /s/ Sanjay Remond                
Name:    Sanjay Remond
Title:    Director




--------------------------------------------------------------------------------




MORGAN STANLEY BANK, N.A.
as a Lender






By:    /s/ Dmitriy Barskiy                
Name:    Dmitriy Barskiy
Title:    Authorized Signatory






--------------------------------------------------------------------------------




ASSOCIATED BANK, N.A.
as a Lender






By:    /s/Kyle Lewis                 
Name:    Kyle Lewis
Title:    Vice President






--------------------------------------------------------------------------------




AMEGY BANK NATIONAL ASSOCIATION
as a Lender






By:                            
Name:                            
Title:                            






--------------------------------------------------------------------------------




WHITNEY BANK
as a Lender






By:    /s/ Liana Tchernysheva            
Name:    Liana Tchernysheva
Title:    Senior Vice President






--------------------------------------------------------------------------------




THE HUNTINGTON NATIONAL BANK
as a Lender






By:                            
Name:                            
Title:                            






--------------------------------------------------------------------------------




SUNTRUST BANK
as a Lender






By:                            
Name:                            
Title:                            








--------------------------------------------------------------------------------






ANNEX I
TO NINTH AMENDMENT TO THIRD AMENDED
AND RESTATED CREDIT AGREEMENT


THIRD AMENDED AND RESTATED
CREDIT AGREEMENT

Dated as of
September 30, 2011
among
VANGUARD NATURAL GAS, LLC,
as Borrower,
CITIBANK, N.A.,
as Administrative Agent and Issuing Bank,

and

The Other Lenders Party Hereto
CITIGROUP GLOBAL MARKETS INC.,
as Co-Lead Arranger, Sole Bookrunner and Co-Syndication Agent
WELLS FARGO BANK, N.A.,
as Co-Lead Arranger and Co-Syndication Agent














--------------------------------------------------------------------------------




TABLE OF CONTENTS
        
 
 
 
Page
ARTICLE I Definitions and Accounting Matters
2
 
Section 1.01.
Terms Defined Above
2
 
Section 1.02.
Certain Defined Terms
2
 
Section 1.03.
Types of Loans and Borrowings
30
 
Section 1.04.
Accounting Terms and Determinations; GAAP
31
 
Section 1.05.
Changes in GAAP
31
 
Section 1.06.
Calculations: Rounding
32
 
Section 1.07.
Determination of Time of Day
32
 
Section 1.08.
Amounts of Letters of Credit
32
ARTICLE II The Credits
 
32
 
Section 2.01.
Commitments
32
 
Section 2.02.
Loans and Borrowings
32
 
Section 2.03.
Requests for Borrowings
33
 
Section 2.04.
Interest Elections
34
 
Section 2.05.
Funding of Borrowings
35
 
Section 2.06.
Termination, Reduction and Increase of Aggregate Commitments
36
 
Section 2.07.
Borrowing Base
39
 
Section 2.08.
Letters of Credit
42
 
Section 2.09.
Collateral
48
 
Section 2.10.
Swap Agreements for Properties to be Acquired
48
 
Section 2.11.
Cash Collateral
48
 
Section 2.12.
Defaulting Lenders
49
ARTICLE III Payments of Principal and Interest; Prepayments; Fees
51
 
Section 3.01.
Repayment of Loans
51
 
Section 3.02.
Interest
51
 
Section 3.03.
Alternate Rate of Interest
52
 
Section 3.04.
Prepayments
52
 
Section 3.05.
Fees
54
ARTICLE IV Payments; Pro Rata Treatment; Sharing of Set-offs
55
 
Section 4.01.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
55
 
Section 4.02.
Presumption of Payment by the Borrower
56
 
Section 4.03.
Certain Deductions by the Administrative Agent
57
 
Section 4.04.
Disposition of Proceeds
57
ARTICLE V Increased Costs; Break Funding Payments; Taxes; Illegality
57
 
Section 5.01.
Increased Costs
57
 
Section 5.02.
Break Funding Payments
59
 
Section 5.03.
Taxes
59
 
Section 5.04.
Mitigation Obligations; Replacement of Lenders
63
 
Section 5.05.
Illegality
63
ARTICLE VI Conditions Precedent
64
 
Section 6.01.
Conditions to Execution
64
 
Section 6.02.
Conditions to Effectiveness
66
 
Section 6.03.
Conditions Precedent to Each Credit Event
70
ARTICLE VII Representations and Warranties
71
 
Section 7.01.
Organization; Powers
71
 
Section 7.02.
Authority; Enforceability
71
 
Section 7.03.
Approvals; No Conflicts
72
 
Section 7.04.
Financial Condition; No Material Adverse Change
72


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page i



--------------------------------------------------------------------------------




 
Section 7.05.
Litigation
73
 
Section 7.06.
Environmental Matters
73
 
Section 7.07.
Compliance with the Laws and Agreements; No Defaults
74
 
Section 7.08.
Investment Company Act
74
 
Section 7.09.
Taxes
74
 
Section 7.10.
ERISA
75
 
Section 7.11.
Disclosure; No Material Misstatements
76
 
Section 7.12.
Insurance
76
 
Section 7.13.
Restriction on Liens
77
 
Section 7.14.
Subsidiaries
77
 
Section 7.15.
Location of Business and Offices
77
 
Section 7.16.
Properties; Titles, Etc
77
 
Section 7.17.
Maintenance of Properties
78
 
Section 7.18.
Gas Imbalances, Prepayments
79
 
Section 7.19.
Marketing of Production
79
 
Section 7.20.
Swap Agreements
79
 
Section 7.21.
Use of Loans and Letters of Credit
79
 
Section 7.22.
Solvency
80
 
Section 7.23.
Anti-Corruption Laws and Sanctions
80
 
Section 7.24.
Security Instruments
81
 
Section 7.25.
Article 8 of Uniform Commercial Code
81
ARTICLE VIII Affirmative Covenants
81
 
Section 8.01.
Financial Statements; Other Information
81
 
Section 8.02.
Notices of Material Events
84
 
Section 8.03.
Existence; Conduct of Business
86
 
Section 8.04.
Payment of Obligations
86
 
Section 8.05.
Performance of Obligations under Loan Documents
86
 
Section 8.06.
Operation and Maintenance of Properties
87
 
Section 8.07.
Insurance
88
 
Section 8.08.
Books and Records; Inspection Rights
88
 
Section 8.09.
Compliance with Laws
88
 
Section 8.10.
Environmental Matters
88
 
Section 8.11.
Further Assurances
89
 
Section 8.12.
Reserve Reports
90
 
Section 8.13.
Title Information
91
 
Section 8.14.
Additional Collateral; Additional Guarantors
92
 
Section 8.15.
ERISA Compliance
94
 
Section 8.16.
Keepwell
94
ARTICLE IX Negative Covenants
95
 
Section 9.01.
Financial Covenants
95
 
Section 9.02.
Debt
95
 
Section 9.03.
Liens
96
 
Section 9.04.
Dividends, Distributions and Redemptions
97
 
Section 9.05.
Investments, Loans and Advances
98
 
Section 9.06.
Nature of Business; International Operations
99
 
Section 9.07.
Limitation on Leases
100
 
Section 9.08.
Proceeds of Loans
100
 
Section 9.09.
ERISA Compliance
100
 
Section 9.10.
Sale or Discount of Receivables
101
 
Section 9.11.
Mergers, Etc
101
 
Section 9.12.
Sale of Properties
102
 
Section 9.13.
Environmental Matters
102
 
Section 9.14.
Transactions with Affiliates
102


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page ii



--------------------------------------------------------------------------------




 
Section 9.15.
Subsidiaries
102
 
Section 9.16.
Negative Pledge Agreements; Dividend Restrictions
103
 
Section 9.17.
Gas Imbalances, Take-or-Pay or Other Prepayments
103
 
Section 9.18.
Swap Agreements
103
 
Section 9.19.
Marketing Activities
104
ARTICLE X Events of Default; Remedies
104
 
Section 10.01.
Events of Default
104
 
Section 10.02.
Remedies
108
ARTICLE XI The Agents
 
109
 
Section 11.01.
Appointment; Powers
109
 
Section 11.02.
Rights as a Lender
110
 
Section 11.03.
Exculpatory Provisions
110
 
Section 11.04.
Reliance by Administrative Agent
111
 
Section 11.05.
Delegation of Duties
112
 
Section 11.06.
Resignation of Administrative Agent and/or Issuing Bank
112
 
Section 11.07.
Non-Reliance on Administrative Agent and Other Lenders
113
 
Section 11.08.
No Other Duties, etc
114
 
Section 11.09.
Administrative Agent May File Proofs of Claim
114
 
Section 11.10.
Collateral and Guaranty Matters
114
 
Section 11.11.
Secured Swap Agreements and Secured Treasury Management Agreements
115
ARTICLE XII Miscellaneous
 
116
 
Section 12.01.
Notices
116
 
Section 12.02.
Waivers; Amendments
118
 
Section 12.03.
Expenses, Indemnity; Damage Waiver
120
 
Section 12.04.
Successors and Assigns Generally
122
 
Section 12.05.
Survival; Revival; Reinstatement
127
 
Section 12.06.
Counterparts; Integration; Effectiveness; Electronic Signatures
127
 
Section 12.07.
Severability
128
 
Section 12.08.
Right of Setoff
128
 
Section 12.09.
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS; WAIVER OF JURY TRIAL
129
 
Section 12.10.
Headings
130
 
Section 12.11.
Confidentiality
130
 
Section 12.12.
Interest Rate Limitation
131
 
Section 12.13.
EXCULPATION PROVISIONS
132
 
Section 12.14.
Collateral Matters; Swap Agreements; Treasury Management Agreements
132
 
Section 12.15.
No Third Party Beneficiaries
133
 
Section 12.16.
USA Patriot Act Notice
133
 
Section 12.17.
Amendment and Restatement; Release
133
 
Section 12.18.
Replacement of Lenders
134
 
Section 12.19.
Time of the Essence
134
 
Section 12.20.
No Advisory or Fiduciary Responsibility
134
 
Section 12.21.
The Parent
135
 
Section 12.22.
Concerning the Second Lien Intercreditor Agreement
135
 
 
 
 
 
 
 
 
ANNEXES, EXHIBITS AND SCHEDULES
 
 
Annex I
Applicable Percentages and Commitments
 
 
 
 
 
 
Exhibit A
Form of Note
 
 
Exhibit B
Form of Borrowing Request
 
 
Exhibit C
Form of Interest Election Request
 
 
Exhibit D
Form of Compliance Certificate
 
 
Exhibit E
Security Instruments
 


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page iii



--------------------------------------------------------------------------------




 
Exhibit F
Form of Assignment and Assumption
 
 
Exhibit G-1
Form of U.S. Tax Compliance Certificate (Foreign Lenders that are not
partnerships)
 
Exhibit G-2
Form of U.S. Tax Compliance Certificate (Foreign Participants that are not
partnerships)
 
Exhibit G-3
Form of U.S. Tax Compliance Certificate (Foreign Lenders that are partnerships)
 
 
Exhibit G-4
Form of U.S. Tax Compliance Certificate (Foreign Participants that are
partnerships)
 
Exhibit H-1
Form of Commitment Amount Increase Agreement
 
 
Exhibit H-2
Form of Additional Lender Agreement
 
 
Exhibit I
Form of Reserve Report Certificate
 
 
 
 
 
 
Schedule 1.01
Existing Letters of Credit on the Effective Date
 
 
Schedule 7.05
Litigation
 
 
Schedule 7.06
Environmental
 
 
Schedule 7.12
Insurance
 
 
Schedule 7.14
Subsidiaries and Partnerships
 
 
Schedule 7.18
Gas Imbalances
 
 
Schedule 7.19
Marketing Contracts
 
 
Schedule 7.20
Current Swap Agreements
 
 
Schedule 9.03
Existing Liens
 
 
Schedule 9.05
Investments
 


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT – Page iv



--------------------------------------------------------------------------------




THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 30, 2011,
is among VANGUARD NATURAL GAS, LLC, a limited liability company duly formed and
existing under the laws of the Commonwealth of Kentucky (the "Borrower"); each
of the Lenders from time to time party hereto; and CITIBANK, N.A. (in its
individual capacity, "Citibank"), as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity, the
"Administrative Agent").
R E C I T A L S
A.    The Borrower (formerly known as Nami Holding Company, LLC), Administrative
Agent, and certain lenders have previously entered into that certain Credit
Agreement dated as of January 3, 2007, as amended by that certain First
Amendment to Credit Agreement dated as of March 2, 2007, and as amended by that
certain Second Amendment to Credit Agreement dated as of April 13, 2007, and as
amended by that certain Third Amendment to Credit Agreement dated as of May 4,
2007, and as amended by that certain Fourth Amendment to Credit Agreement dated
as of August 30, 2007, and as amended by that certain Fifth Amendment to Credit
Agreement dated as of October 5, 2007, and as amended by that certain Sixth
Amendment to Credit Agreement dated as of November 15, 2007 (collectively, the
"Original 2007 Credit Agreement").
B.    The Borrower, the Administrative Agent and certain Lenders then amended
and restated the Original 2007 Credit Agreement pursuant to the terms of a First
Amended and Restated Credit Agreement as of February 14, 2008, which was then
amended by that certain First Amendment to First Amended and Restated Credit
Agreement dated as of May 15, 2008, that certain Second Amendment to First
Amended and Restated Credit Agreement dated as of October 22, 2008, that certain
Third Amendment to First Amended and Restated Credit Agreement dated as of
February 18, 2009, and that certain Fourth Amendment to First Amended and
Restated Credit Agreement dated as of June 26, 2009 (these five instruments are
collectively referred to herein as the "Original 2008 Credit Agreement").
C.    The Borrower, the Administrative Agent and certain Lenders then amended
and restated the Original 2008 Credit Agreement pursuant to the terms of a that
certain Second Amended and Restated Credit Agreement as of August 31, 2009,
which was then amended by that certain First Amendment to Second Amended and
Restated Credit Agreement dated as of October 1, 2009, that certain Second
Amendment to Second Amended and Restated Credit Agreement dated as of June 1,
2010, that certain Third Amendment to Second Amended and Restated Credit
Agreement dated as of November 16, 2010, that certain Fourth Amendment to Second
Amended and Restated Credit Agreement dated as of December 31, 2010 (these five
instruments are collectively referred to herein as the "Original 2009 Credit
Agreement")
D.    The Borrower has directed that a portion of the proceeds of the credit
facility created by this Agreement (refer to Article I for definitions not
otherwise defined) be used to acquire the indebtedness, and the security for the
indebtedness, of the Encore Entities created pursuant to the ENP Credit
Agreement. This acquired indebtedness will be consolidated with the other
indebtedness created by this Agreement and become part of the Obligations. In
addition, the security for this acquired indebtedness will be consolidated,
amended and restated in order to secure the Obligations.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 1



--------------------------------------------------------------------------------




E.    The parties desire to further amend the Original 2009 Credit Agreement to
make certain agreed to changes. Because of the number of amendments previously
entered into and the changes required to effect the desired amendments, the
parties deem it advantageous to restate the terms and provisions of the Original
2009 Credit Agreement as hereinafter set forth. This Agreement will be executed
by the parties hereto prior to effectiveness of this Agreement. Effectiveness of
this Agreement will be contingent upon the consummation of the acquisition of
the ENP Common Units constituting the remaining Equity Interests in ENP in
accordance with the terms of the ENP Transaction Documents and certain other
conditions precedent to effectiveness (refer to Article I for definitions not
otherwise defined).
In consideration of the mutual covenants and agreements herein contained and of
the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto hereby agree that the Original 2009 Credit Agreement is amended
and restated in its entirety as follows:
Article CXXXIII.
Definitions and Accounting Matters
Section 133.01    Terms Defined Above. As used in this Agreement, each term
defined above has the meaning indicated above.
Section 133.02    Certain Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
"ABR", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
"Acquisition Company" means Vanguard Acquisition Company, LLC, a Delaware
company, formed by the Borrower to effectuate the merger and the ENP
Transactions pursuant to the terms of the Merger Agreement.
"Act" has the meaning assigned such term in Section 12.16.
"Additional Lender" has the meaning assigned to such term in Section 2.06(c)(i).
"Additional Lender Agreement" has the meaning assigned to such term in
Section 2.06(c)(ii)(H).
"Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied from time to time by the Administrative Agent.
"Affected Loans" has the meaning assigned such term in Section 5.05.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 2



--------------------------------------------------------------------------------




"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
"Agent Parties" has the meaning assigned such term in Section 12.01(d)(ii).
"Agents" means, collectively, the Administrative Agent and other agents
subsequently named; and "Agent" shall mean either the Administrative Agent or
such other agent, as the context requires.
"Aggregate Commitments" at any time, means the sum of aggregate amount of the
Commitments of all of the Lenders, as the same may be reduced, increased or
terminated pursuant to Section 2.06 or 2.07.
"Agreement" means this Third Amended and Restated Credit Agreement, as the same
may from time to time be amended, modified, supplemented or restated.
"Alternate Base Rate" means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
"Anti-Corruption Laws'' means all state or federal laws, rules, and regulations
applicable to the Borrower or any of its Affiliates from time to time concerning
or relating to bribery or corruption, including the FCPA.
"Applicable Margin" means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate and the Letter of
Credit Fee Rate, as the case may be, the rate per annum set forth in the
Borrowing Base Utilization Grid below based upon the Borrowing Base Utilization
Percentage then in effect:
Borrowing Base Utilization Grid
Borrowing Base Utilization Percentage


<25%


>25% <50%
>50% <75%
>75% <90%
>90%
Eurodollar Loans
1.50
%
1.75
%
2.00
%
2.25
%
2.50
%
ABR Loans and Letter of Credit Fee Rate
0.50
%
0.75
%
1.00
%
1.25
%
1.50
%
Commitment Fee Rate
0.50
%
0.50
%
0.375
%
0.375
%
0.375
%

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then the "Applicable Margin" will be determined based on the

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 3



--------------------------------------------------------------------------------




rates per annum set forth on the grid when the Borrowing Base Utilization
Percentage is 90% or more.
"Applicable Percentage" means, with respect to any Lender at any time, the
percentage of the Aggregate Commitments represented by such Lender's Commitment
at such time; provided that, at any time a Defaulting Lender shall exist,
"Applicable Percentage" shall mean the percentage of the Aggregate Commitments
(disregarding any Defaulting Lenders' Commitment as such time, but subject to
Section 2.12(a)(i)(A)) represented by such Lender's Commitment. If the Aggregate
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Aggregate Commitments most recently in effect, giving
effect to any assignments.
"Approved Counterparty" means (a) any Lender or any Affiliate of a Lender, or
(b) any other Person engaged in the business of writing Swap Agreements whose
long term senior unsecured debt rating is A-/A3 by S&P or Moody's (or their
equivalent) or higher and that is acceptable to the Administrative Agent, or
(c) any other Person from time to time approved by the Required Lenders.
"Approved Fund" means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.
"Approved Petroleum Engineers" means DeGolyer and MacNaughton and any other
independent petroleum engineers acceptable to the Administrative Agent.
"Arranger" means (a) Citigroup Global Markets Inc., in its capacities as the
co‑lead arranger, sole bookrunner and co‑syndication agent hereunder, and
(b) Wells Fargo Bank, N.A., in its capacities as co‑lead arranger and
co‑syndication agent hereunder.
"ASC 815" means the Accounting Standards Codification No. 815 (Derivatives and
Hedging), as issued by the Financial Accounting Standards Board.
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.04(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.
"Availability Period" means the period from and including the Effective Date to
but excluding the Termination Date.
"Available Funds" means, at the time of determination, the amount by which
(a) the lesser of (i) the amount of the Borrowing Base as then in effect at such
time and (ii) the amount of the Aggregate Commitments at such time, exceeds
(b) the total Revolving Credit Exposure for all Lenders at such time.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 4



--------------------------------------------------------------------------------




"Board" means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.
"Borrowing" means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
"Borrowing Base" means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 8.13(c) and Section 2.07(e).
"Borrowing Base Deficiency" occurs if at any time the total Revolving Credit
Exposures exceeds the Borrowing Base then in effect.
"Borrowing Base Increase Requisite Lenders" means, at any time, the
Administrative Agent together with Lenders having Loans, LC Exposure and unused
Commitments representing more than 90% of the sum of all Loans outstanding, LC
Exposure and unused Commitments at such time (including the Administrative
Agent, without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)); provided that Loans, LC Exposure and unused Commitment
of any Defaulting Lender at such time shall be disregarded for purposes of
making a determination of Borrowing Base Increase Requisite Lenders.
"Borrowing Base Utilization Percentage" means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
lesser of (a) the Aggregate Commitments in effect on such day or (b) the
Borrowing Base in effect on such day.
"Borrowing Request" means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.
"Capital Expenditures" means, in respect of any Person, for any period, the
aggregate (determined without duplication) of all exploration and development
expenditures and costs that are capital in nature and any other expenditures
that are capitalized on the balance sheet of such Person in accordance with
GAAP.
"Capital Leases" means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 5



--------------------------------------------------------------------------------




"Cash Collateralize" means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in Dollars, at a
location and pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Bank (and "Cash Collateralization" has a
corresponding meaning).
"Casualty Event" means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of the Subsidiaries
having a fair market value in excess of $5,000,000.
"Change in Control" means an event or series of events by which (a) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the SEC thereunder as in effect on the date hereof) of Equity
Interests representing more than 25% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Parent, or (b)
occupation of a majority of those seats (other than vacant seats) on the board
of managers of Parent by Persons who were neither (i) nominated by the board of
managers of the Parent nor (ii) appointed by managers so nominated.
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated
thereunder by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities or otherwise, in each case pursuant to Basel
III, shall in each case be deemed to be a "Change in Law" introduced or adopted
after the date hereof, regardless of the date enacted, adopted or issued.
"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
"Collateral" means all of the "Collateral" and Mortgaged Property referred to in
the Security Instruments, and all of the other Property and other Equity
Interests of the Loan Parties and other Persons that is or is intended under the
terms of the Security Instruments to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.
"Commitment" means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder in an
aggregate principal amount at any one time outstanding not to exceed the amounts
set forth opposite such Lender's name as its "Commitment" on Annex I ( as such
Annex I may be amended from time to time in connection with any modification to
any Commitment or to the Aggregate Commitments pursuant to this Agreement),
which amount represents the maximum aggregate amount of such Lender's

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 6



--------------------------------------------------------------------------------




Revolving Credit Exposure hereunder, as such commitment may be (a) modified from
time to time pursuant to Section 2.06 or 2.07 and (b) modified from time to time
pursuant to assignments by or to such Lender pursuant to Section 12.04(b), and
Section 12.18 or otherwise, and (c) terminated in accordance with Section 10.02
or otherwise in accordance with the terms of this Agreement. The amount
representing each Lender's Commitment shall not exceed such Lender's Applicable
Percentage of the then effective Borrowing Base.
"Commitment Amount Increase Agreement" has the meaning assigned to such term in
Section 2.06(c)(ii)(G).
"Commitment Fee Rate" has the meaning set forth in the definition of "Applicable
Margin".
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
"Communications" has the meaning assigned such term in Section 12.01(d).
"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
"Consolidated Leverage Ratio" means, as of any date of determination, for the
Parent, the Borrower and the Subsidiaries on a consolidated basis, the ratio of
(a) Total Debt as of such date to (b) EBITDA for each four consecutive fiscal
quarter period ending on such date of determination. For purposes of calculating
the Consolidated Leverage Ratio at any date, EBITDA shall be calculated on a pro
forma basis (as certified by the Borrower to the Administrative Agent and as
approved by the Administrative Agent) assuming that all acquisitions made, and
all dispositions completed, during the four consecutive fiscal quarters then
most recently ended have been made on the first day of such period (but without
any adjustment for projected cost savings or other synergies).
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the managers or other
governing body of a Person will be deemed to "control" such other Person.
"Controlling" and "Controlled" have meanings correlative thereto.
"Debt" means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers' acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 7



--------------------------------------------------------------------------------




otherwise, to be secured by) a Lien on any Property of such Person, whether or
not such Debt is assumed by such Person; (g) all Debt (as defined in the other
clauses of this definition) of others guaranteed by such Person or in which such
Person otherwise assures a creditor against loss of the Debt (howsoever such
assurance shall be made) to the extent of the lesser of the amount of such Debt
and the maximum stated amount of such guarantee or assurance against loss; (h)
all obligations or undertakings of such Person to maintain or cause to be
maintained the financial position or covenants of others or to purchase the Debt
or Property of others; (i) obligations to deliver commodities, goods or
services, including, without limitation, Hydrocarbons, in consideration of one
or more advance payments, other than gas balancing arrangements in the ordinary
course of business; (j) obligations to pay for goods or services even if such
goods or services are not actually received or utilized by such Person; (k) any
Debt of a partnership for which such Person is liable either by agreement, by
operation of law or by a Governmental Requirement but only to the extent of such
liability; (l) Disqualified Capital Stock; and (m) the undischarged balance of
any production payment created by such Person or for the creation of which such
Person directly or indirectly received payment. The Debt of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP.
"Debtor Relief Laws" means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
"Defaulting Lender" means at any time, subject to Section 2.12(b), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make a Loan, make a payment to the Issuing
Bank in respect of an LC Disbursement or make any other payment due hereunder
(each, a "funding obligation"), unless such Lender has notified the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender's determination that one or more conditions precedent to funding
has not been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Administrative Agent, the Borrower or the Issuing
Bank in writing, or has stated publicly, that it does not intend to comply with
its funding obligations hereunder, unless such writing or statement states that
such position is based on such Lender's determination that one or more
conditions precedent to funding cannot be satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing or public statement), (iii) any Lender that has, for three or more
Business Days after written request of the Administrative Agent or the Borrower,
failed to confirm in writing to the Administrative Agent and the Borrower that
it will comply with its prospective funding obligations hereunder (provided that
such Lender will cease to be a Defaulting Lender pursuant to this clause (iii)
upon the Administrative Agent's and the Borrower's receipt of such written
confirmation), or (iv) any Lender with respect to which a Lender Insolvency
Event, other than by way of an Undisclosed Administration, has occurred and is
continuing with respect to such Lender or its Parent Company

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 8



--------------------------------------------------------------------------------




(provided, in each case, that neither the reallocation of funding obligations
provided for in Section 2.12(a)(i) as a result of a Lender's being a Defaulting
Lender nor the performance by Non-Defaulting Lenders of such reallocated funding
obligations will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender). Any determination by the Administrative Agent that a
Lender is a Defaulting Lender under any of clauses (i) through (v) above will be
conclusive and binding absent manifest error, and such Lender will be deemed to
be a Defaulting Lender (subject to Section 2.12(b)) upon notification of such
determination by the Administrative Agent to the Borrower, the Issuing Bank and
the Lenders.
"Determining Lenders" means, at any time, Lenders having Loans, LC Exposure and
unused Commitments representing more than 50% of the sum of all Loans
outstanding, LC Exposure and unused Commitments at such time (without regard to
any sale by a Lender of a participation in any Loan under Section 12.04(c));
provided that Loans, LC Exposure and unused Commitment of any Defaulting Lender
at that time shall be disregarded for purposes of making a determination of
Determining Lenders.
"Disqualified Capital Stock" means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, or requires the payment of any cash dividend or any other
scheduled payment constituting a return of capital, in the case of each of the
foregoing, on or prior to the date that is after the earlier of (a) the Maturity
Date and (b) the date on which there are no Loans, LC Exposure or other
obligations hereunder outstanding and all of the Aggregate Commitments are
terminated.
"dollars" or "$" refers to lawful money of the United States of America.
"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.
"EBITDA" means, for any twelve-month period (except as otherwise expressly
provided) ending on the last day of any fiscal quarter, consolidated net income,
excluding any non-cash revenue or expense associated with Swap Agreements
resulting from ASC 815, less income or plus loss from discontinued operations
and extraordinary items, plus without duplication and to the extent deducted
from revenues in determining consolidated net income, the sum of (a) the
aggregate amount of consolidated Interest Expense for such period, (b) the
aggregate amount of income tax expense for such period, (c) all amounts
attributable to depletion, depreciation and amortization for such period, and
(d) all other non-cash charges, all determined on a consolidated basis with
respect to Parent, the Borrower and the Subsidiaries in accordance with GAAP,
using the results of the twelve-month period ending with that reporting period
(except as otherwise herein provided).
"Effective Date" means the date on which each of the conditions in Section 6.02
and Section 6.03 is satisfied (or waived in accordance with Section 12.02).

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 9



--------------------------------------------------------------------------------




"Eligible Assignee" means any Person that meets the requirements to be an
assignee under Section 12.04(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.04(b)(iii)); provided that
notwithstanding the foregoing, "Eligible Assignee" shall not include the Parent,
the Borrower or any of the Parent's Affiliates or Subsidiaries.
"Engineering Reports" has the meaning assigned such term in Section 2.07(c)(i).
"ENP" means Encore Energy Partners LP, a publicly traded Delaware limited
partnership.
"ENP Common Units" means the common units issued by ENP representing limited
partner interests in ENP.
"ENP Credit Agreement" means that certain Amended and Restated Credit Agreement
dated March 7, 2007 among ENP Operating as borrower, ENP as a guarantor, Bank of
America, N.A., as administrative agent, and the lenders named therein, as from
time to time amended, supplemented or restated.
"ENP Entities " means ENP, ENP GP, ENP Operating, Encore Energy Partners Finance
Corporation, and Encore Clear Fork Pipeline LLC.
"ENP General Partner Units" means the general partner units issued by ENP or
representing general partner interests issued by ENP.
"ENP GP" means Encore Energy Partners GP LLC, a Delaware limited liability
company, the general partner of ENP.
"ENP GP LLC Member Interests" means the membership interests issued by ENP GP.
"ENP Oil and Gas Properties" means that portion of the ENP Properties which
constitutes Oil and Gas Properties.
"ENP Operating" means Encore Energy Partners Operating LLC, a Delaware limited
liability company, a wholly owned Subsidiary of ENP.
"ENP Pledged Interests" means collectively, the ENP General Partner Units, the
ENP Common Units and the ENP GP LLC Member Interests, all rights, titles and
interests with respect thereto, and all proceeds thereof, together constituting
100% of the Equity Interests of ENP.
"ENP Properties" means all Property owned by ENP and its Subsidiaries.
"ENP Transaction" means the acquisition by the Borrower through merger in
accordance with the terms of the ENP Transaction Documents of the ENP Common
Units not currently owned directly or indirectly by the Borrower.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 10



--------------------------------------------------------------------------------




"ENP Transaction Documents" means the Merger Agreement, and all documents,
instruments and certificates delivered or executed in connection therewith or
related thereto, as each is in existence on the Execution Date with only such
waivers, consents, amendments and modifications as have been consented to in
writing by the Administrative Agent and the Required Lenders.
"Environmental Laws" means any and all Governmental Requirements relating to the
environment or to emissions, discharges, releases or threatened releases of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes into the environment including ambient air, surface water,
ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes.
"Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.
"ERISA Affiliate" means each trade or business (whether or not incorporated)
which together with the Parent, the Borrower or a Subsidiary would be deemed to
be a "single employer" within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.
"ERISA Event" means (a) a "Reportable Event" described in section 4043 of ERISA
and the regulations issued thereunder, (b) the withdrawal of the Parent, the
Borrower, a Subsidiary or any ERISA Affiliate from a Plan during a plan year in
which it was a "substantial employer" as defined in section 4001(a)(2) of ERISA,
(c) the filing of a notice of intent to terminate a Plan or the treatment of a
Plan amendment as a termination under section 4041 of ERISA, (d) the institution
of proceedings to terminate a Plan by the PBGC, (e) receipt of a notice of
withdrawal liability pursuant to Section 4202 of ERISA or (f) any other event or
condition which might constitute grounds under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan.
"EROC" means Eagle Rock Energy Partners, L.P., a Delaware corporation.
"EROC CACR Agreement" means that certain Consent, Assumption, Consolidation and
Ratification Agreement dated as of October 8, 2015 among borrower, Vanguard
Operating, successor by merger to EROC, Parent, each other Subsidiary party
thereto, Administrative Agent and the Lenders party thereto.
"EROC Credit Agreement" means that certain credit agreement dated as of June 22,
2011 by and among EROC, as borrower, Wells Fargo Bank, National Association, as
administrative agent,

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 11



--------------------------------------------------------------------------------




and the financial institutions from time to time party thereto, as lenders, as
amended, restated or modified from time to time.
"Eurodollar", when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
"Event of Default" has the meaning assigned such term in Section 10.01.
"Excepted Liens" means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been
established and maintained in accordance with GAAP; (b) Liens in connection with
workers' compensation, unemployment insurance or other social security, old age
pension or public liability obligations which are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been established and maintained in accordance with GAAP; (c)
statutory landlord's liens, operators', vendors', carriers', warehousemen's,
repairmen's, mechanics', suppliers', workers', materialmen's, construction or
other like Liens arising by operation of law in the ordinary course of business
or incident to the exploration, development, operation and maintenance of Oil
and Gas Properties each of which is in respect of obligations that are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been established and maintained in accordance
with GAAP; (d) contractual Liens which arise in the ordinary course of business
under operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been
established and maintained in accordance with GAAP, provided that any such Lien
referred to in this clause does not materially impair the use of the Property
covered by such Lien for the purposes for which such Property is held by the
Borrower or any Subsidiary or materially impair the value of such Property
subject thereto; (e) Liens arising solely by virtue of any statutory or common
law provision relating to banker's liens, rights of set-off or similar rights
and remedies and burdening only deposit accounts or other funds maintained with
a creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board and no such deposit account is intended by Borrower or any of the
Subsidiaries to provide collateral to the depository institution; (f) easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any Property of the Borrower or any Subsidiary for the purpose
of roads, pipelines, transmission lines, transportation lines, distribution
lines for the removal of gas, oil, coal or other minerals or timber, and other
like purposes, or for the joint or common use of real estate, rights of way,
facilities and equipment, which do not secure any monetary obligations and which
in the

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 12



--------------------------------------------------------------------------------




aggregate do not materially impair the use of such Property for the purposes of
which such Property is held by the Borrower or any Subsidiary or materially
impair the value of such Property subject thereto; (g) minor defects and
irregularities in title to any Property which do not secure any monetary
obligations and which in the aggregate do not materially impair use of such
Property for the purposes for which such Property is held by the Borrower and
any Subsidiary or materially impair the value of such Property subject thereto;
(h) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds,
bids, trade contracts, leases, statutory obligations, regulatory obligations and
other obligations of a like nature incurred in the ordinary course of business
and (i) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; provided, further
that Liens described in clauses (a) through (e) shall remain "Excepted Liens"
only for so long as no action to enforce such Lien has been commenced and no
intention to subordinate the first priority Lien granted in favor of the
Administrative Agent and the Lenders is to be hereby implied or expressed by the
permitted existence of such Excepted Liens.
"Excluded Swap Obligation" means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party's failure for any reason to constitute an
"eligible contract participant" as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligations. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.
"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 12.18) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 5.03, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient's failure
to comply with Section 5.03(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 13



--------------------------------------------------------------------------------




"Execution Date" means the date on which each of the conditions in Section 6.01
is satisfied (or waived in accordance with Section 12.02).
"Existing Letters of Credit" means each Letter of Credit issued, renewed or
extended under the Original 2009 Credit Agreement and described on Schedule1.01.
"Facility Amount" means $3,500,000,000.
"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
"FCPA'' means the Foreign Corrupt Practices Act of 1977, as amended.
"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
"Final Mortgage Coverage Analysis" shall have the meaning assigned to such term
in Section 8.12(c).
"Financial Officer" means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.
"Financial Statements" means the financial statement or statements of the Parent
and the Subsidiaries referred to in Section 7.04(a).
"Flood Insurance Regulations" has the meaning specified in Section 7.12(b).
"Foreign Lender" means a Lender that is resident or organized under the laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes.
"Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary.
"GAAP" means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.
"Governmental Authority" means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative,

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 14



--------------------------------------------------------------------------------




judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank) over the Parent, the Borrower, any
Subsidiary, any of their Properties, any Agent, the Issuing Bank or any Lender.
"Governmental Requirement" means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereafter in effect, including, without limitation, Environmental
Laws, energy regulations and occupational, safety and health standards or
controls, of any Governmental Authority.
"Guarantors" means (a) the Parent, (b) all Subsidiaries of the Borrower, and
(c) each other Person that guarantees the Obligations pursuant to
Sections 8.14(b) and 8.14(d).
"Guaranty Agreement" means an agreement executed by the Guarantors in form and
substance satisfactory to the Administrative Agent, unconditionally guarantying
on a joint and several basis, payment of the Obligations, as the same may be
amended, modified or supplemented from time to time.
"Highest Lawful Rate" means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Obligations under
laws applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws
allow as of the date hereof.
"Hydrocarbon Interests" means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases
(excluding coal and timber), or other liquid or gaseous hydrocarbon leases,
mineral fee interests, overriding royalty and royalty interests, net profit
interests and production payment interests, including any reserved or residual
interests of whatever nature. Unless other indicated herein, each reference to
the term "Hydrocarbon Interests" shall mean Hydrocarbon Interests of the
Borrower and the Subsidiaries.
"Hydrocarbons" means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom. Unless otherwise indicated herein, each
reference to the term "Hydrocarbons" shall mean Hydrocarbons of the Borrower and
the Subsidiaries.
"Increasing Lender" has the meaning assigned to such term in Section
2.06(c)(ii)(G).
"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
"Information" has the meaning assigned such term in Section 12.11.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 15



--------------------------------------------------------------------------------




"Interest Election Request" means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.
"Interest Expense" means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Parent, the Borrower
and the Subsidiaries for such period, including to the extent included in
interest expense under GAAP: (a) amortization of debt discount, (b) capitalized
interest and (c) the portion of any payments or accruals under Capital Leases
allocable to interest expense, minus (i) the portion of any payments or accruals
under Synthetic Leases allocable to interest expense, (ii) any imputed interest
pursuant to asset retirement obligations whether or not the same constitutes
interest expense under GAAP; and (iii) the non‑cash amortized portion of
deferred financing costs.
"Interest Payment Date" means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months' duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months' duration after
the first day of such Interest Period.
"Interest Period" means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. Interest shall
accrue from and including the first day of an Interest Period to but excluding
the last day of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
"Interim Redetermination" has the meaning assigned such term in Section 2.07(b).
"Interim Redetermination Date" means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).
"Investment" means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any "short sale" or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale) or any
capital contribution to any other Persons; (b) the making of any deposit with,
or advance, loan or capital contribution to, assumption of Debt of, purchase or
other acquisition of any other Debt or equity participation or interest in, or
other extension of credit to, any other Person (including the purchase

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 16



--------------------------------------------------------------------------------




of Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days representing the purchase price of inventory or supplies sold by such
Person in the ordinary course of business); (c) the purchase or acquisition (in
one or a series of transactions) of Property of another Person that constitutes
a business unit or (d) the entering into of any guarantee of, or other
contingent obligation (including the deposit of any Equity Interests to be sold)
with respect to, Debt or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person.
"IRS" means the United States Internal Revenue Service.
"Issuing Bank" means Citibank, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.08(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term "Issuing Bank" shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
"LC Collection Account" means each deposit account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Secured Parties, in form and substance satisfactory to the Administrative Agent
and the Issuing Bank.
"LC Commitment" at any time means $50,000,000.
"LC Disbursement" means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
"LC Exposure" means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
"Lender Insolvency Event" means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator, or a similar Person charged with reorganization or liquidation of
its business or assets, including the Federal Deposit Insurance Corporation, or
any other state or federal regulatory authority acting in such a capacity, has
been appointed for such Lender or its Parent Company, or such Lender or its
Parent Company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment, provided that a Lender
Insolvency Event shall not occur solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or its Parent Company by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 17



--------------------------------------------------------------------------------




Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
"Lenders" means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
"Letter of Credit" means any letter of credit issued pursuant to this Agreement,
and specifically includes each Existing Letter of Credit.
"Letter of Credit Agreements" means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower (whether for itself
or any Subsidiary as the account party), with the Issuing Bank relating to any
Letter of Credit.
"Letter of Credit Fee Rate" means that rate applicable to Letters of Credit
specified in the definition of Applicable Margin.
"LIBO Rate" means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period, provided that, if the LIBO Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement. In the event
that such rate is not available at such time for any reason, then the "LIBO
Rate" with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate at which dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, provided that, if the LIBO Rate shall be
less than zero as so determined, such rate shall be deemed to be zero for the
purposes of this Agreement.
"Lien" means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term "Lien" shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and the Subsidiaries, as applicable,
shall be deemed to be the owner of any Property which they have acquired or hold
subject to a conditional sale agreement, or leases under a financing lease or
other arrangement pursuant to which

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 18



--------------------------------------------------------------------------------




title to the Property has been retained by or vested in some other Person in a
transaction intended to create a financing.
"Loan Documents" means this Agreement, the Notes, the Letter of Credit
Agreements, the Security Instruments, the Second Lien Intercreditor Agreement
and all other agreements, instruments, consents and certificates heretofore or
hereafter executed and delivered by the Parent, the Borrower or any of its
Affiliates in connection with this Agreement (other than Secured Swap Agreements
and Treasury Management Agreements).
"Loan Parties" means, collectively, the Borrower, the Parent, each Guarantor and
each other Person (other than the Administrative Agent, the Issuing Bank or any
Lender) executing a Loan Document.
"Loans" means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
"LRE CACR Agreement" means that certain Consent, Assumption, Consolidation and
Ratification Agreement dated as of October 5, 2015 among borrower, Vanguard
Operating, successor by merger to LRE Operating, Parent, each other Subsidiary
party thereto, Administrative Agent and the Lenders party thereto.
"LRE Credit Agreement" means that certain Credit Agreement dated as of July 22,
2011 among LRE Operating, as borrower, LRR Energy, L.P., as parent guarantor,
Wells Fargo Bank, National Association, as administrative agent, and the lenders
party thereto.
"LRE Operating" means LRE Operating, LLC, a Delaware limited liability company.
"Material Adverse Effect" means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, condition (financial
or otherwise) or prospects of the Parent, the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Parent, the Borrower, any Subsidiary or
any Guarantor to perform any of its obligations under any Loan Document, (c) the
validity or enforceability of any Loan Document or (d) the rights and remedies
of or benefits available to the Administrative Agent, any other Agent, the
Issuing Bank or any Lender under any Loan Document.
"Material Gas Imbalance" means, with respect to all gas balancing agreements to
which the Borrower or any Subsidiary is a party or by which any mineral interest
owned by the Borrower or any Subsidiary is bound, a net gas imbalance to the
Borrower or any Subsidiary, individually or taken as a whole in excess of
$5,000,000. Gas imbalances will be determined based on written agreements, if
any, specifying the method of calculation thereof, or, alternatively, if no such
agreements are in existence, gas imbalances will be calculated by multiplying
(x) the volume of gas imbalance as of the date of calculation (expressed in
thousand cubic feet) by (y) the heating value in btu's per thousand cubic feet,
times the Henry Hub average daily spot price for the month immediately preceding
the date of calculation.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 19



--------------------------------------------------------------------------------




"Material Indebtedness" means Debt (other than the Loans, Letters of Credit and
Swap Agreements) of any one or more of the Parent, the Borrower and the
Subsidiaries in an aggregate principal amount exceeding $5,000,000.
"Maturity Date" means April 16, 2018.
"Merger Agreement" means that certain Agreement and Plan of Merger, by and among
Vanguard Natural Resources, LLC, Vanguard Natural Gas, LLC, Vanguard Acquisition
Company, LLC, Encore Energy Partners GP LLC and Encore Energy Partners LP, dated
as of July 10, 2011, with only such waivers, consents, amendments and
modifications as have been consented to in writing by the Administrative Agent
and the Required Lenders.
"Moody's" means Moody's Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.
"Mortgaged Property" and "Mortgaged Properties" mean any Property owned by the
Borrower or any Guarantor which is subject to the Liens existing and to exist
under the terms of the Security Instruments.
"Mortgages" means the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, assignments of proceeds of production, security
documents and the like (including all amendments, modifications and supplements
thereto) delivered pursuant to this Agreement in order to grant Liens in Oil and
Gas Properties of the Borrower and the Subsidiaries to the Administrative Agent
for the ratable benefit of the Secured Parties.
"Multiemployer Plan" means a Plan which is a multiemployer plan as defined in
Section 3(37) or 4001 (a)(3) of ERISA.
"New Borrowing Base Notice" has the meaning assigned such term in
Section 2.07(d).
"Ninth Amendment Effective Date" means the "Effective Date" as defined in the
Ninth Amendment to Third Amended and Restated Credit Agreement dated as of
November 6, 2015, among Borrower, Administrative Agent and the Lenders party
thereto.
"Non-Consenting Lender" means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 12.02 and (ii) has been approved by the
Required Lenders.
"Non-Defaulting Lender" means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender.
"Notes" means any promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.
"Obligations" means any and all amounts owing or to be owing by the Parent, the
Borrower, any Subsidiary or any Guarantor or other Loan Party (including without
limitation, all debts,

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 20



--------------------------------------------------------------------------------




liabilities, obligations, covenants and duties of each such Person, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising), and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate of any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding: (a) to the
Administrative Agent, the Issuing Bank, any Lender or any other Secured Party
under any Loan Document; (b) to any Swap Lender under any Secured Swap Agreement
(which shall be deemed to be the Swap Termination Value as of the date the
amount of Obligations is being determined), (c) to any Treasury Management Bank
under any Secured Treasury Management Agreement, and (d) all renewals,
extensions and/or rearrangements of any of the above; provided that
notwithstanding anything to the contrary herein or in any Loan Document,
"Obligations" shall not include, with respect to any Loan Party, any Excluded
Swap Obligations of such Loan Party.
"OFAC" means the Office of Foreign Assets Control of the United States
Department of the Treasury.
"Oil and Gas Properties" means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing. Unless otherwise indicated
herein, each reference to the term "Oil and Gas Properties" shall mean Oil and
Gas Properties of the Borrower and the Subsidiaries.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 21



--------------------------------------------------------------------------------




"Organizational Documents" mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non US jurisdiction); (b)
with respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
"Original 2007 Credit Agreement" has the meaning specified in Recital A.
"Original 2008 Credit Agreement" has the meaning specified in Recital B.
"Original 2009 Credit Agreement" has the meaning specified in Recital C.
"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.04 and Section 12.18.)
"Parent" means Vanguard Natural Resources, LLC, a Delaware limited liability
company, and the holder of 100% of the Equity Interests in the Borrower.
"Parent Company" means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.
"Paribas Term Loan Credit Agreement" means the Paribas Term Loan Agreement among
the Borrower, BNP Paribas and the Lenders which are parties thereto dated as of
November 16, 2010, which creates the Term Loan Credit Facility.
"Paribas Term Loan Credit Facility" means a loan to the Borrower in accordance
with the Paribas Term Loan Documents.
"Paribas Term Loan Documents" means the Loan Documents as defined in the Paribas
Term Loan Credit Agreement.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 22



--------------------------------------------------------------------------------




"Participant" has the meaning set forth in Section 12.04(d).
"Participant Register" has the meaning set forth in Section 12.04(d).
"PBGC" means the Pension Benefit Guaranty Corporation, or any successor thereto.
"PDP" means those Proved Reserves which are expected to be recovered from
completion intervals which are open and producing at the time of the estimate.
"PDNP" means (a) those Proved Reserves expected to be produced from existing
completion intervals in existing wells, but due to pending pipeline connections,
regulatory agency considerations, or other mechanical or contractual
requirements, Hydrocarbon sales have not yet commenced or have been interrupted,
and (b) other non-producing Proved Reserves which exist behind the casing of
existing wells, or at minor depths below the present bottom of such wells, which
are expected to be produced through these wells in the predictable future, where
the cost of making such oil and gas available for production should be moderate
when compared to the cost of a new well.
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
"Plan" means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Parent, the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at
any time during the six calendar years preceding the date hereof, sponsored,
maintained or contributed to by the Parent, the Borrower or a Subsidiary or an
ERISA Affiliate.
"Platform" has the meaning assigned such term in Section 12.01(d).
"Potential Defaulting Lender" means, at any time, (i) any Lender with respect to
which an event of the kind referred to in the definition of "Lender Insolvency
Event" has occurred and is continuing in respect of any subsidiary or financial
institution affiliate of such Lender, or (ii) any Lender that has notified, or
whose Parent Company or a subsidiary or financial institution affiliate thereof
has notified, the Administrative Agent, the Borrower or the Issuing Bank in
writing, or has stated publicly, that it does not intend to comply with its
funding obligations generally under other loan agreements or credit agreements
or other similar/other financing agreements, unless such writing or statement
states that such position is based on such Lender's determination that one or
more conditions precedent to funding cannot be satisfied (which conditions
precedent, together with the applicable default, if any, will be specifically
identified in such writing or public statement). Any determination by the
Administrative Agent that a Lender is a Potential Defaulting Lender under any of
clauses (i) and (ii) above will be conclusive and binding absent manifest error,
and such Lender will be deemed a Potential Defaulting Lender (subject to Section
2.12(b)) upon notification of such determination by the Administrative Agent to
the Borrower, the Issuing Bank and the Lenders.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 23



--------------------------------------------------------------------------------




"Prime Rate" means the rate of interest per annum publicly announced from time
to time by Citibank as its prime rate for loans in dollars; each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective. Such rate is set by Citibank as a general
reference rate of interest, taking into account such factors as Citibank may
deem appropriate; it being understood that many of Citibank's commercial or
other loans are priced in relation to such rate, that it is not necessarily the
lowest or best rate actually charged to any customer and that Citibank may make
various commercial or other loans at rates of interest having no relationship to
such rate.
"Projected Production" means, for any specified period, the projected volume of
production of Hydrocarbons from Proved Reserves of the Oil and Gas Properties
(as reflected on the most recently delivered Projected Production Report)
reasonably anticipated by Borrower and acceptable to Administrative Agent,
during such period.
"Projected Production Report" means each report, in form and substance
satisfactory to the Administrative Agent, setting forth, as of each December
31st or June 30th (or such other date in the event of an Interim
Redetermination) the Projected Production for (i) the first 24 month period
following the date of such Projected Production Report, (ii) the succeeding
24-month period (from the 25th month through the 48th month) following the date
of such Projected Production Report, and (iii) the succeeding 12-month period
(from the 48th month through the 60th month) following the date of such
Projected Production Report.
"Property" means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
"Proposed Borrowing Base" has the meaning assigned to such term in
Section 2.07(c)(i).
"Proposed Borrowing Base Notice" has the meaning assigned to such term in
Section 2.07(c)(ii).
"Proved Reserves" means those recoverable Hydrocarbons that have been estimated
with reasonable certainty, as demonstrated by geological and engineering data,
to be economically recoverable from the Oil and Gas Properties by existing
producing methods under existing economic conditions.
"Public Lender" has the meaning assigned to such term in Section 8.02.
"PUD" means economically recoverable Proved Reserves estimated to exist in
proved reservoirs which will be recovered from wells to be drilled in the
future. Reserves in undrilled areas are included in proved reserved estimates if
they are considered proved by geologic analysis of the current well information.
"PV10" means the present worth of future net income, discounted to present value
at the simple interest rate of ten percent (10%) per year.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 24



--------------------------------------------------------------------------------




"Recipient" means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.
"Recognized Value" means the value determined by the Lenders attributed to the
mineral interests in the Oil and Gas Properties of the Loan Parties from the
most recent determination of the Borrowing Base, based upon the discounted
present value of the estimated net cash flow to be realized from the production
of Hydrocarbons from such Oil and Gas Properties and the other standards
specified in Section 2.07.
"Reconciliation Schedules" means all Reconciliation Schedules executed by the
Borrower, the Subsidiaries and their Affiliates to the Administrative Agent.
"Redemption" means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. "Redeem" has the correlative meaning thereto.
"Redetermination Date" means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).
"Register" has the meaning assigned such term in Section 12.04(c).
"Regulation D" means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.
"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.
"Remedial Work" has the meaning assigned such term in Section 8.10(a).
"Required Lenders" means, at any time, Lenders having Loans, LC Exposure and
unused Commitments representing more than 66.67% of the sum of all Loans
outstanding, LC Exposure and unused Commitments at such time (without regard to
any sale by a Lender of a participation in any Loan under Section 12.04(c));
provided that Loans, LC Exposure and unused Commitment of any Defaulting Lender
at that time shall be disregarded for purposes of making a determination of
Required Lenders.
"Reserve Definitions" means, at any time, the Definitions for Oil and Gas
Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at such time and acceptable to the
Administrative Agent.
"Reserve Report" means each report, in form and substance satisfactory to the
Administrative Agent, setting forth, as of each December 31st or June 30th (or
such other date in the event of an Interim Redetermination) the oil and gas
reserves attributable to the Oil and Gas Properties of the Borrower and the
Subsidiaries, together with a projection of the rate of production and future
net income, taxes, operating expenses and Capital Expenditures with respect
thereto as

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 25



--------------------------------------------------------------------------------




of such date, based upon the economic and pricing assumptions consistent with
the Administrative Agent's lending requirements at the time.
"Responsible Officer" means, as to any Person, the chief executive officer, the
president, any Financial Officer or any vice president of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.
"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of the Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, Redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of the Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of the Subsidiaries.
"Revolving Credit Exposure" means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender's Loans and its LC
Exposure at such time.
"S&P" means Standard & Poor's Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto that is a nationally
recognized rating agency.
"Sanctioned Country" means, at any time, a country or territory which is itself
the subject or target of any Sanctions (including, at the time of this
Agreement, Cuba, Iran, North Korea, Sudan and Syria).
"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of the Treasury or the U.S. Department of State, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).
"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC, the U.S. Department of the Treasury or the U.S.
Department of State.
"Scheduled Redetermination" has the meaning assigned such term in
Section 2.07(b).
"Scheduled Redetermination Date" means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).
"SEC" means the Securities and Exchange Commission or any successor Governmental
Authority.
"Second Lien Administrative Agent" means the administrative agent under and
pursuant to the Second Lien Credit Agreement.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 26



--------------------------------------------------------------------------------




"Second Lien Credit Agreement" means a Credit Agreement among the Borrower, the
Second Lien Lenders and the Second Lien Administrative Agent, together with all
amendments, modifications, replacements, extensions and rearrangements thereof
permitted by Section 9.04(b).
"Second Lien Debt" means all indebtedness and obligations of Borrower and any
Guarantors to the Second Lien Lenders under or pursuant to the Second Lien Loan
Documents.
"Second Lien Intercreditor Agreement" means an Intercreditor Agreement in form
and substance reasonably acceptable to the Majority Lenders, among
Administrative Agent, the Second Lien Administrative Agent, and the Borrower and
the Guarantors, as the same may from time to time, as approved by the Majority
Lenders, be amended, modified, supplemented or restated in accordance with the
provisions of Section 9.04(b).
"Second Lien Lenders" means the financial institutions from time to time party
to the Second Lien Credit Agreement.
"Second Lien Loan Documents" means any and all credit or loan documents,
instruments or agreements executed pursuant to or in connection with the Second
Lien Credit Agreement, in each case, together with all amendments,
modifications, replacements, extensions and rearrangements thereof permitted by
Section 9.04(b).
"Secured Parties" means the Lenders, the Swap Lenders, the Treasury Management
Banks and any other Person the obligations of which are secured by the Liens and
guaranties granted under the Security Instruments.
"Secured Swap Agreement" means any Swap Agreement entered into by the Borrower
or any of the Subsidiaries or any of the Guarantors and any Swap Lenders, and
each Existing Encore Swap Agreement.
"Secured Treasury Management Agreement" means any Treasury Management Agreement
entered into by the Borrower or any of the Subsidiaries or any of the Guarantors
and any Treasury Management Bank.
"Security Agreement" means (a) an agreement executed by the Parent pledging all
of the Equity Interests of the Borrower to the Administrative Agent for the
ratable benefit of the Secured Parties, which agreement shall be in form and
substance satisfactory to the Administrative Agent, and (b) an agreement
executed by the Borrower and an agreement executed by all Subsidiaries, each in
form and substance satisfactory to the Administrative Agent, granting to the
Administrative Agent for the ratable benefit of the Secured Parties a Lien on
all personal property assets of such entity (including without limitation the
Equity Interests of a Person owned by such entity).
"Security Instruments" means the Guaranty Agreements, the Security Agreements,
the Mortgages, and the other agreements, instruments or certificates described
or referred to in Exhibit E and any and all other agreements, instruments,
consents or certificates now or hereafter executed and delivered by the Borrower
or any other Person (other than Secured Swap Agreements and Secured Treasury
Management Agreements) in connection with, or as security for or to guarantee

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 27



--------------------------------------------------------------------------------




the payment or performance of the Obligations, the Notes, this Agreement, or
reimbursement obligations under the Letters of Credit, as such agreements may be
amended, modified, supplemented or restated from time to time.
"Senior Notes" means any unsecured Debt of any Loan Party and any other entity
whose financial statements are consolidated with those of the Parent, and any
guarantees thereof which has terms (including amortization, covenants and events
of default), not more restrictive on the Loan Parties than those contained in
the Loan Documents.
"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as "Eurocurrency Liabilities" in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
"Subsidiary" means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, board of managers or other
governing body of such Person (irrespective of whether or not at the time Equity
Interests of any other class or classes of such Person shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by the Parent, the Borrower or one or
more of the Subsidiaries, and (b) any partnership of which the Parent, the
Borrower or any of the Subsidiaries is a general partner. Unless otherwise
indicated herein, each reference to the term 'Subsidiary' shall mean a
Subsidiary of the Parent.
"Swap Agreement" means any agreement with respect to any swap, forward, future
or derivative transaction or option (whereby the aggregate position for options
creates an obligation for the Borrower or any of the Subsidiaries or any of the
Guarantors) or similar agreement, whether exchange traded, "over-the-counter" or
otherwise, involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions, and to the
extent not otherwise included in this definition, any and all agreements,
contracts or transactions that constitute a "swap" within the meaning of
Section 1a(47) of the Commodity Exchange Act; provided that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, managers, officers, employees or consultants of
Borrower or the Subsidiaries or the Guarantors shall be a Swap Agreement.
"Swap Lender" means (a) any Person that is a counterparty to a Swap Agreement
with the Borrower or any Subsidiary or any Guarantor that is a Lender or an
Affiliate of a Lender, or was a

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 28



--------------------------------------------------------------------------------




Lender or an Affiliate of a Lender, at the time such Swap Agreement was entered
into, (b) any Lender or Affiliate of any Lender that is a counterparty to an
Existing Encore Swap Agreement and (c) each other Person that became a "Swap
Lender" hereunder pursuant to the LRE CACR Agreement or the EROC CACR Agreement;
provided that, so long as any Lender is a Defaulting Lender, such Lender will
not be a Swap Lender with respect to any Swap Agreement entered into while such
Lender was a Defaulting Lender.
"Swap Obligation" means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
"swap" within the meaning of Section 1a(47) of the Commodity Exchange Act.
"Swap Termination" means any Swap Agreement, which has been given value in the
then effective Borrowing Base, (a) is terminated or (b) is not fully performed
for any reason by the counterparty thereto.
"Swap Termination Value" means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.
"Synthetic Lease" means, as to any Person, any lease (including a lease that may
be terminated by the lessee at any time) of any Property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the Property so
leased for U.S. Federal income tax purposes, other than any such lease under
which such Person is the lessor.
"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest
additions to tax or penalties applicable thereto.
"Termination Date" means the earlier of the Maturity Date and the date of
termination of the Aggregate Commitments.
"Total Credit Exposure" means, as to any Lender at any time, the sum of such
Lender's unused Commitment, the principal amount at such time of its outstanding
Loans and such Lender's LC Exposure at such time.
"Total Debt" means, at any date, all Debt of the Parent, the Borrower and the
Subsidiaries on a consolidated basis, excluding (i) non-cash obligations under
ASC 815 and (ii) accounts payable and other accrued liabilities (for the
deferred purchase price of Property or services) from time to time incurred in
the ordinary course of business which are not greater than sixty (60) days past
the date of invoice or delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves are maintained in accordance
with GAAP.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 29



--------------------------------------------------------------------------------




"Transactions" means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, and the grant of Liens by the
applicable Loan Parties against Mortgaged Properties, the personal property
assets of the Borrower and the Subsidiaries and the Equity Interests of the
Subsidiaries pursuant to the Security Instruments and (b) each Guarantor, the
execution, delivery and performance by such Guarantor of each Loan Document to
which it is a party, the guaranteeing of the Obligations and the other
obligations under the Guaranty Agreement by such Guarantor and such Guarantor's
grant of the security interests and provision of collateral under the Security
Instruments, and the grant of Liens by such Guarantor on Mortgaged Properties
and other Properties pursuant to the Security Instruments.
"Treasury Management Agreement" means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
"Treasury Management Bank" means any Person that, at the time it enters into a
Treasury Management Agreement with the Borrower or any Subsidiary or any
Guarantor, is a Lender or an Affiliate of a Lender, or was a Lender or an
Affiliate of a Lender, at the time such Treasury Management Agreement was
entered into; provided that, so long as any Lender is a Defaulting Lender, such
Lender will not be a Treasury Management Bank with respect to any Treasury
Management Agreement entered into while such Lender was a Defaulting Lender.
"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.
"Undisclosed Administration" means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.
"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.
"U.S. Tax Compliance Certificate" has the meaning assigned to such term in
paragraph (f) of Section 5.03(g)(i)(B)(III).
"Vanguard Operating" means Vanguard Operating, LLC, a Delaware limited liability
company.
"Wholly-Owned Subsidiary" means (a) any Subsidiary of which all of the
outstanding Equity Interests, on a fully-diluted basis, are owned by the Parent,
the Borrower or one or more of the Wholly‑Owned Subsidiaries or are owned by the
Parent, the Borrower and one or more of the Wholly‑Owned Subsidiaries or (b) if
permitted by this Agreement, any Subsidiary that is organized

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 30



--------------------------------------------------------------------------------




in a foreign jurisdiction and is required by the applicable laws and regulations
of such foreign jurisdiction to be partially owned by the government of such
foreign jurisdiction or individual or corporate citizens of such foreign
jurisdiction, provided that the Parent directly or indirectly, owns the
remaining Equity Interests in such Subsidiary and, by contract or otherwise,
controls the management and business of such Subsidiary and derives economic
benefits of ownership of such Subsidiary to substantially the same extent as if
such Subsidiary were a Wholly-Owned Subsidiary.
"Withholding Agent" means any Loan Party and the Administrative Agent.
Section 133.03    Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a "Eurodollar Loan" or a "Eurodollar Borrowing").
(a)    Terms Generally; Rules of Construction. The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words "include", "includes" and
"including" shall be deemed to be followed by the phrase "without limitation".
The word "will" shall be construed to have the same meaning and effect as the
word "shall". Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person's successors and assigns (subject to
the restrictions contained in the Loan Documents), (d) the words "herein",
"hereof" and "hereunder", and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) in the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including;" the words "to"
and "until" each mean "to but excluding;" and the word "through" means "to and
including", (f) any reference herein to Articles, Sections, Annexes, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Annexes, Exhibits and Schedules to, this Agreement, (g) any reference to any law
or regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (h) the
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including, cash, securities, accounts and contract rights. No
provision of this Agreement or any other Loan Document shall be interpreted or
construed against any Person solely because such Person or its legal
representative drafted such provision.
(b)    Headings. Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
Section 133.04    Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 31



--------------------------------------------------------------------------------




financial matters required to be furnished to the Administrative Agent or the
Lenders hereunder shall be prepared for the Parent, the Borrower and the
Subsidiaries, on a consolidated basis, in accordance with GAAP, applied on a
basis consistent with the Financial Statements except for changes in which the
Parent's independent certified public accountants concur and which are disclosed
to Administrative Agent on the next date on which financial statements are
required to be delivered to the Lenders pursuant to Section 8.01(a); provided
that, unless the Borrower and the Required Lenders shall otherwise agree in
writing, no such change shall modify or affect the manner in which compliance
with the covenants contained herein is computed such that all such computations
shall be conducted utilizing financial information presented consistently with
prior periods.
Section 133.05    Changes in GAAP. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
Section 133.06    Calculations: Rounding. Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
Section 133.07    Determination of Time of Day. Unless designated otherwise, all
references herein to times of day shall be references to Central time (daylight
or standard, as applicable).
Section 133.08    Amounts of Letters of Credit. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Letter of Credit Agreements related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
Article CXXXIV.
The Credits
Section 134.01    Commitments. Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees to
make Loans to the Borrower during the Availability Period in an aggregate
principal amount that will not result in (a) such Lender's Revolving Credit
Exposure exceeding such Lender's Commitment or (b) the total

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 32



--------------------------------------------------------------------------------




Revolving Credit Exposures of all Lenders exceeding the Aggregate Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, repay and reborrow the Loans.
Section 134.02    Loans and Borrowings.
(c)    Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender's failure to make Loans as required.
(d)    Types of Loans. Subject to Section 3.03, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
(e)    Minimum Amounts; Limitation on Number of Borrowings. At the commencement
of each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in
an aggregate amount that is an integral multiple of $500,000 and not less than
$2,500,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $1,000,000; provided that an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Aggregate Commitments or that
is required to finance the reimbursement of an LC Disbursement as contemplated
by Section 2.08(e). Borrowings of more than one Type may be outstanding at the
same time, provided that there shall not at any time be more than a total of
eight Eurodollar Borrowings outstanding. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.
(f)    Loans, Obligations and Notes. The Obligations and credit extensions made
by each Lender shall be evidenced by one or more accounts or records maintained
by such Lender and by the Administrative Agent in the ordinary course of
business. The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the
credit extensions made by the Lender to the Borrower and the interest and
payments thereon. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender's Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse the date, Type (if
applicable), and amount and maturity of its Loans and payments made with respect
thereto. Any failure to so record or any error in doing so shall not, however,

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 33



--------------------------------------------------------------------------------




limit or otherwise affect the Obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations.
Section 134.03    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., Houston, Texas time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., Houston, Texas time, on the date
of the proposed Borrowing; provided that no such notice shall be required for
any deemed request of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as provided in Section 2.08(e). Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request in
substantially the form of Exhibit B and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period";
(v)    the amount of the (A) then effective Aggregate Commitments, (B) then
effective Borrowing Base, (C) the current total Revolving Credit Exposures
(without regard to the requested Borrowing) and (D) the pro forma total
Revolving Credit Exposures (giving effect to the requested Borrowing); and
(vi)    the location and number of the Borrower's account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.
ARTICLE IIf no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month's duration.
Each Borrowing Request shall constitute a representation that the amount of the
requested Borrowing shall not cause the total Revolving Credit Exposure to
exceed the Aggregate Commitments.
ARTICLE IIPromptly following receipt of a Borrowing Request in accordance with
this Section 2.03, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender's Loan to be made as part of
the requested Borrowing.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 34



--------------------------------------------------------------------------------




Section 134.04    Interest Elections.
(a)    Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
(b)    Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile to the Administrative Agent of
a written Interest Election Request in substantially the form of Exhibit C and
signed by the Borrower.
(c)    Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term "Interest Period".
ARTICLE IIIIf any such Interest Election Request requests a Eurodollar Borrowing
but does not specify an Interest Period, then the Borrower shall be deemed to
have selected an Interest Period of one month's duration. If such Interest
Election Request does not specify a Type, then the Borrower shall be deemed to
have selected a Type of ABR Borrowing.
(d)    Notice to Lenders by the Administrative Agent. Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
Lender of the details thereof and of such Lender's portion of each resulting
Borrowing.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 35



--------------------------------------------------------------------------------




(e)    Effect of Failure to Deliver Timely Interest Election Request and Events
of Default and Borrowing Base Deficiencies on Interest Election. If the Borrower
fails to deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing. Notwithstanding
any contrary provision hereof, if an Event of Default or a Borrowing Base
Deficiency has occurred and is continuing: (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing (and any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective) and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.
Section 134.05    Funding of Borrowings.
(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., Houston, Texas time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent and designated by the Borrower
in the applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.08(e) shall be
remitted by the Administrative Agent to the Issuing Bank. Nothing herein shall
be deemed to obligate any Lender to obtain the funds for its Loan in any
particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for its Loan in any particular place or
manner.
(b)    Presumption of Funding by the Lenders. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender's share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to ABR Loans. If the Borrower and such Lender shall pay such interest
to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender's Loan included in such Borrowing. Any payment by

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 36



--------------------------------------------------------------------------------




the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(c)    Several Obligations of Lenders. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 12.03(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 12.03(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 12.03(c).
Section 134.06    Termination, Reduction and Increase of Aggregate Commitments.
(a)    Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Aggregate
Commitments or the Borrowing Base is terminated or reduced to zero, then the
Commitments shall terminate on the effective date of such termination or
reduction.
(b)    Optional Termination and Reduction of Aggregate Commitments.
(i)    The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Commitments; provided that (A) each reduction of the Aggregate
Commitments shall be in an amount that is an integral multiple of $500,000 and
not less than $2,500,000 and (B) the Borrower shall not terminate or reduce the
Aggregate Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 3.04(c), the total Revolving Credit
Exposures would exceed the total Aggregate Commitments.
(ii)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Commitments under Section 2.06(b)(i) at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.06(b)(ii) shall be irrevocable. Any termination or reduction
of the Aggregate Commitments shall be permanent and may not be reinstated,
except as otherwise permitted by Section 2.06(c). Each reduction of the
Aggregate Commitments shall be made ratably among the Lenders in accordance with
each Lender's Applicable Percentage.
(iii)    The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than two (2) Business Days' prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.12(a)(i)(C) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing Bank
or any Lender may have against such Defaulting Lender.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 37



--------------------------------------------------------------------------------




(c)    Optional Increase in Aggregate Commitments.
(i)    Subject to the conditions set forth in Section 2.06(c) and with the prior
consent of the Administrative Agent, but without the consent of any other Lender
or any Issuing Bank, the Borrower may increase the Aggregate Commitments then in
effect by increasing the Commitment of a Lender or by causing a Person that at
such time is not a Lender to become a Lender (an "Additional Lender"). The
exercise of the option granted in this Section 2.06(c) shall count as an Interim
Redetermination for purposes of determining the number of Interim
Redeterminations permitted by Section 2.07(b) and may not be exercised if an
Interim Redetermination is not otherwise available to the Borrower pursuant to
such Section.
(ii)    Any increase in the Aggregate Commitments shall be subject to the
following additional conditions:
1)    such increase shall not be less than $50,000,000(and increments of
$10,000,000 above that minimum), and no such increase shall be permitted if
after giving effect thereto the Aggregate Commitments would exceed the lesser of
(i) the Facility Amount and (ii) the then effective Borrowing Base;
2)    no Default shall have occurred and be continuing at the effective date of
such increase;
3)    no Lender's Commitment may be increased or decreased without the written
consent of such Lender;
4)    the Borrower shall represent and warrant that as of the date thereof,
immediately after giving effect to the applicable Commitment Amount Increase
Agreement or Additional Lender Agreement, all of the representations and
warranties contained in each Loan Document to which it is a party are true and
correct in all material respects (except those which have a materiality
qualifier, which shall be true and correct as so qualified), except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct as of such specified earlier date;
5)    an opinion of counsel to the Borrower, in form and substance reasonably
acceptable to the Administrative Agent, as to such customary matters regarding
the Commitment Amount Increase Agreement or Additional Lender Agreement, as the
Administrative Agent may reasonably request;
6)    (i) the commitments under each such increase shall be deemed for all
purposes part of the Commitments, (ii) each Lender (including any Additional
Lender) participating in such increase shall become a Lender with respect to the
Commitments and all matters relating thereto and (iii) the commitments under
each Commitment Amount Increase Agreement and Additional Lender Agreement shall
have the same terms as the Commitments (including terms relating to pricing and
tenor);

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 38



--------------------------------------------------------------------------------




7)    if the Borrower elects to increase the Aggregate Commitments by increasing
the Commitment of a Lender (such Lender, an "Increasing Lender"), the Borrower
and such Increasing Lender shall execute and deliver to the Administrative Agent
an agreement substantially in the form of Exhibit H-1 (a "Commitment Amount
Increase Agreement") and the Borrower shall deliver a new or replacement Note to
such Increasing Lender to the extent required by Section 2.02(d); and
8)    if the Borrower elects to increase the Aggregate Commitments by causing an
Additional Lender to become a party to this Agreement, then the Borrower and
such Additional Lender shall execute and deliver to the Administrative Agent an
agreement substantially in the form of Exhibit H-2 (an "Additional Lender
Agreement"), together with an Administrative Questionnaire and, to the extent
such Additional Lender requests a Note, the Borrower shall deliver a Note
payable to such Additional Lender in accordance with Section 2.02(d).
(iii)    Subject to acceptance and recording thereof pursuant to
Section 2.06(c)(iv), from and after the effective date specified in the
Commitment Amount Increase Agreement or the Additional Lender Agreement (or if
any Eurodollar Borrowings are outstanding, then the last day of the Interest
Period in respect of such Eurodollar Borrowings, unless the Borrower has paid
compensation required by Section 5.02): (A) the amount of the Aggregate
Commitments shall be increased as set forth therein (and Annex I shall be
automatically amended and restated by Schedule 1.01(b) of the Commitment Amount
Increase Agreement or the Additional Lender Agreement, as applicable), and (B)
in the case of an Additional Lender Agreement, any Additional Lender party
thereto shall be a party to this Agreement and the other Loan Documents and have
the rights and obligations of a Lender under this Agreement and the other Loan
Documents. In addition, the Increasing Lender or the Additional Lender, as
applicable, shall purchase a pro rata portion of the outstanding Loans (and
participation interests in Letters of Credit) of each of the other Lenders (and
such Lenders hereby agree to sell and to take all such further action to
effectuate such sale) such that each Increasing Lender (including any Additional
Lender, if applicable) shall hold its Applicable Percentage of the outstanding
Loans (and participation interests) after giving effect to the increase in the
Aggregate Commitments.
(iv)    Upon its receipt of (A) a duly completed Commitment Amount Increase
Agreement or an Additional Lender Agreement, executed by the Borrower and the
Increasing Lender or the Borrower and the Additional Lender party thereto, as
applicable, (B) the Administrative Questionnaire referred to in
Section 2.06(c)(ii), if applicable, (C) an opinion of counsel to the Borrower,
in form and substance reasonably acceptable to the Administrative Agent, as to
such customary matters regarding the Commitment Amount Increase Agreement or
Additional Lender Agreement as the Administrative Agent may reasonably request
and (D) the written consent of the Administrative Agent to such increase to the
extent required by Section 2.06(c)(i), the Administrative Agent shall accept
such Commitment Amount Increase Agreement or Additional Lender Agreement and, on
the date that the conditions in this clause (iv) and in Section 2.06(c)(ii) have
been satisfied, record the information contained therein in the Register
required to be maintained by the Administrative Agent pursuant to Section
12.04(c). No increase in the Aggregate

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 39



--------------------------------------------------------------------------------




Commitments shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 2.06(c)(iv). The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
effectiveness of any increase in the Aggregate Commitments and in connection
therewith promptly provide such amended and restated Annex I to the Borrower and
the Lenders.
Section 134.07    Borrowing Base.
(a)    Borrowing Base. The term "Borrowing Base" means, as of the date of the
determination thereof, the designated loan value as calculated by the Lenders in
their sole discretion assigned to the discounted present value of future net
income accruing to the Mortgaged Property, based upon the Lenders' in-house
evaluation of the Mortgaged Property. The Lenders' determination of the
Borrowing Base will be made in accordance with then-current practices, economic
and pricing parameters, methodology, assumptions, and customary procedures and
standards established by each Lender from time to time for its petroleum
industry customers. Borrower acknowledges that the determination of the
Borrowing Base contains an equity cushion (market value in excess of loan
amount) which Borrower acknowledges to be essential for the adequate protection
of the Lenders. For the period from the Ninth Amendment Effective Date to but
excluding the next Redetermination Date, the amount of the Borrowing Base shall
be $1,800,000,000.
(b)    Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semi-annually in accordance with this Section 2.07 (a "Scheduled
Redetermination"), and, subject to Section 2.07(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Agents, the
Issuing Bank and the Lenders on or about April 1st and October 1st of each year.
In addition, the Borrower may, by notifying the Administrative Agent thereof,
not more than two (2) times during any 12‑month period, and the Administrative
Agent may at any time but not more than two (2) times during any 12‑month period
by notifying the Borrower thereof, at the direction of the Determining Lenders,
each elect to cause the Borrowing Base to be redetermined between Scheduled
Redeterminations (an "Interim Redetermination") in accordance with this
Section 2.07.
(c)    Scheduled and Interim Redetermination Procedure.
(i)    Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report and the certificate required to be delivered by the Borrower to
the Administrative Agent, in the case of a Scheduled Redetermination, pursuant
to Section 8.12(a) and (c), and, in the case of an Interim Redetermination,
pursuant to Section 8.12(b) and (c), and (B) such other reports, data and
supplemental information, including, without limitation, the information
provided pursuant to Section 8.12(c), as may, from time to time, be reasonably
requested by the Required Lenders (the Reserve Report, such certificate and such
other reports, data and supplemental information being the "Engineering
Reports"), the Administrative Agent shall evaluate the information contained in
the Engineering Reports and shall, in good faith, propose a new Borrowing Base
(the "Proposed Borrowing Base") based upon such information and such other
information (including, without limitation, the status of title information with
respect to the Oil and Gas Properties as described in the Engineering Reports
and the existence of any other Debt) as the Administrative Agent deems

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 40



--------------------------------------------------------------------------------




appropriate in its sole discretion and consistent with its normal oil and gas
lending criteria as it exists at the particular time. In no event shall the
proposed Borrowing Base exceed the Facility Amount.
(ii)    The Administrative Agent shall notify the Borrower and the Lenders of
the Proposed Borrowing Base (the "Proposed Borrowing Base Notice"):
1)    in the case of a Scheduled Redetermination (1) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and (c) in a timely and complete manner,
then on or before the March 1st and September 1st of such year following the
date of delivery or (2) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and (c) in a timely and complete manner, then promptly after the
Administrative Agent has received complete Engineering Reports from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.07(c)(i), and in any event, with thirty (30) days
after the Administrative Agent has received the required Engineering Reports;
and
2)    in the case of an Interim Redetermination, promptly, and in any event,
within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.
(iii)    Any Proposed Borrowing Base that would increase the Borrowing Base then
in effect must be approved by the Borrowing Base Increase Requisite Lenders as
provided in this Section 2.07(c)(iii) (and for the avoidance of doubt, if the
Proposed Borrowing Base is in excess of the Aggregate Commitments, no Lender is
obligated to fund under such new Borrowing Base in excess of its Commitment);
and any Proposed Borrowing Base that would decrease or maintain the Borrowing
Base then in effect must be approved by the Required Lenders as provided in this
Section 2.07(c)(iii). Upon receipt of the Proposed Borrowing Base Notice, each
Lender shall have fifteen (15) days to agree with the Proposed Borrowing Base or
disagree with the Proposed Borrowing Base by proposing an alternate Borrowing
Base. If, at the end of such fifteen (15) days, any Lender has not communicated
its approval or disapproval in writing to the Administrative Agent, such silence
shall be deemed to be an approval of the Proposed Borrowing Base. If, at the end
of such 15-day period, the Borrowing Base Increase Requisite Lenders, in the
case of a Proposed Borrowing Base that would increase the Borrowing Base then in
effect, or the Required Lenders, in the case of a Proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect, have approved, as
aforesaid, then the Proposed Borrowing Base shall become the new Borrowing Base,
effective on the date specified in Section 2.07(d). If, however, at the end of
such 15-day period, the Borrowing Base Increase Requisite Lenders or the
Required Lenders, as applicable, have not approved, as aforesaid, the Proposed
Borrowing Base, then the Administrative Agent shall poll the Lenders to
ascertain the highest Borrowing Base then acceptable to the Borrowing Base
Increase Requisite Lenders or the Required Lenders, as applicable, and, such
amount shall become the new Borrowing Base, effective on the date specified in
Section 2.07(d).

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 41



--------------------------------------------------------------------------------




(d)    Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved by Borrowing Base Increase Requisite Lenders or the
Required Lenders, as applicable, pursuant to Section 2.07(c)(iii), the
Administrative Agent shall notify the Borrower and the Lenders of the amount of
the redetermined Borrowing Base (the "New Borrowing Base Notice"), and such
amount shall become the new Borrowing Base, effective and applicable to the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders:
(i)    in the case of a Scheduled Redetermination, (A) if the Administrative
Agent shall have received the Engineering Reports required to be delivered by
the Borrower pursuant to Section 8.12(a) and (c) in a timely and complete
manner, then on or about April 1st or October 1st, as applicable, following such
notice, or (B) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and (c) in a timely and complete manner, then on the Business
Day next succeeding delivery of such notice; and
(ii)    in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.
ARTICLE IVSuch amount shall then become the Borrowing Base until the next
Scheduled Redetermination Date, the next Interim Redetermination Date or the
next adjustment to the Borrowing Base under Section 2.07(e), whichever occurs
first. Notwithstanding the foregoing, no Scheduled Redetermination or Interim
Redetermination shall become effective until the New Borrowing Base Notice
related thereto is received by the Borrower.
ARTICLE VIn the event that the redetermined Borrowing Base, is less than the
then-existing Aggregate Commitments, this Agreement shall be deemed amended by
replacing Annex I hereto with a new Annex I attached to the New Borrowing Base
Notice, which Annex I shall reflect a proportionate decrease of each Lender's
Commitment such that the amount representing each Lender's Commitment shall not
exceed such Lender's Applicable Percentage of the redetermined Borrowing Base.
(e)    Borrowing Base Reductions.
(i)    In the event of an issuance of any Senior Notes, then (A) the then
effective Borrowing Base, and (B) each Lender's then effective Commitment, shall
be reduced immediately, automatically and without notice by an amount equal to
twenty percent (20%) of the stated principal amount of such issued Senior Notes.
(ii)    In the event of an incurrence of any Second Lien Debt, then (A) the then
effective Borrowing Base, and (B) each Lender's then effective Commitment, shall
be reduced immediately, automatically and without notice by an amount equal to
twenty-five percent (25%) of the stated principal amount of such incurred Second
Lien Debt.
(iii)    If the sum of (A) the aggregate Recognized Value of Property sold or
disposed of pursuant to Section 9.12(d) occurring in any period between
Scheduled Redeterminations, plus (B) the Recognized Value of Swap Terminations
occurring in the same

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 42



--------------------------------------------------------------------------------




period, exceeds 5% of the then effective Borrowing Base, then (x) the then
effective Borrowing Base and (y) each Lender's then effective Commitment, shall
be reduced in an amount determined by the Administrative Agent or the Required
Lenders in their discretion in accordance with the standards set forth in
Section 2.07(a) taking into account both Recognized Value of such Property sold
or disposed of and the Recognized Value given to such Swap Agreements. Any such
reduction shall not be considered a special determination requested by the
Administrative Agent within the meaning specified in Section 2.07(b).
(iv)    The Borrowing Base may be reduced as provided in Section 8.13(c).
ARTICLE VIIn the event of a reduced Borrowing Base and reduced Commitments
pursuant to this Section 2.07(e), this Agreement shall be deemed amended by
replacing Annex I hereto with a new Annex I that shall reflect a proportionate
decrease of each Lender's Commitment as specified herein.
Section 134.08    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of dollar denominated Letters of Credit for
its own account or for the account of any of the Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period; provided that the
Borrower may not request the issuance, amendment, renewal or extension of
Letters of Credit hereunder if a Borrowing Base Deficiency exists at such time
or would exist as a result thereof. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
All Existing Letters of Credit shall be deemed to have been issued pursuant
hereto, and from and after the Effective Date, shall be subject to and governed
by, the terms and conditions hereof.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or facsimile (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (not less than three (3) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice:
(iv)    requesting the issuance of a Letter of Credit or identifying the Letter
of Credit to be amended, renewed or extended;
(v)    specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);
(vi)    specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 43



--------------------------------------------------------------------------------




(vii)    specifying the amount of such Letter of Credit;
(viii)    specifying the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit; and
(ix)    specifying the amount of the then effective Borrowing Base and whether a
Borrowing Base Deficiency exists at such time, the current total Revolving
Credit Exposures (without regard to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit)
and the pro forma total Revolving Credit Exposures (giving effect to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit).
ARTICLE VIIEach notice shall constitute a representation that after giving
effect to the requested issuance, amendment, renewal or extension, as
applicable, (i) the LC Exposure shall not exceed the LC Commitment and (ii) the
total Revolving Credit Exposures shall not exceed the lesser of the Aggregate
Commitments and the then effective Borrowing Base.
ARTICLE VIIIIf requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank's standard form in connection
with any request for a Letter of Credit.
ARTICLE IXThe Issuing Bank shall not be under any obligation to issue any Letter
of Credit if there is a default of any Lender's obligations to fund under
Section 2.08(d) or any Lender is at such time a Defaulting Lender hereunder,
unless the Issuing Bank has entered into satisfactory arrangements with the
Borrower or such Lender to eliminate the Issuing Bank's risk with respect to
such Defaulting Lender.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided, however, that a Letter
of Credit may, upon the request of the Borrower, include a provision whereby
such Letter of Credit shall be renewed automatically for additional consecutive
periods of 12 months or less (but not beyond the date that is five Business Days
prior to the Maturity Date) unless the Issuing Bank notifies the beneficiary
thereof at least 30 days (or such longer period as may be specified in such
Letter of Credit) prior to the then-applicable expiration date that such Letter
of Credit will not be renewed.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender's Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 44



--------------------------------------------------------------------------------




Lender's Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in
Section 2.08(e), or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this Section 2.08(d) in respect of Letters
of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default, the existence
of a Borrowing Base Deficiency or reduction or termination of the Aggregate
Commitments or otherwise, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
if such LC Disbursement is not less than $1,000,000, the Borrower shall, subject
to the conditions to Borrowing set forth herein, be deemed to have requested,
and the Borrower does hereby request under such circumstances, that such payment
be financed with an ABR Borrowing in an equivalent amount and, to the extent so
financed, the Borrower's obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender's Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
Section 2.08(e), the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
Section 2.08(e) to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this Section 2.08(e) to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower's obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein, (ii)

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 45



--------------------------------------------------------------------------------




any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.08(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower's obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Bank's failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised all requisite care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, until the Borrower shall have reimbursed the Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.08(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans. Interest accrued pursuant to this Section 2.08(h) shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to Section 2.08

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 46



--------------------------------------------------------------------------------




(e) to reimburse the Issuing Bank shall be for the account of such Lender to the
extent of such payment.
(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term "Issuing Bank" shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. From and after the
effective date of any such replacement, the retiring Issuing Bank shall remain a
party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement and the other Loan Documents with respect to
Letters of Credit issued by it prior to such resignation, but shall not be
required to issue additional Letters of Credit or to extend, renew or increase
any existing Letter of Credit, including, without limitation, any Letter of
Credit with an auto-extend feature (for the avoidance of doubt, the retiring
Issuing Bank is authorized to notify any and each beneficiary of each Letter of
Credit (in accordance with the terms of such Letter of Credit) that any such
Letter of Credit will not be renewed, extended or increased, automatically or
otherwise). Upon the acceptance of a successor's appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Bank, (b)
the retiring Issuing Bank and shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit.
(j)    Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Required Lenders demanding the deposit of cash collateral pursuant to this
Section 2.08(j), or (ii) the Borrower is required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c), then the Borrower shall deposit, in an
LC Collection Account, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to, in the case of an Event of
Default, the LC Exposure, and in the case of a payment required by Section
3.04(c), the amount of such excess as provided in Section 3.04(c), as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower or any Subsidiary described in Section 10.01(h) or Section 10.01(i).
The Borrower hereby grants to the Administrative Agent, for the benefit of the
Issuing Bank and the Lenders, an exclusive first priority and continuing
perfected security interest in and Lien on the LC Collection Account and all
cash, checks, drafts, certificates and instruments, if any, from time to time
deposited or held in the LC Collection Account, all deposits or wire transfers

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 47



--------------------------------------------------------------------------------




made thereto, any and all investments purchased with funds deposited in such
account, all interest, dividends, cash, instruments, financial assets and other
Property from time to time received, receivable or otherwise payable in respect
of, or in exchange for, any or all of the foregoing, and all proceeds, products,
accessions, rents, profits, income and benefits therefrom, and any substitutions
and replacements therefor. The Borrower's obligation to deposit amounts pursuant
to this Section 2.08(j) shall be absolute and unconditional, without regard to
whether any beneficiary of any such Letter of Credit has attempted to draw down
all or a portion of such amount under the terms of a Letter of Credit, and, to
the fullest extent permitted by applicable law, shall not be subject to any
defense or be affected by a right of set-off, counterclaim or recoupment which
the Borrower or any of the Subsidiaries may now or hereafter have against any
such beneficiary, the Issuing Bank, the Administrative Agent, the Lenders or any
other Person for any reason whatsoever. Such deposit shall be held as collateral
securing the payment and performance of the Borrower's and the Guarantors'
obligations under this Agreement and the other Loan Documents. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Collection Account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower's risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in the LC Collection
Account. Moneys in the LC Collection Account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, be applied to satisfy other obligations of the Borrower and the
Guarantors under this Agreement or the other Loan Documents. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, and the Borrower is not otherwise required to
pay to the Administrative Agent the excess attributable to an LC Exposure in
connection with any prepayment pursuant to Section 3.04(c), then such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived. If
the Borrower is required to provide an amount in cash collateral hereunder as a
result of any prepayment pursuant to Section 3.04(c) and the Borrower is not
otherwise required to pay to the Administrative Agent an amount equal to the LC
Exposure as a result of the occurrence of an Event of Default, then if the total
Revolving Credit Exposure is reduced (whether pursuant to Section 3.04(a), the
expiration of Letters of Credit or otherwise) and/or the Borrowing Base is
increased in accordance with Section 2.07 and/or the Aggregate Commitments are
increased in accordance with Section 2.06(c), so long as no Default has occurred
and is continuing, the Administrative Agent shall return to the Borrower such
amount but only to the extent that the then effective Aggregate Commitments
exceed the total Revolving Credit Exposures by not less than $1,000,000.
Section 134.09    Collateral.
(a)    Mortgaged Property. The payment and performance of all of the Obligations
hereunder and under the Loan Documents, and under the Secured Swap Agreements
and Secured Treasury Management Agreements, and the reimbursement obligations
under the Letters of Credit, shall be secured by a first and superior Lien
against the entire interest of the Borrower and each Subsidiary in certain of
their Oil and Gas Properties (in an amount sufficient to comply with the

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 48



--------------------------------------------------------------------------------




requirements of Section 8.14), pursuant to the terms of one or more Mortgages in
favor of the Administrative Agent for the ratable benefit of the Secured
Parties, which Mortgages shall be satisfactory in form and substance to the
Administrative Agent.
(b)    Guarantees and Personal Property Assets. The payment and performance of
all of the Obligations hereunder, under the Loan Documents, and under the
Secured Swap Agreements and Secured Treasury Management Agreements, and the
reimbursement obligations under the Letters of Credit, (A) shall be
unconditionally guaranteed by each Subsidiary pursuant to one or more Guaranty
Agreements, and (B) shall be secured by a first priority Lien against all
personal property assets of the Borrower and of each Subsidiary pursuant to a
Security Agreement. Reference is made to Section 8.14 of this Agreement for
further provisions with respect to additional Guarantors and additional
collateral.
Section 134.10    Swap Agreements for Properties to be Acquired. In conjunction
with any acquisition of Oil and Gas Properties by Borrower or any Subsidiary,
upon entering into a purchase and sale agreement with respect thereto, Borrower
or such Subsidiary may enter into a Swap Agreement with respect to the
production from the Oil and Gas Properties being acquired subject to the
following conditions:
(iii)    The Swap Agreement meets the requirements of Section 9.18; and
(iv)    At the time of entry into such a Swap Agreement and after giving effect
thereto, the amount of Available Funds is ten percent (10%) or more of the
Aggregate Commitments then in effect.
If (A) the proposed acquisition described in such purchase and sale agreement
does not close within 90 days from the date of its execution, or (B) at any time
the closing of such acquisition is not being diligently pursued in good faith by
any party thereto, or (C) such purchase and sale agreement is otherwise
terminated for any reason, then the Borrower or such Subsidiary shall promptly,
but in any event within 30 days after the earliest to occur of any event or
circumstance described in (A) through (C) above, unwind or terminate any Swap
Agreement entered into pursuant to this Section 2.10.
Section 134.11    Cash Collateral. If any Lender becomes, and during the period
it remains, a Defaulting Lender or a Potential Defaulting Lender, if any Letter
of Credit is at the time outstanding, the Issuing Bank may (except, in the case
of a Defaulting Lender, to the extent the Commitment of such Defaulting Lender
has been fully reallocated pursuant to Section 2.12(a)(i)), by notice to the
Borrower and such Defaulting Lender or Potential Defaulting Lender through the
Administrative Agent, require the Borrower to Cash Collateralize the obligations
of the Borrower to the Issuing Bank in respect of such Letter of Credit in
amount at least equal to 102% of the aggregate amount of the unreallocated
obligations (contingent or otherwise) of such Defaulting Lender or such
Potential Defaulting Lender to be applied pro rata in respect thereof, or to
make other arrangements satisfactory to the Administrative Agent and to the
Issuing Bank in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender or Potential Defaulting Lender.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 49



--------------------------------------------------------------------------------




Section 134.12    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Reallocation of Defaulting Lender Commitment, Etc. If a Lender becomes,
and during the period it remains, a Defaulting Lender, the following provisions
shall apply with respect to any outstanding LC Exposure of such Defaulting
Lender:
1)    the LC Exposure of such Defaulting Lender will, subject to the limitation
in the first and second proviso below, automatically be reallocated (effective
on the day such Lender becomes a Defaulting Lender) among the Non-Defaulting
Lenders pro rata in accordance with their respective Commitments; provided that
(I) the sum of each Non-Defaulting Lender's Revolving Credit Exposure may not in
any event exceed the Commitment of such Non-Defaulting Lender as in effect at
the time of such reallocation, (II) there exists no Default at such time of
reallocation and (III) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the Issuing Bank or any other
Lender may have against such Defaulting Lender or cause such Defaulting Lender
to be a Non-Defaulting Lender;
2)    to the extent that any portion (the "unreallocated portion") of the
Defaulting Lender's LC Exposure cannot be so reallocated, whether by reason of
the first provisos in clause (I) or (II) preceding or otherwise, the Borrower
will, not later than two (2) Business Days after demand by the Administrative
Agent (at the direction of the Issuing Bank), (I) Cash Collateralize the
obligations of the Borrower to the Issuing Bank in respect of such LC Exposure,
in an amount at least equal to the aggregate amount of the unreallocated portion
of such LC Exposure, or (II) make other arrangements satisfactory to the
Administrative Agent, and to the Issuing Bank, in their sole discretion to
protect them against the risk of non-payment by such Defaulting Lender; and
3)    any amount paid by the Borrower or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but will
instead be retained by the Administrative Agent in a segregated non-interest
bearing account until (subject to Section 2.12(b)) the termination of the
Aggregate Commitments and payment in full of all obligations of the Borrower
hereunder and will be applied by the Administrative Agent, to the fullest extent
permitted by law, to the making of payments from time to time in the following
order of priority: first to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent under this Agreement, second to the payment
of any amounts owing by such Defaulting Lender to the Issuing Bank (pro rata as
to the respective amounts owing to each of them) under this Agreement, third to
the payment of post-default interest and then current interest due and payable
to

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 50



--------------------------------------------------------------------------------




the Lenders hereunder other than Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them,
fourth to the payment of fees then due and payable to the Non-Defaulting Lenders
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them, fifth to pay principal and unreimbursed LC
Disbursements then due and payable to the Non-Defaulting Lenders hereunder
ratably in accordance with the amounts thereof then due and payable to them,
sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and seventh after the termination of the Aggregate
Commitments and payment in full of all obligations of the Borrower hereunder, to
pay amounts owing under this Agreement to such Defaulting Lender or as a court
of competent jurisdiction may otherwise direct.
(ii)    Right to Give Drawdown Notices. In furtherance of the foregoing, if any
Lender becomes, and during the period it remains, a Defaulting Lender or a
Potential Defaulting Lender, each of the Issuing Bank is hereby authorized by
the Borrower (which authorization is irrevocable and coupled with an interest)
to give, in its discretion, through the Administrative Agent, Notices of
Borrowing pursuant to Section 2.03 in such amounts and in such times as may be
required to (A) reimburse an outstanding LC Disbursement, and/or (B) Cash
Collateralize the obligations of the Borrower in respect of outstanding Letters
of Credit in an amount at least equal to the aggregate amount of the obligations
(contingent or otherwise) of such Defaulting Lender or Potential Defaulting
Lender in respect of such Letter of Credit.
(iii)    Certain Fees. Anything herein to the contrary notwithstanding, during
such period as a Lender is a Defaulting Lender, such Defaulting Lender will not
be entitled to any fees accruing during such period pursuant to Section 3.05(a)
and Section 3.05(b)(i) (without prejudice to the rights of the Non-Defaulting
Lenders in respect of such fees), provided that (a) to the extent that all or a
portion of the LC Exposure of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to Section 2.12(a)(i)(A), such fees that would
have accrued for the benefit of such Defaulting Lender will instead accrue for
the benefit of and be payable to such Non-Defaulting Lenders, pro rata in
accordance with their respective Commitments, and (b) to the extent that all or
any portion of such LC Exposure cannot be so reallocated, such fees will instead
accrue for the benefit of and be payable to the Issuing Bank, as applicable (and
the pro rata payment provisions of this Agreement (including without limitation,
Article IV) will automatically be deemed adjusted to reflect the provisions of
this Section).
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Issuing Bank agree in writing in their discretion that a Lender is no longer a
Defaulting Lender or a Potential Defaulting Lender, as the case may be, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated account referred to in Section 2.12(a)(i)), such Lender will, to
the extent applicable, purchase at par such portion of outstanding Loans of the
other Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Exposure and LC Exposure
of the Lenders to be on a pro rata basis in accordance with their respective
Commitments, whereupon such Lender will cease to be a Defaulting Lender or
Potential

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 51



--------------------------------------------------------------------------------




Defaulting Lender and will be a Non-Defaulting Lender (and such Revolving Credit
Exposure and LC Exposure of each Lender will automatically be adjusted on a
prospective basis to reflect the foregoing); provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender or Potential Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender's having been a Defaulting
Lender or Potential Defaulting Lender.
Article CXXXV.
Payments of Principal and Interest; Prepayments; Fees
Section 135.01    Repayment of Loans. The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan on the Termination Date.
Section 135.02    Interest.
(b)    ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.
(c)    Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.
(d)    Post-Default Rate. Notwithstanding the foregoing,
(v)    if any principal of or interest on any Loan or any fee or other amount
payable by the Borrower or any Guarantor hereunder or under any other Loan
Document is not paid when due, whether at stated maturity, upon acceleration or
otherwise, and including any payments in respect of a Borrowing Base Deficiency
under Section 3.04(c) or otherwise, then all Loans outstanding shall bear
interest, after as well as before judgment, at a rate per annum equal to three
percent (3%) plus the rate applicable to ABR Loans as provided in
Section 3.02(a), but in no event to exceed the Highest Lawful Rate, and
(vi)     if there exists any Event of Default, then all Loans outstanding shall,
at the option of the Administrative Agent or the Required Lenders, bear
interest, after as well as before judgment, at a rate per annum equal to three
percent (3%) plus the rate applicable to ABR Loans as provided in
Section 3.02(a), but in no event to exceed the Highest Lawful Rate, and
(vii)    during any Borrowing Base Deficiency (after the expiration of the
30-day period provided in Section 3.04(c)(ii), as applicable), all Loans
outstanding at such time shall bear interest, after as well as before judgment,
at the rate then applicable to such Loans, plus the Applicable Margin, if any,
plus an additional three percent (3%), but in no event to exceed the Highest
Lawful Rate.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 52



--------------------------------------------------------------------------------




(e)    Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii)  in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(f)    Interest Rate Computations. All interest hereunder shall be computed on
the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.
Section 135.03    Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
(f)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or
(g)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
ARTICLE Xthen the Administrative Agent shall give notice thereof to the Borrower
and the Lenders by telephone or facsimile as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
(and shall be deemed to be a request for an ABR Borrowing), and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.
Section 135.04    Prepayments.
(d)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 53



--------------------------------------------------------------------------------




(e)    Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by facsimile) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m., Houston, Texas time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 11:00 a.m. Houston, Texas time, one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02.
(f)    Mandatory Prepayments.
(v)    If, after giving effect to any termination or reduction of the Aggregate
Commitments pursuant to Section 2.06(b) or for any other reason not otherwise
described in and cured in accordance with clause (ii) below, the total Revolving
Credit Exposures exceeds the Aggregate Commitments, then the Borrower shall
(A) prepay the Borrowings on the date of such termination or reduction in an
aggregate principal amount equal to such excess, and (B) if any excess remains
after prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j).
(vi)    If, upon any redetermination of or adjustment to the amount of the
Borrowing Base in accordance with Section 2.07(b), (c) or (d) or pursuant to
Section 8.13(c), a Borrowing Base Deficiency exists, then the Borrower shall
either prepay the Borrowings in an aggregate principal amount equal to such
deficiency, or provide additional Mortgaged Property to secure Obligations
having a Recognized Value equal to or greater than the amount of such deficiency
(or the remaining balance of such deficiency after any prepayments), and if any
deficiency remains after prepaying all of the Borrowings or providing additional
Mortgaged Property as a result of any LC Exposure, the Borrower shall pay to the
Administrative Agent on behalf of the Lenders an amount equal to such deficiency
to be held as Cash Collateral as provided in Section 2.08(j). The Borrower shall
be obligated to make any such principal prepayment or deposit of Cash Collateral
in an amount equal to such deficiency within 30 days, or in six monthly
installments beginning within 30 days, following its receipt of the New
Borrowing Base Notice in accordance with Section 2.07(d) or the date the
adjustment occurs, and/or to provide additional Mortgaged Property within 30
days following its receipt of such New Borrowing Base Notice or the date such
adjustment occurs; provided that all payments and/or deposits required to be
made pursuant to this Section 3.04(c)(ii) must be made on or prior to the
Termination Date.
(vii)    Upon incurrence of any Second Lien Debt, the Borrower shall prepay the
Borrowings on the date of such incurrence in an aggregate principal amount equal
to the net

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 54



--------------------------------------------------------------------------------




cash proceeds (after ordinary and customary direct costs incurred in connection
with such Second Lien Debt incurrence) received by Borrower.
(viii)    Each prepayment of Borrowings pursuant to this Section 3.04(c) shall
be applied, first, ratably to any ABR Borrowings then outstanding, and, second,
to any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.
(ix)    Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.
(g)    No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.
(h)    No Effect on Secured Swap Agreements. Prepayments permitted or required
under this Section 3.04 shall not affect the Borrower's obligation to continue
making payments under any Secured Swap Agreement or Secured Treasury Management
Agreement, each of which shall remain in full force and effect notwithstanding
such prepayment, subject to the terms of such Secured Swap Agreement and/or
Secured Treasury Management Agreement.
Section 135.05    Fees.
(d)    Commitment Fees. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
applicable Commitment Fee Rate on the average daily amount of the unused amount
of the Commitment of such Lender during the period from and including the
Effective Date to but excluding the Termination Date. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the Termination Date, commencing on the first such
date to occur after the date hereof. All commitment fees shall be computed on
the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).
(e)    Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at a per
annum rate equal to the Letter of Credit Fee Rate in effect on the average daily
amount of such Lender's LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender's
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 55



--------------------------------------------------------------------------------




from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, provided that in no event shall such fee be less than $500 during any
quarter, and (iii) to the Issuing Bank, for its own account, its standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the Termination Date and any
such fees accruing after the Termination Date shall be payable on demand. Any
other fees payable to the Issuing Bank pursuant to this Section 3.05(b) shall be
payable within 10 days after demand. All fronting fees in Section 3.05(b)(ii)
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). All other fees in this Section 3.05(b)
shall be computed on the basis of a year of 360 days, unless such computation
would exceed the Highest Lawful Rate in which case such fee shall be computed on
the basis of a year of 365 days (or 366 days in a leap year), and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(f)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.
Article CXXXVI.
Payments; Pro Rata Treatment; Sharing of Set-offs
Section 136.01    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(g)    Payments by the Borrower. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without defense,
deduction, recoupment, set-off or counterclaim. Fees, once paid, shall be fully
earned and shall not be refundable under any circumstances. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices specified in Section 12.01, except payments
to be made directly to the Issuing Bank as expressly provided herein and except
that payments pursuant to Section 5.01, Section 5.02, Section 5.03 and
Section 12.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 56



--------------------------------------------------------------------------------




(h)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
(i)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall
(v)    notify the Administrative Agent of such fact, and
(vi)    purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that
1)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
2)    the provisions of this Section 4.01(c) shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this Section 4.01(c) shall apply).
ARTICLE XIEach Loan Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
Section 136.02    Presumption of Payment by the Borrower. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 57



--------------------------------------------------------------------------------




Administrative Agent for the account of the Lenders or the Issuing Bank that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
Section 136.03    Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.05(a), Section 2.08(d), Section 2.08(e) or Section 4.02 then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender's obligations under
such Sections until all such unsatisfied obligations are fully paid.
Section 136.04    Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Secured Parties of all of the
Borrower's or each Guarantor's interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Property. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Obligations and other
obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default, (a) the Administrative Agent and the Lenders agree that they
will neither notify the purchaser or purchasers of such production nor take any
other action to cause such proceeds to be remitted to the Administrative Agent
or the Lenders, but the Lenders will instead permit such proceeds to be paid to
the Borrower and the Subsidiaries and (b) the Lenders hereby authorize the
Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or such Subsidiaries.
Article CXXXVII.
Increased Costs; Break Funding Payments; Taxes; Illegality
Section 137.01    Increased Costs.
(h)    Increased Costs, Generally. If any Change in Law shall:
(vii)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or the Issuing Bank;
(viii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 58



--------------------------------------------------------------------------------




Income Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(ix)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
ARTICLE XIIand the result of any of the foregoing shall be to increase the cost
to such Lender or such other Recipient of making, converting to or continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or any other
amount), then the Borrower will pay to such Lender, the Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.
(i)    Capital Requirements. If any Lender or the Issuing Bank determines that
any Change in Law affecting such Lender or the Issuing Bank or any lending
office of such Lender or such Lender's or the Issuing Bank's holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender's or the Issuing Bank's capital or
on the capital of such Lender's or the Issuing Bank's holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by the Issuing Bank, to a level below that which such
Lender or the Issuing Bank or such Lender's or the Issuing Bank's holding
company could have achieved but for such Change in Law (taking into
consideration such Lender's or the Issuing Bank's policies and the policies of
such Lender's or the Issuing Bank's holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company for any such reduction suffered.
(j)    Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
Section 5.01(a) or (b) and delivered to the Borrower, shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
(k)    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section 5.01 shall not
constitute a waiver of such Lender's or the Issuing Bank's right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section 5.01 for any increased costs
incurred or reductions suffered more than 270 days prior to the date that such
Lender or the Issuing Bank, as the case may be, notifies the Borrower of the
Change in Law giving rise to

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 59



--------------------------------------------------------------------------------




such increased costs or reductions and of such Lender's or the Issuing Bank's
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the 270
day period referred to above shall be extended to include the period of
retroactive effect thereof).
(l)    Protection Absolute. The protection of this Section shall be available to
each Lender and the Issuing Bank regardless of any possible contention of the
invalidity or inapplicability of the Change in Law that shall have occurred or
been imposed.
Section 137.02    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan into an ABR Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 5.04(b), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.
A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
Section 137.03    Taxes.
(g)    Issuing Bank. For purposes of this Section 5.03, the term "Lender"
includes the Issuing Bank.
(h)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 60



--------------------------------------------------------------------------------




Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.
(i)    Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.
(j)    Indemnification by the Borrower and the Other Loan Parties. The Loan
Parties shall jointly and severally indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(k)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender's failure to comply with the
provisions of Section 12.04 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(l)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 5.03,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(m)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 61



--------------------------------------------------------------------------------




Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.03(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing,
1)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
2)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
a)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "interest" article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "business profits" or "other income" article of such tax treaty;
b)    executed originals of IRS Form W-8ECI;
c)    in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a "controlled foreign

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 62



--------------------------------------------------------------------------------




corporation" described in Section 881(c)(3)(C) of the Code (a "U.S. Tax
Compliance Certificate") and (y) executed originals of IRS Form W-8BEN; or
d)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;
3)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
4)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement.
ARTICLE XIIIEach Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
(n)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.3 (including by
the payment of additional amounts pursuant to this

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 63



--------------------------------------------------------------------------------




Section 5.3), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
Section 137.04    Mitigation Obligations; Replacement of Lenders.
(f)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.01, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.3, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.01 or 5.03, as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(g)    Replacement of Lenders. If any Lender requests compensation under
Section 5.01, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.03 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 5.04(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, replace such Lender in accordance with
the terms of Section 12.18.
Section 137.05    Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender's obligation to make such Eurodollar Loans shall be
suspended (the "Affected Loans") until such time as such Lender may again make
and maintain such Eurodollar Loans and (b) all Affected Loans which would
otherwise be made by such Lender shall be made instead as ABR Loans (and,

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 64



--------------------------------------------------------------------------------




if such Lender so requests by notice to the Borrower and the Administrative
Agent, all Affected Loans of such Lender then outstanding shall be automatically
converted into ABR Loans on the date specified by such Lender in such notice)
and, to the extent that Affected Loans are so made as (or converted into) ABR
Loans, all payments of principal which would otherwise be applied to such
Lender's Affected Loans shall be applied instead to its ABR Loans.
Article CXXXVIII.
Conditions Precedent
Section 138.01    Conditions to Execution. The obligations of the Lenders to
enter into and execute this Agreement shall be subject to satisfaction of each
of the following conditions:
(i)    The Administrative Agent shall have received (i) all fees, expense
reimbursements and other amounts owed to the Administrative Agent or any other
Lender in connection with this Agreement or in connection with the Original 2009
Credit Agreement, and (ii) to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder (including, without limitation, the fees and expenses of Winstead PC,
counsel to the Administrative Agent and local counsel for the Administrative
Agent in those States in which Mortgaged Property consisting of Oil and Gas
Properties are located);
(j)    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower dated as of the Execution Date, certifying
that:
(i)    at the time of and immediately after giving effect to such execution, no
Default shall have occurred and be continuing;
(ii)    at the time of and immediately after giving effect to such execution, no
event, development or circumstance has occurred or shall then exist that has
resulted in, or could reasonably be expected to have, a Material Adverse Effect;
(iii)    the representations and warranties of the Borrower and the Guarantors
set forth in this Agreement shall be true and correct in all material respects
(except that any representation or warranty that is qualified as to materiality
or by a Material Adverse Effect clause shall be true and correct in all
respects) on and as of the date of such execution, except (A) to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, and (B) to the extent such representations and
warranties of the Borrower and the Guarantors set forth in this Agreement and in
the other Loan Documents relate to the ownership of the ENP Entities and the ENP
Properties and other matters which are not true on the Execution Date but are
anticipated in good faith to be true upon the consummation of the ENP
Transaction and the occurrence of the Effective Date;
(iv)    the execution of this Agreement would not conflict with, or cause any
Lender or the Issuing Bank to violate or exceed, any applicable Governmental
Requirement, and no Change in Law shall have occurred, and no litigation shall
be pending or threatened, which does

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 65



--------------------------------------------------------------------------------




or, with respect to any threatened litigation, seeks to, enjoin, prohibit or
restrain any of the consummation and/or performance of any of the transactions
contemplated by this Agreement or any other Loan Document;
(v)    attached thereto is a true, correct and complete copy of the Merger
Agreement, together with all schedules and exhibits and other attachments, as
such agreement is in effect on the Execution Date (including all amendments,
waivers, consents and other modifications prior to the Execution Date);
(vi)    attached thereto is a true, correct and complete copy of each of the
other ENP Transaction Documents, together with all schedules and exhibits and
other attachments, as each is in effect on the Execution Date (including all
amendments, waivers, consents and other modifications prior to the Execution
Date);
(vii)    (i) attached thereto is a true, correct and complete copy of each of
the ENP Credit Agreement, any notes executed in connection therewith, each
document or instrument granting a Lien on any of the ENP Properties in
connection therewith, all financing statements in connection with the ENP Credit
Agreement and a recording schedule with respect to the ENP Properties, as each
is in effect on the Execution Date (including all amendments, waivers, consents
and other modifications prior to the Execution Date), and (ii) there exists no
default or breach under the ENP Credit Agreement or any of the loan documents
executed in connection therewith;
(viii)    there exists no default or breach under the Paribas Term Loan Credit
Agreement or any of the other Paribas Term Loan Documents;
(ix)    attached thereto are resolutions of its board of authorizing the
execution, delivery and performance of this Agreement, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect;
(x)    specimen signatures of the officers of the Borrower who are authorized to
sign this Agreement and who will, until replaced by another officer or officers
duly authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the transactions contemplated hereby are set forth thereon;
(xi)    the certificate of formation and the limited liability company agreement
of the Borrower are attached thereto and true and complete as of the date of
execution of this Agreement; and
(xii)    all Schedules to this Agreement are true, correct and complete.
(k)    The Administrative Agent shall have received (i) such additional
information regarding the business, financial, legal or corporate affairs of the
Parent, the Borrower and the Subsidiaries, and any ENP Entity, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request, (ii) such other certificates,
documents, consents, assurances, or opinions as the Administrative Agent, the
Issuing

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 66



--------------------------------------------------------------------------------




Bank or any Lender reasonably may require with respect to the Parent, the
Borrower or any of the Subsidiaries, and (iii) such information regarding ENP
Entities and the ENP Properties, the Merger Agreement and the other ENP
Transaction Documents and entities, as the Administrative Agent and any Lender
may request.
ARTICLE XIVNotwithstanding the execution of this Agreement pursuant to this
Section 6.01, this Agreement will not be effective until each of the conditions
set forth in Section 6.02 below have been met or waived. Until such time as this
Agreement is effective pursuant to the satisfaction or waiver of each of the
conditions in Section 6.02 below, the execution of this Agreement will not
operate to supersede, cancel or terminate in any manner whatsoever the Original
2009 Credit Agreement and the related agreements and documents.
Section 138.02    Conditions to Effectiveness. The effectiveness of this
Agreement, and the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit Agreement under the terms of this Agreement,
shall be subject the satisfaction of each of the conditions in Section 6.03 and
each of the following conditions (unless such condition is waived in writing in
accordance with Section 12.02):
(o)    The Administrative Agent shall have received (i) all fees, expense
reimbursements and other amounts owed to the Administrative Agent or any other
Lender in connection with this Agreement or in connection with the Original 2009
Credit Agreement, and (ii) to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder (including, without limitation, the fees and expenses of Winstead PC,
counsel to the Administrative Agent and local counsel for the Administrative
Agent in those States in which Mortgaged Property consisting of Oil and Gas
Properties are located).
(p)    The Administrative Agent shall have received a certificate of the
Secretary, an Assistant Secretary or other duly authorized officer satisfactory
to the Administrative Agent of the Parent, the Borrower (or the managing member
thereof) and of each of the Subsidiaries, including the ENP Entities and
Acquisition Company setting forth (i) resolutions of its board of directors or
board of managers (or equivalent body) or its managing member authorizing the
execution, delivery and performance of the Loan Documents to which each is a
party and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (ii) the officers of the Parent, the Borrower (or any managing
member thereof), such Subsidiaries, (y) who are authorized to sign the Loan
Documents to which the Parent, the Borrower and to which each such Subsidiary is
a party and (z) who will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the transactions contemplated hereby, (iii) specimen
signatures of such authorized officers, and (iv) the articles or certificate of
incorporation and bylaws or certificate of formation and partnership agreement
or certificate of formation and limited liability company agreement (as the case
may be) of the Parent, the Borrower and such Subsidiaries, certified as being
true and complete. The Administrative Agent and the Lenders may conclusively
rely on such certificate until the Administrative Agent receives notice in
writing from the Borrower to the contrary.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 67



--------------------------------------------------------------------------------




(q)    The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the Parent, the Borrower, and each of the Subsidiaries, including
the ENP Entities and Acquisition Company.
(r)    The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.
(s)    All Schedules to this Agreement shall have been updated by the Borrower
through the Effective Date, and the Administrative Agent shall have received a
certificate from a Responsible Officer certifying that all Schedules to this
Agreement and the Loan Documents are current, and true, correct and complete,
through the Effective Date after giving effect to the consummation of the ENP
Transaction.
(t)    The Administrative Agent shall have received duly executed Notes payable
to the order of each Lender requesting a Note in a principal amount equal to its
Maximum Credit Amount dated as of the date hereof, or modifications of existing
Notes to reflect the Maximum Credit Amount of each Lender requesting a
modification instead of a new Note, as applicable, which Notes shall be in part
a consolidation of the indebtedness acquired by the Lenders pursuant to the
refinancing of the ENP Credit Agreement in a manner acceptable to the
Administrative Agent.
(u)    The Administrative Agent shall have received in form and substance
satisfactory to it evidence satisfactory to the Administrative Agent that
(A) all outstanding Debt under the Paribas Term Loan Credit Agreement and the
Paribas Term Loan Documents has been repaid in full and such Paribas Term Loan
Credit Facility has been terminated and extinguished (or is being repaid in full
and terminated and extinguished concurrently on the Effective Date) and (B) all
Liens on all Properties of all of the Loan Parties securing amounts owing under
the Paribas Term Loan Credit Facility are released on the Effective Date
pursuant to releases satisfactory to the Administrative Agent. [1]
(v)    With respect to the ENP Transaction:
(i)    the Administrative Agent shall have received in form and substance
satisfactory to it: (A) a true and complete executed copy of each of the ENP
Transaction Documents in effect as of the Effective Date; (B) original
counterparts or copies, certified as true and complete, of the assignments,
deeds and leases for all of the ENP Oil and Gas Properties; and (C) such other
related documents and information as the Administrative Agent shall have
requested with respect to the transaction contemplated by the ENP Transaction
Documents.
(ii)    the ENP Transaction shall be consummated on the terms and conditions
outlined in the Merger Agreement, provided that any other terms, structure and
manner of the ENP Transaction not specified in the Merger Agreement, including
the acquisition of the ENP Properties by the Borrower through the merger, the
creation of Acquisition Company and any other new acquisition Subsidiary of the
Borrower, shall in each case be satisfactory to the Administrative Agent and the
Lenders.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 68



--------------------------------------------------------------------------------




(iii)    the Administrative Agent shall have received in form and substance
acceptable to it, a certificate of a Responsible Officer of the Borrower and of
Acquisition Company certifying (A) that Acquisition Company is concurrently
consummating the acquisition contemplated by the ENP Transaction Documents and
all material conditions precedent thereto have been satisfied in all material
respects by all of the parties thereto; and (B) that attached thereto is a true
and complete list of all of the ENP Oil and Gas Properties subject to the ENP
Transaction Documents which are owned by Acquisition Company.
(iv)    Acquisition Company shall have delivered to the Administrative Agent
title information and data acceptable to the Administrative Agent relating to
title to the mineral interests in the ENP Oil and Gas Properties. These title
assurances shall include such post closing title work as the Administrative
Agent may request.
(v)    the ENP Oil and Gas Properties shall comply with Section 8.10(c) with
respect to environmental matters.
(vi)    the Administrative Agent shall have received evidence satisfactory to
the Administrative Agent that each of the following has occurred pursuant to
terms, conditions and documentation acceptable to the Administrative Agent:
(A) all outstanding Debt under the ENP Credit Agreement has been assigned by the
lenders under the ENP Credit Agreement to the Lenders, including delivery of any
promissory notes issued pursuant to the ENP Credit Agreement duly endorsed,
together with an assignment of all Liens and security interests on all ENP
Properties securing such Debt under the ENP Credit Agreement, in each case in a
manner satisfactory to the Administrative Agent, (B) such Debt is being
consolidated and refinanced by this Agreement and the Loan Documents in a manner
satisfactory to the Administrative Agent, and (C) all Liens on all ENP
Properties securing amounts owing under the ENP Credit Agreement are being
consolidated, amended and restated by the Security Instruments and shall
constitute first priority perfected Liens securing the Obligations (subject only
to Excepted Liens identified in clauses (a) through (h) of the definition
thereof), in each case in a manner satisfactory to the Administrative Agent.
(vii)    The Administrative Agent shall have received from Acquisition Company
duly executed counterparts (in such number as may be requested by the
Administrative Agent) of Mortgages covering the ENP Oil and Gas Properties,
which Mortgages shall be in form and substance satisfactory to the
Administrative Agent. In connection with the execution and delivery of such
Mortgages, the Administrative Agent shall be satisfied that such Mortgages
create first priority, perfected Liens on the ENP Oil and Gas Properties
(subject only to Excepted Liens identified in clauses (a) through (h) of the
definition thereof, but subject to the provisos at the end of such definition).
(w)    The Administrative Agent shall have received from the Parent, the
Borrower and each Subsidiary, in each case to the extent applicable, duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of such amendments to and/or confirmations of the Security Instruments
executed and delivered prior to the date hereof as may be required by the
Administrative Agent, which amendments and/or confirmations shall be in form and
substance satisfactory to the Administrative Agent.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 69



--------------------------------------------------------------------------------




(x)    Each of the Loan Documents shall be in full force and effect.
(y)    The Parent, the Borrower, each of the Subsidiaries, including the ENP
Entities and Acquisition Company shall have executed, acknowledged, delivered,
recorded, re-recorded, filed, re-filed, registered and re-registered any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require in order to (i) carry out more effectively the purposes of
the Loan Documents, (ii) to the fullest extent permitted by applicable law,
subject the Parent, the Borrower, or any of the Subsidiaries' (including any ENP
Entities' and Acquisition Company's) Properties, assets, rights or interests to
the Liens now or hereafter intended to be covered by any of the Security
Instruments, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Security Instruments and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any of the Parent, the Borrower or any of the Subsidiaries
(including the ENP Entities and Acquisition Company) is or is to be a party, and
cause each of the Subsidiaries to do so.
(z)    The Administrative Agent shall have received an opinion of (i) Vinson &
Elkins, counsel to the Parent, the Borrower, and the Subsidiaries, including the
ENP Entities and Acquisition Company, acceptable to the Administrative Agent
covering such matters with respect to the Loan Documents as the Administrative
Agent may reasonably request, including without limitation those matters
described in Sections 7.01 and 7.02, and (ii) with respect to each of the Oil
and Gas Properties and each of the Security Instruments, local counsel opinions
as appropriate or requested by the Administrative Agent, covering such matters
with respect to the Oil and Gas Properties and the Security Instruments as the
Administrative Agent may reasonably request.
(aa)    The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower, Acquisition Company and/or the ENP Entities evidencing
that the Borrower and/or the applicable ENP Entities is carrying insurance in
accordance with Section 7.12 with respect to the ENP Properties.
(bb)    The Administrative Agent shall have received satisfactory evidence that
no event, development or circumstance has occurred or shall then exist that has
resulted in, or could reasonably be expected to have, a Material Adverse Effect.
(cc)    The Administrative Agent shall be satisfied that no material disruption
or material adverse change has occurred in conditions in the financial, banking
or capital markets which the Agents and Arrangers, in their discretion, deems
material in connection with the syndication of the credit facility evidenced by
this Agreement.
(dd)    The representations and warranties of the Parent, the Borrower and the
Subsidiaries (including the ENP Entities and Acquisition Company) set forth in
this Agreement and in the other Loan Documents, and the representations and
warranties of the ENP Entities set forth in the ENP Transaction Documents shall
be true and correct in all material respects (except that any representation or
warranty that is qualified as to materiality or by a Material Adverse Effect
clause

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 70



--------------------------------------------------------------------------------




shall be true and correct in all respects), except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date.
(ee)    The Effective Date shall have occurred prior to November 30, 2011.
(ff)    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that the Borrower has received
all consents and approvals required by Section 7.03.
(gg)    The Administrative Agent shall have received (i) such additional
information regarding the business, financial, legal or corporate affairs of the
Parent, the Borrower and the Subsidiaries (including Acquisition Company), and
any ENP Entity, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request,
(ii) such other certificates, documents, agreements, consents, assurances, or
opinions as the Administrative Agent, the Issuing Bank or any Lender reasonably
may require with respect to the Parent, the Borrower or any of the Subsidiaries
(including the ENP Entities and Acquisition Company), and (iii) such information
regarding ENP Entities, Acquisition Company, the ENP Properties, the Merger
Agreement and the other ENP Transaction Documents and entities, as the
Administrative Agent and any Lender may request.
Section 138.03    Conditions Precedent to Each Credit Event. The obligation of
each Lender to make a Loan on the occasion of any Borrowing (including the
initial funding), and of the Issuing Bank to issue, amend, renew or extend any
Letter of Credit, is subject to the satisfaction of the following conditions:
(h)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
(i)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no event, development or circumstance has occurred or shall then
exist that has resulted in, or could reasonably be expected to have, a Material
Adverse Effect.
(j)    The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, such representations and warranties shall continue to be true and
correct as of such specified earlier date.
(k)    The making of such Loan or the issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, would not conflict with, or cause any
Lender or the Issuing Bank to violate or exceed, any applicable Governmental
Requirement, and no Change in Law shall

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 71



--------------------------------------------------------------------------------




have occurred, and no litigation shall be pending or threatened, which does or,
with respect to any threatened litigation, seeks to, enjoin, prohibit or
restrain, the making or repayment of any Loan, the issuance, amendment, renewal,
extension or repayment of any Letter of Credit or any participations therein or
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
(l)    The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or a request for a Letter of Credit in accordance
with Section 2.08(b), as applicable.
(m)    At the time of and immediately after giving effect to each such Borrowing
or the issuance, amendment, renewal or extension of each such Letter of Credit,
or both, as applicable, the aggregate Revolving Credit Exposures for all Lenders
shall not exceed the Aggregate Commitments. [3]
In addition to the other conditions precedent herein set forth, if any Lender
becomes, and during the period it remains, a Defaulting Lender or a Potential
Defaulting Lender, the Issuing Bank will not be required to issue any Letter of
Credit, or to amend, extend increase or renew any outstanding Letter of Credit
(or increase the face amount thereof, alter the drawing terms thereunder or
extend the expiry date thereof), unless the Issuing Bank is satisfied that any
exposure that would result therefrom is eliminated or fully covered by the
commitments of the Non-Defaulting Lenders or by Cash Collateralization or a
combination thereof satisfactory to the Issuing Bank.
Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.03(a) through (f).
Article CXXXIX.
Representations and Warranties
The Borrower represents and warrants to the Administrative Agent, the Issuing
Bank and the Lenders that:
Section 139.01    Organization; Powers. Each of the Parent, the Borrower and the
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where failure to have
such power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect.
Section 139.02    Authority; Enforceability. The Transactions are within the
Borrower's and each Guarantor's limited liability company, partnership, and
corporate powers (as applicable) and have been duly authorized by all necessary
limited liability company and, if required, member action (including, without
limitation, any action required to be taken by any class of managers, directors

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 72



--------------------------------------------------------------------------------




or partners (as applicable) of the Borrower or any other Person, whether
interested or disinterested, in order to ensure the due authorization of the
Transactions). Each Loan Document to which the Borrower and each Guarantor is a
party has been duly executed and delivered by the Borrower and such Guarantor
and constitutes a legal, valid and binding obligation of the Borrower and such
Guarantor, as applicable, enforceable in accordance with its terms, subject to
applicable Debtor Relief Laws or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
Section 139.03    Approvals; No Conflicts. The Transactions (a) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority or any other third Person (including members or any
class of managers, whether interested or disinterested, of the Borrower or any
other Person), nor is any such consent, approval, registration, filing or other
action necessary for the validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby, except such as have been
obtained or made and are in full force and effect other than (i) the recording
and filing of the Security Instruments as required by this Agreement, (ii) those
third party approvals or consents which, if not made or obtained, would not
cause a Default hereunder, could not reasonably be expected to have a Material
Adverse Effect or do not have an adverse effect on the enforceability of the
Loan Documents, and (iii) consents by, required notices to, or other actions by
state and federal governmental entities in connection with the assignment of
state and federal oil and gas leases or other interests therein that are
customarily obtained subsequent to such assignments, (b) will not violate any
applicable law or Organizational Documents of the Borrower or any Subsidiary or
any order of any Governmental Authority, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Borrower or any Subsidiary or its Properties, or give rise to a right thereunder
to require any payment to be made by the Borrower or such Subsidiary and (d)
will not result in the creation or imposition of any Lien on any Property of the
Borrower or any Subsidiary (other than the Liens created by the Loan Documents
and the Liens created under the Second Lien Loan Documents to the extent
permitted hereunder and under the Second Lien Intercreditor Agreement).
Section 139.04    Financial Condition; No Material Adverse Change.
(c)    The Borrower has heretofore furnished to the Lenders the Parent's
consolidated balance sheet and statements of income, members' equity and cash
flows (A) as of and for the fiscal year ended December 31, 2010, reported on by
BDO USA, LLP, independent public accountant and (B) as of and for the fiscal
quarter and the portion of the fiscal year ended June 30, 2011, certified by its
chief financial officer. Such financial statements present fairly, in all
material respects, the financial condition and results of operations and cash
flows of the Parent and the Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the unaudited quarterly financial statements. Such
balance sheets and the notes thereto disclose all material liabilities, direct
or contingent, of the Parent and the Subsidiaries as of the dates thereof.
(d)    Since December 31, 2010, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 73



--------------------------------------------------------------------------------




(ii) the business of the Parent and the Subsidiaries has been conducted only in
the ordinary course consistent with past business practices.
(e)    Neither the Parent, the Borrower nor any Subsidiary has on the date
hereof any material Debt (including Disqualified Capital Stock) or any
contingent liabilities, off-balance sheet liabilities or partnerships,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in the Financial Statements.
Section 139.05    Litigation.
(b)    Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower or Parent,
threatened against or affecting the Parent, the Borrower or any Subsidiary
(i) not fully covered by insurance (except for normal deductibles) as to which
there is a reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect, (ii) that involve any Loan Document or the
Transactions, or (iii) that could impair the consummation of the Acquisition on
the time and in the manner contemplated by the Acquisition Documents.
(c)    Since the date of this Agreement, there has been no change in the status
of the matters disclosed in Schedule 7.05 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.
Section 139.06    Environmental Matters. Except as set forth in Schedule 7.06
and as could not be reasonably expected to have a Material Adverse Effect (or
with respect to (c), (d) and (e) below, where the failure to take such actions
could not be reasonably expected to have a Material Adverse Effect):
(a)    neither any Property of the Borrower or any Subsidiary nor the operations
conducted thereon violate any order or requirement of any court or Governmental
Authority or any Environmental Laws.
(b)    no Property of the Borrower or any Subsidiary nor the operations
currently conducted thereon or, to the knowledge of the Borrower, by any prior
owner or operator of such Property or operation, are in violation of or subject
to any existing, pending or threatened action, suit, investigation, inquiry or
proceeding by or before any court or Governmental Authority or to any remedial
obligations under Environmental Laws.
(c)    all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of the Borrower and each Subsidiary,
including, without limitation, past or present treatment, storage, disposal or
release of a hazardous substance, oil and gas waste or solid waste into the
environment, have been duly obtained or filed, and the Borrower and each
Subsidiary are in compliance with the terms and conditions of all such notices,
permits, licenses and similar authorizations.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 74



--------------------------------------------------------------------------------




(d)    all hazardous substances, solid waste and oil and gas waste, if any,
generated at any and all Property of the Borrower or any Subsidiary have in the
past been transported, treated and disposed of in accordance with Environmental
Laws and so as not to pose an imminent and substantial endangerment to public
health or welfare or the environment, and, to the knowledge of the Borrower, all
such transport carriers and treatment and disposal facilities have been and are
operating in compliance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and are not the subject of any existing, pending or threatened
action, investigation or inquiry by any Governmental Authority in connection
with any Environmental Laws.
(e)    the Borrower has taken all steps reasonably necessary to determine and
has determined that no oil, hazardous substances, solid waste or oil and gas
waste, have been disposed of or otherwise released and there has been no
threatened release of any oil, hazardous substances, solid waste or oil and gas
waste on or to any Property of the Borrower or any Subsidiary except in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment.
(f)    neither the Borrower nor any Subsidiary has any known contingent
liability or Remedial Work in connection with any release or threatened release
of any oil, hazardous substance, solid waste or oil and gas waste into the
environment.
Section 139.07    Compliance with the Laws and Agreements; No Defaults.
(c)    Each of the Parent, the Borrower and each Subsidiary is in compliance
with all Governmental Requirements applicable to it or its Property and all
agreements and other instruments binding upon it or its Property, and possesses
all licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(d)    None of the Parent, the Borrower or any Subsidiary is in default nor has
any event or circumstance occurred which, but for the expiration of any
applicable grace period or the giving of notice, or both, would constitute a
default or would require the Parent, the Borrower or a Subsidiary to Redeem or
make any offer to Redeem under any indenture, note, credit agreement or
instrument pursuant to which any Material Indebtedness is outstanding or by
which the Parent, the Borrower or any Subsidiary or any of their Properties is
bound.
(e)    No Default has occurred and is continuing.
Section 139.08    Investment Company Act. None of the Parent, the Borrower nor
any Subsidiary is an "investment company" or a company "controlled" by an
"investment company," within the meaning of, or subject to regulation under, the
Investment Company Act of 1940, as amended.
Section 139.09    Taxes. Each of the Parent, the Borrower and the Subsidiaries
has timely filed or caused to be filed all Tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 75



--------------------------------------------------------------------------------




faith by appropriate proceedings and for which the Parent, the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. The charges,
accruals and reserves on the books of the Parent, the Borrower and the
Subsidiaries in respect of Taxes and other governmental charges are adequate. No
Tax Lien has been filed and, to the knowledge of the Parent or the Borrower, no
claim is being asserted with respect to any such Tax or other such governmental
charge.
Section 139.10    ERISA.
(a)    The Parent, the Borrower, the Subsidiaries and each ERISA Affiliate have
complied in all material respects with ERISA and, where applicable, the Code
regarding each Plan.
(b)    Each Plan is, and has been, maintained in substantial compliance with
ERISA and, where applicable, the Code.
(c)    No act, omission or transaction has occurred which could result in
imposition on the Parent, the Borrower, any Subsidiary or any ERISA Affiliate
(whether directly or indirectly) of (i) either a civil penalty assessed pursuant
to subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed pursuant
to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty
liability damages under section 409 of ERISA.
(d)    No Plan (other than a defined contribution plan) or any trust created
under any such Plan has been terminated since September 2, 1974. No liability to
the PBGC (other than for the payment of current premiums which are not past due)
by the Parent, the Borrower, any Subsidiary or any ERISA Affiliate has been or
is expected by the Parent, the Borrower, any Subsidiary or any ERISA Affiliate
to be incurred with respect to any Plan. No ERISA Event with respect to any Plan
has occurred.
(e)    Full payment when due has been made of all amounts which the Parent, the
Borrower, the Subsidiaries or any ERISA Affiliate is required under the terms of
each Plan or applicable law to have paid as contributions to such Plan as of the
date hereof, and no accumulated funding deficiency (as defined in section 302 of
ERISA and section 412 of the Code), whether or not waived, exists with respect
to any Plan.
(f)    The actuarial present value of the benefit liabilities under each Plan
which is subject to Title IV of ERISA does not, as of the end of the Parent's
most recently ended fiscal year, exceed the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities. The term "actuarial present
value of the benefit liabilities" shall have the meaning specified in section
4041 of ERISA.
(g)    None of the Parent, the Borrower, the Subsidiaries or any ERISA Affiliate
sponsors, maintains, or contributes to an employee welfare benefit plan, as
defined in section 3(1) of ERISA, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities, that may
not be terminated by the Parent, the Borrower, a Subsidiary or any ERISA
Affiliate in its sole discretion at any time without any material liability.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 76



--------------------------------------------------------------------------------




(h)    None of the Parent, the Borrower, the Subsidiaries or any ERISA Affiliate
sponsors, maintains or contributes to, or has at any time in the six-year period
preceding the date hereof sponsored, maintained or contributed to, any
Multiemployer Plan.
(i)    None of the Parent, the Borrower, the Subsidiaries or any ERISA Affiliate
is required to provide security under section 401(a)(29) of the Code due to a
Plan amendment that results in an increase in current liability for the Plan.
Section 139.11    Disclosure; No Material Misstatements. The Borrower has
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it, the Parent, or any
of the Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Parent, the
Borrower or any Subsidiary to the Administrative Agent or any Lender or any of
their Affiliates in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. There
is no fact peculiar to the Parent, the Borrower or any Subsidiary which could
reasonably be expected to have a Material Adverse Effect or in the future is
reasonably likely to have a Material Adverse Effect and which has not been set
forth in this Agreement or the Loan Documents or the other documents,
certificates and statements furnished to the Administrative Agent or the Lenders
by or on behalf of the Parent, the Borrower or any Subsidiary prior to, or on,
the date hereof in connection with the transactions contemplated hereby. There
are no statements or conclusions in any Reserve Report which are based upon or
include misleading information or fail to take into account material information
regarding the matters reported therein, it being understood that projections
concerning volumes attributable to the Oil and Gas Properties and production and
cost estimates contained in each Reserve Report are necessarily based upon
professional opinions, estimates and projections and that the Parent, the
Borrower and the Subsidiaries do not warrant that such opinions, estimates and
projections will ultimately prove to have been accurate.
Section 139.12    Insurance.
(a)    Schedule 7.12 sets forth a true, complete and correct description of all
insurance maintained by the Parent, the Borrower or by the Parent or the
Borrower for the Subsidiaries or by each Subsidiary for itself, as the case may
be, as of the date hereof. The Borrower has, and has caused all of the
Subsidiaries to have, (a) all insurance policies sufficient for the compliance
by each of them with all material Governmental Requirements and all material
agreements and (b) insurance coverage in at least amounts and against such risk
(including, without limitation, public liability) that are commercially
reasonable and usually insured against by companies similarly situated and
engaged in the same or a similar business for the assets and operations of the
Borrower and the Subsidiaries. The Administrative Agent has been named as an

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 77



--------------------------------------------------------------------------------




additional insured in respect of such liability insurance policies, and the
Administrative Agent has been named as loss payee with respect to Property loss
insurance.
(b)    Schedule 7.12 lists the descriptions and street addresses of all
Buildings (as defined in the applicable Flood Insurance Regulations) and
Manufactured (Mobile) Homes (also as defined in the applicable Flood Insurance
Regulations) constituting Collateral. Except to the extent that flood insurance
in form and substance satisfactory to the Administrative Agent has been obtained
with respect thereto, no such Building or Manufactured (Mobile) Home (each as
defined in the applicable Flood Insurance Regulations) is located on any real
property in a special flood hazard area as designated by any Governmental
Authority. As used herein, "Flood Insurance Regulations" shall mean (i) the
National Flood Insurance Act of 1968, as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Disaster Protection Act of 1973, as
now or hereafter in effect or any successor statute thereto, (iii) the National
Flood Insurance Reform Act of 1994 (amending 42 U.S.C. 4001 et seq.), as the
same may be amended or recodified from time to time, and (iv) the Flood
Insurance Reform Act of 2004 and any regulations promulgated thereunder.
Section 139.13    Restriction on Liens. Neither the Borrower nor any of the
Subsidiaries is a party to any material agreement or arrangement (other than
(A) Capital Leases creating Liens permitted by Section 9.03(c), but then only on
the Property subject of such Capital Lease, and (B) Second Lien Loan Documents),
or subject to any order, judgment, writ or decree, which either restricts or
purports to restrict its ability to grant Liens to the Administrative Agent and
the Lenders on or in respect of their Properties to secure the Obligations and
the Loan Documents.
Section 139.14    Subsidiaries. Except as set forth on Schedule 7.14 or as
disclosed in writing to the Administrative Agent (which shall promptly furnish a
copy to the Lenders), which shall be a supplement to Schedule 7.14, the Parent
and the Borrower have no Subsidiaries and the Borrower has no Foreign
Subsidiaries. Each Subsidiary on such schedule is a Wholly-Owned Subsidiary.
Section 139.15    Location of Business and Offices. The Borrower's jurisdiction
of organization is Kentucky; the name of the Borrower as listed in the public
records of its jurisdiction of organization is Vanguard Natural Gas, LLC; and
the organizational identification number of the Borrower in its jurisdiction of
organization is 0601349 (or, in each case, as set forth in a notice delivered to
the Administrative Agent pursuant to Section 8.01(m) in accordance with
Section 12.01). The Borrower's principal place of business is located at the
address in London, Kentucky specified in Section 12.01 (or as set forth in a
notice delivered pursuant to Section 8.01(m) and Section 12.01(c)), and its
chief executive offices is located at the San Felipe street address in Houston,
Texas specified in Section 12.01 (or as set forth in a notice delivered pursuant
to Section 8.01(m) and Section 12.01(c)). Each Subsidiary's jurisdiction of
organization, name as listed in the public records of its jurisdiction of
organization, organizational identification number in its jurisdiction of
organization, and the location of its principal place of business and chief
executive office is stated on Schedule 7.14 (or as set forth in a notice
delivered pursuant to Section 8.01(m)).
Section 139.16    Properties; Titles, Etc.
(a)    Each of the Borrower and the Subsidiaries has good and defensible title
to the Oil and Gas Properties evaluated in the most recently delivered Reserve
Report, and each Loan

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 78



--------------------------------------------------------------------------------




Party has good title to all its personal Properties, in each case, free and
clear of all Liens except Liens permitted by Section 9.03. After giving full
effect to the Excepted Liens, the Borrower or the Subsidiary specified as the
owner owns the net interests in production attributable to the Hydrocarbon
Interests as reflected in the most recently delivered Reserve Report, and the
ownership of such Properties shall not in any material respect obligate the
Borrower or such Subsidiary to bear the costs and expenses relating to the
maintenance, development and operations of each such Property in an amount in
excess of the working interest of each Property set forth in the most recently
delivered Reserve Report that is not offset by a corresponding proportionate
increase in the Borrower's or such Subsidiary's net revenue interest in such
Property. The ownership by the Borrower or any Subsidiary of the Hydrocarbons
and the undivided interests therein specified on the exhibits to the Mortgages
are the same interests reflected in the most recently delivered Reserve Report.
(b)    All material leases and agreements necessary for the conduct of the
business of the Borrower and the Subsidiaries are valid and subsisting, in full
force and effect, and there exists no default or event or circumstance which
with the giving of notice or the passage of time or both would give rise to a
default under any such lease or leases, which could reasonably be expected to
have a Material Adverse Effect.
(c)    The rights and Properties presently owned, leased or licensed by the
Borrower and the Subsidiaries including, without limitation, all easements and
rights of way, include all rights and Properties necessary to permit the
Borrower and the Subsidiaries to conduct their business in all material respects
in the same manner as its business has been conducted prior to the date hereof.
(d)    All of the Properties of the Borrower and the Subsidiaries which are
reasonably necessary for the operation of their businesses are in good working
condition and are maintained in accordance with prudent business standards.
(e)    The Borrower and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. The Borrower and the Subsidiaries either
own or have valid licenses or other rights to use all databases, geological
data, geophysical data, engineering data, seismic data, maps, interpretations
and other technical information used in their businesses as presently conducted,
subject to the limitations contained in the agreements governing the use of the
same, which limitations are customary for companies engaged in the business of
the exploration and production of Hydrocarbons, with such exceptions as could
not reasonably be expected to have a Material Adverse Effect.
Section 139.17    Maintenance of Properties. Except for such acts or failures to
act as could not be reasonably expected to have a Material Adverse Effect, and
subject to the prior rights and limitations of Borrower as an owner of
non-operated working interests, the Oil and Gas Properties (and Properties
unitized therewith) of the Borrower and the Subsidiaries have been maintained,
operated and developed in a good and workmanlike manner and in conformity with
all Governmental Requirements and in conformity with the provisions of all
leases, subleases or other contracts

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 79



--------------------------------------------------------------------------------




comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of the Borrower and the
Subsidiaries. Specifically in connection with the foregoing, except for those as
could not be reasonably expected to have a Material Adverse Effect, (i) no Oil
and Gas Property of the Borrower or any Subsidiary is subject to having
allowable production reduced below the full and regular allowable (including the
maximum permissible tolerance) because of any overproduction (whether or not the
same was permissible at the time) and (ii) none of the wells comprising a part
of the Oil and Gas Properties (or Properties unitized therewith) of the Borrower
or any Subsidiary is deviated from the vertical more than the maximum permitted
by Governmental Requirements (except with respect to horizontal wells permitted
by Governmental Authority), and such wells are, in fact, bottomed under and are
producing from, and the well bores are wholly within, the Oil and Gas Properties
(or in the case of wells located on Properties unitized therewith, such unitized
Properties) of the Borrower or such Subsidiary. All pipelines, wells, gas
processing plants, platforms and other material improvements, fixtures and
equipment owned in whole or in part by the Borrower or any of the Subsidiaries
that are necessary to conduct normal operations are being maintained in a state
adequate to conduct normal operations, and with respect to such of the foregoing
which are operated by the Borrower or any of the Subsidiaries, in a manner
consistent with the Borrower's or the Subsidiaries' past practices (other than
those the failure of which to maintain in accordance with this Section 7.17
could not reasonably be expected to have a Material Adverse Effect).
Section 139.18    Gas Imbalances, Prepayments. Except as set forth on Schedule
7.18 or on the most recent certificate delivered pursuant to Section 8.12(c), on
a net basis there are no Material Gas Imbalances, take or pay or other
prepayments which would require the Borrower or any of the Subsidiaries to
deliver Hydrocarbons produced from the Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor.
Section 139.19    Marketing of Production. Except for contracts listed and in
effect on the date hereof on Schedule 7.19, and thereafter either disclosed in
writing to the Administrative Agent or included in the most recently delivered
Reserve Report (with respect to all of which contracts the Borrower represents
that it or the Subsidiaries are receiving a price for all production sold
thereunder which is computed substantially in accordance with the terms of the
relevant contract and are not having deliveries curtailed substantially below
the subject Property's delivery capacity), no material agreements exist which
are not cancelable on 60 days' notice or less without penalty or detriment for
the sale of production from the Borrower's or the Subsidiaries' Hydrocarbons
(including, without limitation, calls on or other rights to purchase,
production, whether or not the same are currently being exercised) that (a)
pertain to the sale of production at a fixed price and (b) have a maturity or
expiry date of longer than six (6) months from the date hereof.
Section 139.20    Swap Agreements. Schedule 7.20, as of the date hereof, and
after the date hereof, each report required to be delivered by the Borrower
pursuant to Section 8.01(f), sets forth, a true and complete list of all Swap
Agreements of the Borrower and each Subsidiary, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied) and the
counterparty to each such agreement, including specification as to those Swap
Agreements that are Secured Swap Agreements.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 80



--------------------------------------------------------------------------------




Section 139.21    Use of Loans and Letters of Credit. The proceeds of the Loans
and the Letters of Credit shall be used (a) to provide working capital for
exploration and production operations, (b) to pay fees and expenses related to
the Transaction, (c) to effect the ENP Transaction in accordance with the terms
of the ENP Transaction Documents; (d) to refinance Debt owed by ENP Operating
under the ENP Credit Agreement, (e) to refinance Debt of the Borrower under the
Paribas [1] Term Loan Credit Facility, (f) to finance the Borrower's Capital
Expenditures, including capital projects and additional acquisitions, in each
case to the extent permitted by the terms of this Agreement and (g) for other
lawful corporate purposes. In addition, the Borrower may use the proceeds of
Loans to make Restricted Payments to the holders of its Equity Interests
provided (i) the aggregate amount of the Restricted Payment does not exceed the
Borrower's EBITDA for the immediately preceding fiscal quarter; and (ii) the
Restricted Payment is otherwise permitted by Section 9.04(a)(v).
ARTICLE XVThe Parent, the Borrower and the Subsidiaries are not engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board). No part of the proceeds of any Loan or Letter of Credit will be used
for any purpose which violates the provisions of Regulations T, U or X of the
Board.
ARTICLE XVIThe Borrower will not request any Borrowing or Letter of Credit, and
the Borrower shall not use, and shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (x) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(y) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (z) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.
Section 139.22    Solvency. After giving effect to the transactions contemplated
hereby, (a) the aggregate assets (after giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Borrower and the Guarantors, taken as
a whole, will exceed the aggregate Debt of the Borrower and the Guarantors on a
consolidated basis, as the Debt becomes absolute and matures, (b) each of the
Borrower and the Guarantors will not have incurred or intended to incur, and
will not believe that it will incur, Debt beyond its ability to pay such Debt
(after taking into account the timing and amounts of cash to be received by each
of the Borrower and the Guarantors and the amounts to be payable on or in
respect of its liabilities, and giving effect to amounts that could reasonably
be received by reason of indemnity, offset, insurance or any similar
arrangement) as such Debt becomes absolute and matures and (c) each of the
Borrower and the Guarantors will not have (and will have no reason to believe
that it will have thereafter) unreasonably small capital for the conduct of its
business.
Section 139.23    Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and/or procedures designed to
ensure compliance by the Borrower, the Parent and the Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, the Parent and the Subsidiaries and
their respective officers and employees and, to the knowledge of the Borrower,
their respective directors and agents,

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 81



--------------------------------------------------------------------------------




are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (a) the Borrower, the Parent and the Subsidiaries or
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower, Parent or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person. No Borrowing or Letter of
Credit, use of proceeds or other transaction contemplated by this Agreement will
violate any Anti-Corruption Law or applicable Sanctions.
Section 139.24    Security Instruments. The Mortgages are effective to create in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable Lien on all of the Borrower's and each
Guarantor's right, title and interest in and to the Mortgaged Property
thereunder and the proceeds thereof. The Mortgages (other than the Mortgages
covering the Oil and Gas Properties of LRE Operating and Oil and Gas Properties
of EROC), having been filed in the offices of the counties where such properties
are located, constitute a fully perfected Lien on, and security interest in, all
right, title and interest of the Borrower and each Guarantor in such Mortgaged
Property and the proceeds thereof, in each case prior and superior in right to
any other Person, other than with respect to the rights of persons pursuant to
Liens expressly permitted by Section 9.03. When the Mortgages covering the Oil
and Gas Properties of LRE Operating and Oil and Gas Properties of EROC are filed
in the offices of the counties where such properties are located, such Mortgages
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Borrower and each Guarantor in the Mortgaged Property
thereunder and the proceeds thereof, in each case prior and superior in right to
any other Person, other than with respect to the rights of persons pursuant to
Liens expressly permitted by Section 9.03. Each Security Agreement is effective
to create in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, a legal, valid and enforceable Lien on all of the right, title
and interest of each Loan Party executing the same in and to all of the
Collateral described therein.
Section 139.25    Article 8 of Uniform Commercial Code. No Equity Interest of
Borrower or any Subsidiary is evidenced by a certificate or other instrument.
None of the Organizational Documents of Borrower or any Subsidiary provides that
any Equity Interest in Borrower or any Subsidiary is a security governed by
Article 8 of the Uniform Commercial Code.
Article CXL.
Affirmative Covenants
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower covenants and agrees with the Lenders that:
Section 140.01    Financial Statements; Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(n)    Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each fiscal year of the Parent, its audited consolidated balance sheet and
related statements of operations, stockholders' equity and cash flows as of the
end of and for such year, setting forth in each case in comparative

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 82



--------------------------------------------------------------------------------




form the figures for the previous fiscal year, all reported on by an independent
public accountant of recognized national standing (without a "going concern" or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Parent and the Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied.
(o)    Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent, its
consolidated balance sheet and related statements of operations, stockholders'
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Parent and the Subsidiaries
on a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes.
(p)    Certificate of Financial Officer -- Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
or such other form acceptable to the Administrative Agent (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 8.13(b) and Section 9.01 and (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 7.04 (or, if later, the most
recently delivered audited financial statements pursuant to Section 8.01(a))
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate.
(q)    Certificate of Accounting Firm -- Defaults. Concurrently with any
delivery of financial statements under Section 8.01(a), a certificate of the
accounting firm that reported on such financial statements stating whether they
obtained knowledge during the course of their examination of such financial
statements of any Default (which certificate may be limited to the extent
required by accounting rules or guidelines).
(r)    Certificate of Financial Officer -- Consolidating Information. If, at any
time, all of the Subsidiaries of the Parent are not consolidated Subsidiaries,
then concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a certificate of a Financial Officer setting
forth consolidating spreadsheets that show all consolidated Subsidiaries and the
eliminating entries, in such form as would be presentable to the auditors of the
Parent.
(s)    Certificate of Financial Officer -- Swap Agreements. Concurrently with
any delivery of financial statements under Section 8.01(a) and Section 8.01(b),
a certificate of a Financial Officer, in form and substance satisfactory to the
Administrative Agent, setting forth as of the last Business Day of such fiscal
quarter or fiscal year, a true and complete list of all Swap

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 83



--------------------------------------------------------------------------------




Agreements of the Borrower and each Subsidiary, designating which such Swap
Agreements are Secured Swap Agreements, the material terms thereof (including
the type, term, effective date, termination date and notional amounts or
volumes), the net mark-to-market value therefor, any new credit support
agreements relating thereto, any margin required or supplied under any credit
support document, and the counterparty to each such agreement.
(t)    Certificate of Insurer -- Insurance Coverage. Upon request of
Administrative Agent, a certificate of insurance coverage from each insurer with
respect to the insurance required by Section 8.07, in form and substance
satisfactory to the Administrative Agent, and, if requested by the
Administrative Agent or any Lender, all copies of the applicable policies.
(u)    Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Parent, the Borrower or any of the
Subsidiaries by independent accountants in connection with any annual, interim
or special audit made by them of the books of the Parent, the Borrower or any
such Subsidiary, and a copy of any response by the Parent, the Borrower or any
such Subsidiary, or the board of managers of the Parent, the Borrower or any
such Subsidiary, to such letter or report.
(v)    SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by Parent with the SEC, or with any
national securities exchange, or distributed by Parent to its shareholders
generally, as the case may be.
(w)    Notices Under Material Instruments. Promptly after the furnishing
thereof, copies of any financial statement, report or notice furnished to or by
any Person pursuant to the terms of any preferred stock designation, indenture,
loan or credit or other similar agreement, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.
(x)    Notice of Sales of Oil and Gas Properties. In the event the Borrower or
any Subsidiary intends to sell, transfer, assign or otherwise dispose of any Oil
or Gas Properties or any Equity Interests in any Subsidiary in accordance with
Section 9.12, prior written notice of such disposition, the price thereof and
the anticipated date of closing and any other details thereof requested by the
Administrative Agent or any Lender.
(y)    Notice of Casualty Events. Prompt written notice, and in any event within
three Business Days, of the occurrence of any Casualty Event or the commencement
of any action or proceeding that could reasonably be expected to result in a
Casualty Event.
(z)    Information Regarding Borrower and Guarantors. Prompt written notice (and
in any event within thirty (30) days prior thereto) of any change (i) in the
Borrower or any Guarantor's corporate name or in any trade name used to identify
such Person in the conduct of its business or in the ownership of its
Properties, (ii) in the location of the Borrower or any Guarantor's chief
executive office or principal place of business, (iii) in the Borrower or any
Guarantor's identity or corporate structure or in the jurisdiction in which such
Person is incorporated or formed, (iv) in the Borrower or any Guarantor's
jurisdiction of organization or such Person's organizational

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 84



--------------------------------------------------------------------------------




identification number in such jurisdiction of organization, and (v) in the
Borrower or any Guarantor's federal taxpayer identification number, if any.
(aa)    Production Reports, Lease Operating Statements and Projected Production
Reports. Concurrently with the delivery of any Reserve Report to the
Administrative Agent pursuant to Section 8.12, (i) a report setting forth, for
each calendar month during the then current fiscal year to date, on a field by
field summary basis and an aggregate summary basis (A) the volume of production
and sales attributable to production (and the prices at which such sales were
made and the revenues derived from such sales) for each such calendar month from
the Oil and Gas Properties, and (B) the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each such calendar month, and (ii) a Projected Production Report.
(bb)    Gas Balancing Reports. Within 45 days after the end of each fiscal
quarter, a report setting forth, for the quarter during the then current fiscal
year to date, the existence of any Material Gas Imbalances listed on a
property-by-property basis.
(cc)    Notices of Certain Changes. Promptly, but in any event within five (5)
Business Days after the execution thereof, copies of any amendment, modification
or supplement to the Organizational Documents of the Parent, the Borrower or any
Subsidiary.
(dd)    Ratings Change. Promptly after Moody's or S&P shall have announced a
change in the rating of the Parent, the Borrower or one of their Affiliates,
written notice of such rating change.
(ee)    PATRIOT Act. Promptly after the request by the Administrative Agent, the
Issuing Bank or any Lender, all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable "know your customer" and anti-money laundering
rules and regulations, including without limitation the Act.
(ff)    Other Requested Information. Promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Parent, the Borrower or any Subsidiary or Affiliates
(including, without limitation, (x) a list of first purchasers which accounted
for at least 75% of the total revenues of the Borrower and its Subsidiaries
during the twelve month period ended as of the immediately preceding December 31
or June 30th, as applicable, and (y) any Plan or Multiemployer Plan and any
reports or other information required to be filed under ERISA), or compliance
with the terms of this Agreement or any other Loan Document, as the
Administrative Agent or any Lender may reasonably request.
(gg)    Notification of Hedging Violation. Promptly notify Administrative Agent
if the volumes of Hydrocarbons hedged under Swap Agreements ever exceed the
actual daily production of the Hydrocarbons from the Mortgaged Property.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 85



--------------------------------------------------------------------------------




Section 140.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(k)    the occurrence of any Default;
(l)    the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Parent, the Borrower or any
Affiliate thereof not previously disclosed in writing to the Lenders or any
material adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Lenders) that, in either
case, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;
(m)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Parent, the Borrower and the Subsidiaries in an aggregate
amount exceeding $500,000;
(n)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Parent or the Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which Parent or the
Borrower may file or be required to file with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto; and
(o)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
ARTICLE XVIIEach notice delivered under this Section 8.02 shall be accompanied
by a statement of a Responsible Officer setting forth the details of the event
or development requiring such notice and any action taken or proposed to be
taken with respect thereto.
Documents required to be delivered pursuant to Sections 8.01(a) or (b), and
Section 8.02(d), (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower or Parent posts such documents, or provides a link thereto on the
Borrower's website on the Internet at the website address listed in
Section 12.01; or (ii) on which such documents are posted on the Borrower's
behalf or Parent's behalf on an Internet or intranet website, if any, to which
each Lender, the Issuing Bank and the Administrative Agent have access (whether
a commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 86



--------------------------------------------------------------------------------




any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
ARTICLE XVIIIThe Borrower hereby acknowledges that (a) the Administrative Agent
and/or the Arrangers may, at their option, make available to the Lenders and the
Issuing Bank the Communications by posting the Communications on the Platform
and (b) certain of the Lenders (each, a "Public Lender") may have personnel who
do not wish to receive material non-public information with respect to the
Borrower or its Affiliates, or Parent or any of the other Loan Parties, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons'
securities. The Borrower hereby agrees that (w) all Communications that are to
be made available to Public Lenders shall be clearly and conspicuously marked
"PUBLIC" which, at a minimum, shall mean that the word "PUBLIC" shall appear
prominently on the first page thereof; (x) by marking Communications "PUBLIC,"
the Borrower shall be deemed to have authorized the Administrative Agent, the
other Agents, the Arrangers, the Issuing Bank and the Lenders to treat such
Communications as not containing any material non-public information with
respect to the Borrower, any of the Loan Parties or Parent, or any of their
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Communications constitute
Information, they shall be treated as set forth in Section 12.11); (y) all
Communications marked "PUBLIC" are permitted to be made available through a
portion of the Platform designated "Public Side Information;" and (z) the
Administrative Agent, the other Agents and each of the Arrangers shall be
entitled to treat any Communications that are not marked "PUBLIC" as being
suitable only for posting on a portion of the Platform not designated "Public
Side Information."
Section 140.03    Existence; Conduct of Business. The Borrower will, and will
cause each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which its Oil and Gas Properties is located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.11.
Section 140.04    Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities of the Borrower
and all of the Subsidiaries before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect or result in the
seizure or levy of any Property of the Borrower or any Subsidiary.
Section 140.05    Performance of Obligations under Loan Documents. The Borrower
will pay the Obligations according to the reading, tenor and effect of this
Agreement and the Notes, and the Borrower will, and will cause the Parent and
each Subsidiary to, do and perform every act and

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 87



--------------------------------------------------------------------------------




discharge all of the obligations to be performed and discharged by them under
the Loan Documents, including, without limitation, this Agreement, at the time
or times and in the manner specified.
Section 140.06    Operation and Maintenance of Properties. The Borrower, at its
own expense, will, and will cause each Subsidiary to:
(f)    operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
pro ration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, in those circumstances where a reasonably
prudent operator under similar circumstances and in accordance with customary
industry practice would be prudent not to do so, and the failure to comply could
not reasonably be expected to have a Material Adverse Effect.
(g)    operate and maintain in a careful and efficient manner in accordance with
the practices of the industry and in compliance with all applicable contracts
and agreements and in compliance with all Governmental Requirements, including,
without limitation, all applicable laws, rules and regulations of every other
Governmental Authority from time to time constituted to regulate the gathering,
transportation or processing of Hydrocarbons and other minerals therefrom,
except, in each case, in those circumstances where a reasonably prudent operator
under similar circumstances and in accordance with customary industry practice
would be prudent not to do so, and the failure to comply could not reasonably be
expected to have a Material Adverse Effect, all pipelines, compressor stations,
wells, gas or crude oil processing facilities, field gathering systems, tanks,
tank batteries, pumps, pumping units, fixtures, valves, fittings, machinery,
parts, engines, boilers, meters, apparatus, appliances, tools, implements,
casing, tubing, rods, cables, wires, towers, surface and other material
improvements, fixtures and equipment owned in whole or in part by the Borrower
or any of the Subsidiaries that are useful or necessary to conduct normal
operations relating to gathering, transportation, processing or removal of
Hydrocarbons and other minerals or CO2 therefrom.
(h)    keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties, all gas or crude
oil processing facilities and other material Properties, including, without
limitation, all equipment, machinery and facilities.
(i)    promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties or gas or crude oil processing
facilities and will do all other things necessary to keep unimpaired their
rights with respect thereto and prevent any forfeiture thereof or default
thereunder.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 88



--------------------------------------------------------------------------------




(j)    promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties, all gas or
crude oil processing facilities and other material Properties.
(k)    operate its Oil and Gas Properties, all gas or crude oil processing
facilities and other material Properties or cause or make reasonable and
customary efforts to cause such Oil and Gas Properties, gas or crude oil
processing facilities and other material Properties to be operated in accordance
with the practices of the industry and in material compliance with all
applicable contracts and agreements and in compliance in all material respects
with all Governmental Requirements.
To the extent the Borrower is not the operator of any Property, the Borrower
shall use reasonable efforts to cause the operator to comply with this
Section 8.06.
Section 140.07    Insurance. The Borrower will, and will cause each Subsidiary
to, maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations. The loss payable clauses or provisions in said insurance
policy or policies insuring any of the Collateral for the Loans shall be
endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies shall name the Administrative Agent in
its capacity as such as "additional insured" and provide that the insurer will
endeavor to give at least 30 days prior notice of any cancellation to the
Administrative Agent.
Section 140.08    Books and Records; Inspection Rights. The Borrower will, and
will cause the Parent and each Subsidiary to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause the Parent and each Subsidiary to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its Properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.
Section 140.09    Compliance with Laws. The Borrower will, and will cause the
Parent and each Subsidiary to (a) comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its Property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, and (b) maintain
in effect and enforce policies and/or procedures designed to ensure compliance
by the Borrower, the Parent, the Subsidiaries and each of their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
Section 140.10    Environmental Matters.
(a)    The Borrower shall at its sole expense: (i) comply, and shall cause its
Properties and operations and each Subsidiary and each Subsidiary's Properties
and operations to comply, with all applicable Environmental Laws, the breach of
which could be reasonably expected

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 89



--------------------------------------------------------------------------------




to have a Material Adverse Effect; (ii) not dispose of or otherwise release, and
shall cause each Subsidiary not to dispose of or otherwise release, any oil, oil
and gas waste, hazardous substance, or solid waste on, under, about or from any
of the Borrower's or the Subsidiaries' Properties or any other Property to the
extent caused by the Borrower's or any of the Subsidiaries' operations except in
compliance with applicable Environmental Laws, the disposal or release of which
could reasonably be expected to have a Material Adverse Effect; (iii) timely
obtain or file, and shall cause each Subsidiary to timely obtain or file, all
notices, permits, licenses, exemptions, approvals, registrations or other
authorizations, if any, required under applicable Environmental Laws to be
obtained or filed in connection with the operation or use of the Borrower's or
the Subsidiaries' Properties, which failure to obtain or file could reasonably
be expected to have a Material Adverse Effect; (iv) promptly commence and
diligently prosecute to completion, and shall cause each Subsidiary to promptly
commence and diligently prosecute to completion, any assessment, evaluation,
investigation, monitoring, containment, cleanup, removal, repair, restoration,
remediation or other remedial obligations (collectively, the "Remedial Work") in
the event any Remedial Work is required or reasonably necessary under applicable
Environmental Laws because of or in connection with the actual or suspected
past, present or future disposal or other release of any oil, oil and gas waste,
hazardous substance or solid waste on, under, about or from any of the
Borrower's or the Subsidiaries' Properties, which failure to commence and
diligently prosecute to completion could reasonably be expected to have a
Material Adverse Effect; and (v) establish and implement, and shall cause each
Subsidiary to establish and implement, such procedures as may be necessary to
continuously determine and assure that the Borrower's and the Subsidiaries'
obligations under this Section 8.10(a) are timely and fully satisfied, which
failure to establish and implement could reasonably be expected to have a
Material Adverse Effect.
(b)    The Borrower will promptly, but in no event later than five days of the
occurrence of a triggering event, notify the Administrative Agent and the
Lenders in writing of any threatened action, investigation or inquiry by any
Governmental Authority or any threatened demand or lawsuit by any landowner or
other third party against the Borrower or the Subsidiaries or their Properties
of which the Borrower has knowledge in connection with any Environmental Laws
(excluding routine testing and corrective action) if the Borrower reasonably
anticipates that such action will result in liability (whether individually or
in the aggregate) in excess of $1,000,000, not fully covered by insurance,
subject to normal deductibles.
(c)    The Borrower will, and will cause each Subsidiary to, provide
environmental audits and tests in accordance with American Society of Testing
Materials standards upon request by the Administrative Agent and the Lenders in
connection with any future acquisitions of Oil and Gas Properties or other
Properties.
Section 140.11    Further Assurances.
(c)    The Borrower at its sole expense will, and will cause the Parent and each
Subsidiary to, promptly execute and deliver to the Administrative Agent all such
other documents, agreements and instruments reasonably requested by the
Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of the Borrower, the Parent or
any Subsidiary, as the case may be, in the Loan Documents, including Notes (and
to deliver

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 90



--------------------------------------------------------------------------------




a Note to any Lender at its request), or to further evidence and more fully
describe the collateral intended as security for the Obligations, or to correct
any omissions in this Agreement or the Security Instruments, or to state more
fully the obligations secured therein, or to perfect, protect or preserve any
Liens created pursuant to this Agreement or any of the Security Instruments or
the priority thereof, or to make any recordings, file any notices or obtain any
consents, all as may be reasonably necessary or appropriate, in the sole
discretion of the Administrative Agent, in connection therewith.
(d)    The Borrower hereby authorizes the Administrative Agent to file one or
more financing or continuation statements, and amendments thereto, relative to
all or any part of the Mortgaged Property, the ENP Pledged Interests or other
Property covered by the Lien of the Security Instruments without the signature
of the Borrower or any other Guarantor where permitted by law. A carbon,
photographic or other reproduction of the Security Instruments or any financing
statement covering the Mortgaged Property, the ENP Pledged Interests, such other
Property or any part thereof shall be sufficient as a financing statement where
permitted by law.
Section 140.12    Reserve Reports.
(a)    On or before March 1 and September 1 of each year, the Borrower shall
furnish to the Administrative Agent and the Lenders a Reserve Report evaluating
the Oil and Gas Properties of the Borrower and the Subsidiaries as of the
immediately preceding December 31st and June 30th,
(iii)    the Reserve Report as of December 31 of each year shall be prepared by
Approved Petroleum Engineers or prepared by or under the supervision of the
chief engineer of the Borrower and then audited by one or more Approved
Petroleum Engineers (it being agreed that such an audited report will comment on
total reserves and whether the audited reserves and PV10 of such reserves are
within a 10% tolerance of the Approved Petroleum Engineer's estimates, based on
both PDP and total Proved Reserves) and shall use economic parameters (including
but not limited to, hydrocarbon prices, escalation rates, discount rate
assumptions, and other economic assumptions) acceptable to Administrative Agent;
provided that notwithstanding the foregoing, in respect of any election made by
the Required Lenders by November 1 of any year for such year's applicable
Reserve Report, the Required Lenders shall have the right to require that
Reserve Report delivered pursuant to this Section 8.12(a)(i) be prepared by an
Approved Petroleum Engineer rather than by or under the supervision of the chief
engineer of the Borrower and then audited by an Approved Petroleum Engineer, and
(iv)    the Reserve Report as of June 30 of each year shall be prepared by or
under the supervision of the chief engineer of the Borrower and shall use
economic parameters (including but not limited to hydrocarbon prices, escalation
rates, discount rate assumptions, and other economic assumptions) acceptable to
Administrative Agent. The chief engineer of the Borrower shall certify such
Reserve Report to be true and accurate and to have been prepared in accordance
with the procedures used in the immediately preceding June 30 Reserve Report.
(b)    In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report prepared by or under
the supervision of the chief engineer of the Borrower who shall certify such
Reserve Report to be true and accurate

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 91



--------------------------------------------------------------------------------




and to have been prepared in accordance with the procedures used in the
immediately preceding December 31 Reserve Report. For any Interim
Redetermination requested by the Administrative Agent or the Borrower pursuant
to Section 2.07(b), the Borrower shall provide such Reserve Report with an "as
of" date as required by the Administrative Agent as soon as possible, but in any
event no later than thirty (30) days following the receipt of such request.
(c)    With the delivery of each Reserve Report, Borrower shall provide to the
Administrative Agent and the Lenders a certificate from a Responsible Officer,
substantially in the form of Exhibit I attached hereto, certifying that: (i) the
information contained in the Reserve Report and any other information delivered
in connection therewith is true and correct in all material respects, (ii) the
Borrower or the Subsidiaries own good and defensible title to the Oil and Gas
Properties evaluated in such Reserve Report and such Oil and Gas Properties are
free of all Liens except for Liens permitted by Section 9.03, (iii) except as
set forth on an exhibit to the certificate, on a net basis there are no Material
Gas Imbalances, take or pay or other prepayments in excess of the volume
specified in Section 7.19 with respect to its Oil and Gas Properties evaluated
in such Reserve Report which would require the Borrower or any Subsidiary to
deliver Hydrocarbons either generally or produced from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor, (iv) none of the Oil and Gas Properties have been sold since the date
of the last Borrowing Base determination except as set forth on an exhibit to
the certificate, which shall list all of the Oil and Gas Properties sold, in
such detail as reasonably required by the Administrative Agent, and (v) attached
thereto is a schedule of the Oil and Gas Properties evaluated by such Reserve
Report that are Mortgaged Properties and demonstrating the percentage of the
total value of the Oil and Gas Properties that the value of such Mortgaged
Properties represent in compliance with Section 8.14(a).
Section 140.13    Title Information.
(a)    On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 8.12 and at such other times as Agent
shall request, the Borrower will deliver title information in form and substance
acceptable to the Administrative Agent covering enough of the Oil and Gas
Properties evaluated by such Reserve Report that were not included in the
immediately preceding Reserve Report, so that the Administrative Agent shall
have received together with title information previously delivered to the
Administrative Agent, satisfactory title information on at least 80% of the
Recognized Value of the Oil and Gas Properties evaluated by such Reserve Report.
(b)    If the Borrower has provided title information for additional Properties
under Section 8.13(a), the Borrower shall, within 60 days of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03 raised by such information, (ii) substitute acceptable Mortgaged
Properties with no title defects or exceptions except for Excepted Liens (other
than Excepted Liens described in clauses (e), (g) and (h) of such definition)
having an equivalent value or (iii) deliver title information in form and
substance acceptable to the Administrative Agent so that the Administrative
Agent shall have received, together with title information previously delivered
to the Administrative Agent,

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 92



--------------------------------------------------------------------------------




satisfactory title information on at least 80% of the Recognized Value of the
Oil and Gas Properties evaluated by such Reserve Report.
(c)    If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60-day period or the
Borrower does not comply with the requirements to provide acceptable title
information covering 80% of the Recognized Value of the Oil and Gas Properties
evaluated in the most recent Reserve Report, such default shall not be a
Default, but instead the Administrative Agent and/or the Required Lenders shall
have the right to exercise the following remedy in their sole discretion from
time to time, and any failure to so exercise this remedy at any time shall not
be a waiver as to future exercise of the remedy by the Administrative Agent or
the Lenders. To the extent that the Administrative Agent or the Required Lenders
are not satisfied with title to any Mortgaged Property after the 60-day period
has elapsed, such unacceptable Mortgaged Property shall not count towards the
80% requirement, and the Administrative Agent may send a notice to the Borrower
and the Lenders that (A) the then existing Borrowing Base and (B) each Lender's
then existing Commitment, shall be reduced by an amount as determined by the
Required Lenders to cause the Borrower to be in compliance with the requirement
to provide acceptable title information on 80% of the Recognized Value of the
Oil and Gas Properties. This new Borrowing Base shall become effective
immediately after receipt of such notice.
Section 140.14    Additional Collateral; Additional Guarantors.
(a)    In connection with each redetermination of the Borrowing Base, the
Borrower shall review the Reserve Report and the list of current Mortgaged
Properties (as described in Section 8.12(c)(v)) to ascertain whether the
Mortgaged Properties represent at least 80% of the Recognized Value of the Oil
and Gas Properties evaluated in the most recently completed Reserve Report after
giving effect to exploration and production activities, acquisitions,
dispositions and production. In the event that the Mortgaged Properties do not
represent at least 80% of such Recognized Value, then the Borrower shall, and
shall cause the Subsidiaries to, grant, within thirty (30) days of delivery of
the certificate required under Section 8.12(c), to the Administrative Agent as
security for the Obligations a first-priority Lien interest (provided that
Excepted Liens of the type described in clauses (a) to (d) and (f) of the
definition thereof may exist, but subject to the provisos at the end of such
definition) on additional Oil and Gas Properties not already subject to a Lien
of the Security Instruments such that after giving effect thereto, the Mortgaged
Properties will represent at least 80% of such Recognized Value. All such Liens
will be created and perfected by and in accordance with the provisions of
Mortgages, deeds of trust, security agreements and financing statements or other
Security Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes. In order to
comply with the foregoing, if any Subsidiary places a Lien on its Oil and Gas
Properties and such Subsidiary is not a Guarantor, then it shall become a
Guarantor and comply with Section 8.14(b).
(b)    The Borrower shall promptly cause each Domestic Subsidiary to guarantee
the Obligations pursuant to a Guaranty Agreement. In connection with any such
guaranty, the Borrower shall, or shall cause such Subsidiary to, (A) pledge all
of the Equity Interests of such new

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 93



--------------------------------------------------------------------------------




Subsidiary pursuant to a Security Agreement (including, without limitation,
delivery of original stock certificates, if any, evidencing the Equity Interests
of such Subsidiary, together with an appropriate undated stock powers for each
certificate duly executed in blank by the registered owner thereof) and
(B) execute and deliver such other additional closing documents, certificates
and legal opinions as shall reasonably be requested by the Administrative Agent.
(c)    If the Borrower elects to provide additional Mortgaged Properties in lieu
of making any mandatory prepayment pursuant to Section 3.04(c), then the
Borrower shall, or shall cause the Subsidiaries to, grant to the Administrative
Agent as security for the Obligations a first-priority Lien interest (subject
only to Excepted Liens) on additional Oil and Gas Properties not already subject
to a Lien of the Security Instruments. All such Liens will be created and
perfected by and in accordance with the provisions of Mortgages, deeds of trust,
security agreements and financing statements or other Security Instruments, all
in form and substance satisfactory to the Administrative Agent and in sufficient
executed (and acknowledged where necessary or appropriate) counterparts for
recording purposes. In order to comply with the foregoing, if any Subsidiary
places such a Lien on its Oil and Gas Properties and such Subsidiary is not a
Guarantor, then it shall become a Guarantor and comply with Section 8.14(b).
(d)    In the event that (i) the Required Lenders waive the provisions of
Section 9.15 to permit the Borrower or any Domestic Subsidiary to become the
owner of a Foreign Subsidiary (such waiver to be granted in the sole discretion
of the Required Lenders), and (ii) such Foreign Subsidiary has total assets in
excess of $1,000,000, then the Borrower shall promptly, or shall cause such
Domestic Subsidiary to promptly, guarantee the Obligations pursuant to the
Guaranty Agreement. In connection with any such guaranty, the Borrower shall, or
shall cause such Domestic Subsidiary to, (i) execute and deliver a supplement to
the Guaranty Agreement, (ii) pledge 65% of all the Equity Interests of such
Foreign Subsidiary (including, without limitation, delivery of original stock
certificates evidencing such Equity Interests of such Foreign Subsidiary,
together with appropriate stock powers for each certificate duly executed in
blank by the registered owner thereof) and (iii) execute and deliver such other
additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent.
(e)    The Borrower shall cause any Person that must guarantee the Obligations
in order for the Borrower to be in compliance with Section 9.04(b)(ii)(D) to
guarantee the Obligations pursuant to the Guaranty Agreement. In connection with
any such guaranty, the Borrower shall, or shall cause such Person to, promptly,
but in any event no later than 15 days after the date required thereby,
(i) execute and deliver a supplement to the Guaranty Agreement executed by such
Person and (ii) execute and deliver such other additional closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent. If at any time such Person is not otherwise required to
guarantee the Obligations hereunder (whether pursuant to the other provisions of
this Section 8.14 or otherwise) or under any other Loan Document, then upon
receipt by the Administrative Agent of evidence satisfactory to it that such
Person has been fully and finally released from its guarantee obligations in
respect of the Second Lien Debt, such Person shall be released from its
guarantee obligations with respect to the Obligations and the Administrative
Agent shall, at the sole cost and expense of the Borrower, execute such further
documents and do all such further acts so as to reasonably evidence such
release.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 94



--------------------------------------------------------------------------------




(f)    The Borrower agrees that it will not, and will not permit any Subsidiary
to, grant a Lien on any Property to secure the Second Lien Debt without first
(i) giving prior written notice as set forth in the Second Lien Intercreditor
Agreement to the Administrative Agent thereof and (ii) granting to the
Administrative Agent to secure the Obligations a first-priority, perfected Lien
on this same Property pursuant to Security Instruments in form and substance
satisfactory to the Administrative Agent. In connection therewith, the Borrower
shall, or shall cause its Subsidiaries to, execute and deliver such other
additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent.
Section 140.15    ERISA Compliance. The Borrower will promptly furnish and will
cause the Parent and the Subsidiaries and any ERISA Affiliate to promptly
furnish to the Administrative Agent (i) promptly after the filing thereof with
the United States Secretary of Labor, the Internal Revenue Service or the PBGC,
copies of each annual and other report with respect to each Plan or any trust
created thereunder, (ii) immediately upon becoming aware of the occurrence of
any ERISA Event or of any "prohibited transaction," as described in section 406
of ERISA or in section 4975 of the Code, in connection with any Plan or any
trust created thereunder, a written notice signed by the President or the
principal Financial Officer, the Subsidiary or the ERISA Affiliate, as the case
may be, specifying the nature thereof, what action the Borrower, the Parent, the
Subsidiary or the ERISA Affiliate is taking or proposes to take with respect
thereto, and, when known, any action taken or proposed by the Internal Revenue
Service, the Department of Labor or the PBGC with respect thereto, and (iii)
immediately upon receipt thereof, copies of any notice of the PBGC's intention
to terminate or to have a trustee appointed to administer any Plan. With respect
to each Plan (other than a Multiemployer Plan), the Borrower will, and will
cause the Parent and each Subsidiary and ERISA Affiliate to, (i) satisfy in full
and in a timely manner, without incurring any late payment or underpayment
charge or penalty and without giving rise to any Lien, all of the contribution
and funding requirements of section 412 of the Code (determined without regard
to subsections (d), (e), (f) and (k) thereof) and of section 302 of ERISA
(determined without regard to sections 303, 304 and 306 of ERISA), and (ii) pay,
or cause to be paid, to the PBGC in a timely manner, without incurring any late
payment or underpayment charge or penalty, all premiums required pursuant to
sections 4006 and 4007 of ERISA.
Section 140.16    Keepwell. Borrower hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
each Loan Document in respect of Swap Obligations (provided, however, that
Borrower shall only be liable under this Section 8.16 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 8.16, or otherwise under this Agreement, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of Borrower under this Section shall
remain in full force and effect until all of the Obligations have been fully and
finally paid. Borrower intends that this Section 8.16 constitute, and this
Section 8.16 shall be deemed to constitute, a "keepwell, support, or other
agreement" for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 95



--------------------------------------------------------------------------------




Article CXLI.
Negative Covenants
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower covenants and agrees with the Lenders that:
Section 141.01    Financial Covenants.
(p)    Consolidated Leverage Ratio. The Borrower will not, as of the last day of
any fiscal quarter, permit the Consolidated Leverage Ratio to be greater than
the ratio listed below corresponding to the period during which such fiscal
quarter ends:
Period during which Fiscal Quarter Ends
Maximum Consolidated
Leverage Ratio
June 30, 2015 through December 31, 2015
5.50 to 1.00
March 31, 2016 through December 31, 2016
5.25 to 1.00
March 31, 2017 and thereafter
4.50 to 1.00

(q)    Consolidated Current Ratio. The Borrower will not permit, at any time,
the ratio of (i) consolidated current assets (including the Available Funds, but
excluding non-cash assets under ASC 815) to (ii) consolidated current
liabilities (excluding non-cash obligations under ASC 815 and current maturities
under this Agreement) to be less than 1.0 to 1.0. This ratio shall be computed
for the Parent, the Borrower and the Subsidiaries on a consolidated basis.
Section 141.02    Debt. The Borrower will not, and will not permit any
Subsidiary to, incur, create, assume or suffer to exist any Debt, except:
(f)    the Obligations.
(g)    accounts payable and accrued expenses, liabilities or other obligations
to pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business which are not greater than sixty
(60) days past the date of invoice or delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP.
(h)    Debt under Capital Leases not to exceed $35,000,000.
(i)    Debt associated with bonds or surety obligations required by Governmental
Requirements in connection with the operation of the Oil and Gas Properties.
(j)    intercompany Debt between the Borrower and any Subsidiary or between
Subsidiaries to the extent permitted by Section 9.05(g); provided that such Debt
is not held, assigned, transferred, negotiated or pledged to any Person other
than the Borrower or one of its Wholly-

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 96



--------------------------------------------------------------------------------




Owned Subsidiaries, and, provided further, that any such Debt owed by either the
Borrower or a Guarantor shall be subordinated to the Obligations on terms
satisfactory to the Administrative Agent.
(k)    endorsements of negotiable instruments for collection in the ordinary
course of business.
(l)    other Debt, including purchase-money obligations, not to exceed
$2,000,000 in the aggregate at any one time outstanding.
(m)    Debt arising under Swap Agreements permitted under Section 9.18 hereof.
(n)    so long as there exists no Default before and after giving effect to any
such incurrence, Senior Notes so long as in each case, (i) the maturity date of
such Senior Notes is not less than one year after the Maturity Date, (ii) the
indentures or other agreements under which any Senior Notes are issued and all
other instruments, agreements and other documents evidencing or governing such
Senior Notes or providing for any guarantee or other right in respect thereof
have terms that are not more restrictive on the Parent, the Borrower or any of
the Subsidiaries than the terms of this Agreement and the other Loan Documents,
and (iii) the Senior Notes are unsecured.
(o)    so long there exists no Default before and after giving effect to any
such incurrence, Second Lien Debt, the aggregate principal amount of which does
not exceed $300,000,000 at any time, so long as in each case, (i) the maturity
date of such Second Lien Debt is not less than 180 days after the Maturity Date,
(ii) the Second Lien Loan Documents taken as a whole have terms that are not
more restrictive on the Parent, the Borrower or any of the Subsidiaries than the
terms of this Agreement and the other Loan Documents, and (iii) the Borrowing
Base and Commitments shall be adjusted to the extent required by Section 2.07(e)
and the Borrower shall make any prepayment required by Section 3.04(c)(iii).
Section 141.03    Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except:
(d)    Liens securing the payment of any Obligations.
(e)    Excepted Liens.
(f)    Liens securing Capital Leases permitted by Section 9.02(c) but only on
the Property under lease.
(g)    Liens on any Property of the Borrower and the Subsidiaries existing on
the date hereof and set forth on Schedule 9.03; provided that such Liens shall
secure only those obligations which they secure on the date hereof.
(h)    Liens on Property securing Second Lien Debt permitted by Section 9.02(j);
provided, however, that (i) such Liens securing such Debt are subordinate to the
Liens securing the Obligations, this Agreement and the other Loan Documents
pursuant to a Second Lien Intercreditor

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 97



--------------------------------------------------------------------------------




Agreement and (ii) both before and after giving effect to the incurrence of any
such Lien, the Borrower is in compliance with Section 8.14(e).
(i)    Liens on Property not constituting Collateral for the Obligations and not
otherwise permitted by the foregoing clauses of this Section 9.03; provided that
the aggregate principal or face amount of all Debt secured under this
Section 9.03(e) shall not exceed $5,000,000 at any time.
Section 141.04    Dividends, Distributions and Redemptions.
(g)    Dividends and Distributions. The Borrower will not, and will not permit
any of the Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, return any capital to its stockholders,
members or partners or make any distribution of its Property to its Equity
Interest holders, except
(i)    the Borrower may declare and pay cash distributions to its Equity
Interest holders to permit such holders to pay federal and state taxes due with
respect to the income of the Borrower;
(ii)    the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock);
(iii)    Subsidiaries (other than Borrower) may declare and pay dividends
ratably with respect to their Equity Interests;
(iv)    the Borrower may make Restricted Payments pursuant to and in accordance
with stock option plans or other benefit plans for management or employees of
the Borrower and the Subsidiaries; and
(v)    so long as (i) no Default has occurred and is continuing or would result
from the making of such Restricted Payment, and (ii) there exists no Borrowing
Base Deficiency, the Borrower may make Restricted Payments to the Parent,
provided that, any such Restricted Payments made by Borrower that are intended
to be used by the Parent to repurchase its Equity Interests may only be made (x)
in an aggregate amount of $50,000,000 for all such Restricted Payments in any
period of twelve consecutive months, and (y) so long as both immediately before
and after such repurchase of its Equity Interests, the amount of Available Funds
is not less than 10% of the Aggregate Commitments.
(h)
Redemption of Second Lien Debt; Amendment of Second Lien Loan Documents. The
Borrower will not, and will not permit any Subsidiary to:

(v)    prior to the date that is 180 days after the Maturity Date, call, make or
offer to make any optional or voluntary Redemption of or otherwise optionally or
voluntarily Redeem (whether in whole or in part) the Second Lien Debt, provided
that Borrower may refinance such Second Lien Debt with the proceeds of Senior
Notes issued in accordance with Section 9.02

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 98



--------------------------------------------------------------------------------




(i), if (A) no Default or Event of Default has occurred and is continuing or
would exist after giving effect to such refinancing, (B) after giving effect to
such refinancing, the amount of Available Funds is not less than 10% of the
Aggregate Commitments, (C) all prepayments required hereunder have been made and
(D) no Borrowing Base Deficiency exists after giving effect to such refinancing;
(vi)    amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Second Lien Loan Document if (A) the effect thereof would be to shorten the
maturity of the Second Lien Debt or shorten the average life or increase the
amount of any payment of principal thereof or increase the rate or add call or
pre‑payment premiums or shorten any period for payment of interest thereon,
(B) such action requires the payment of a consent fee (howsoever described),
(C) such action adds additional Property as collateral to secure the Second Lien
Debt unless the Borrower complies with Section 8.14(e) or (D) such action adds
any covenants or defaults without this Agreement being contemporaneously amended
to add substantially similar covenants or defaults, provided that the foregoing
shall not prohibit the execution of supplemental agreements to add guarantors if
required by the terms thereof provided that any such guarantor also guarantees
the Obligations pursuant to the Guaranty Agreement and each of the Borrower and
such guarantor otherwise complies with Section 8.14(d); or
(vii)    designate any Debt (other than obligations of the Borrower and the
Subsidiaries pursuant to the Loan Documents) as "Senior Indebtedness" or give
any such other Debt any other similar designation.
Section 141.05    Investments, Loans and Advances. The Borrower will not, and
will not permit any Subsidiary to, make or permit to remain outstanding any
Investments in or to any Person, except that the foregoing restriction shall not
apply to:
(l)    Investments reflected in the Financial Statements or which are disclosed
to the Lenders in Schedule 9.05.
(m)    accounts receivable arising in the ordinary course of business.
(n)    direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.
(o)    commercial paper maturing within one year from the date of creation
thereof rated in the highest grade by S&P or Moody's.
(p)    deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company's most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P or Moody's, respectively or, in the case of any Foreign Subsidiary, a
bank organized in a jurisdiction in which

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 99



--------------------------------------------------------------------------------




the Foreign Subsidiary conducts operations having assets in excess of
$500,000,000 (or its equivalent in another currency).
(q)    deposits in money market funds investing exclusively in Investments
described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).
(r)    Investments (i) made by the Borrower in or to the Guarantors (other than
Parent), and (ii) made by any Subsidiary in or to the Borrower or any Guarantor
(other than Parent).
(s)    Investments (including, without limitation, capital contributions) in
general or limited partnerships or other types of entities (each a "venture")
entered into by the Borrower or a Subsidiary with others in the ordinary course
of business; provided that (i) any such venture is engaged exclusively in oil
and gas exploration, development, production, processing and related activities,
including transportation, (ii) the interest in such venture is acquired in the
ordinary course of business and on fair and reasonable terms, (iii) such venture
interests acquired and capital contributions made (valued as of the date such
interest was acquired or the contribution made) do not exceed, in the aggregate
at any time outstanding an amount equal to $100,000,000, and (iv) at any time
the aggregate amount of such Investments in all such ventures exceeds
$5,000,000, Borrower shall promptly deliver to Administrative Agent such equity
certificates and other powers, documents and instruments as Administrative Agent
shall reasonably require to perfect its Liens in the Equity Interests of each
such venture under the Security Instruments, and Borrower shall not permit the
organizational documents of any such venture to restrict the transfer of such
pledged Equity Interests.
(t)    Investments made by the Borrower or a Guarantor in direct ownership
interests in additional Oil and Gas Properties and gas gathering systems related
thereto or related to farm-out, farm-in, joint operating, joint venture or area
of mutual interest agreements, gathering systems, pipelines or other similar
arrangements which are usual and customary in the oil and gas exploration and
production business located within the geographic boundaries of the United
States of America, provided that (A) the Borrower shall be in compliance, on a
pro forma basis after giving effect to any such Investment, with the financial
covenants set forth in Section 9.01 recomputed as at the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements are
available, and (B) no Default shall have occurred and be continuing or would
result therefrom.
(u)    Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to the
Borrower or any Subsidiary as a result of a bankruptcy or other insolvency
proceeding of the obligor in respect of such debts or upon the enforcement of
any Lien in favor of the Borrower or any of the Subsidiaries; provided that the
Borrower shall give the Administrative Agent prompt written notice in the event
that the aggregate amount of all Investments held at any one time under this
Section 9.05(j) exceeds $5,000,000.
(v)    other Investments not to exceed $1,000,000 in the aggregate at any time.
Section 141.06    Nature of Business; International Operations. The Borrower
will not, and will not permit the Parent or any Subsidiary to, allow any
material change to be made in the character of its

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 100



--------------------------------------------------------------------------------




business as currently conducted by it and business activities reasonably
incidental thereto as an independent oil and gas exploration and production
company with operations in the continental United States. From and after the
date hereof, the Borrower and the Subsidiaries will not acquire or make any
other expenditure (whether such expenditure is capital, operating or otherwise)
in or related to, any Oil and Gas Properties not located within the geographical
boundaries of the United States.
Section 141.07    Limitation on Leases. The Borrower will not, and will not
permit any Subsidiary to, create, incur, assume or suffer to exist any
obligation for the payment of rent or hire of Property of any kind whatsoever
(real or personal but excluding Capital Leases and leases of Hydrocarbon
Interests), under leases or lease agreements which would cause the aggregate
amount of all payments made by the Borrower and the Subsidiaries pursuant to all
such leases or lease agreements, including, without limitation, any residual
payments at the end of any lease, to exceed $10,000,000 in any period of twelve
consecutive calendar months during the life of such leases.
Section 141.08    Proceeds of Loans. The Borrower will not permit the proceeds
of the Loans to be used for any purpose other than those permitted by
Section 7.21. Neither the Borrower nor any Person acting on behalf of the
Borrower has taken or will take any action which might cause any of the Loan
Documents to violate Regulations T, U or X or any other regulation of the Board
or to violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereafter be in effect. If requested by the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be.
Section 141.09    ERISA Compliance. The Borrower will not, and will not permit
the Parent or any Subsidiary to, at any time:
(d)    engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, the Parent or a Subsidiary or any ERISA
Affiliate could be subjected to either a civil penalty assessed pursuant to
subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code.
(e)    terminate, or permit any ERISA Affiliate to terminate, any Plan in a
manner, or take any other action with respect to any Plan, which could result in
any liability of the Borrower, the Parent or a Subsidiary or any ERISA Affiliate
to the PBGC.
(f)    fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, the Parent or a Subsidiary or
any ERISA Affiliate is required to pay as contributions thereto.
(g)    permit to exist, or allow any ERISA Affiliate to permit to exist, any
accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 101



--------------------------------------------------------------------------------




(h)    permit, or allow any ERISA Affiliate to permit, the actuarial present
value of the benefit liabilities under any Plan maintained by the Borrower, the
Parent or a Subsidiary or any ERISA Affiliate which is regulated under Title IV
of ERISA to exceed the current value of the assets (computed on a plan
termination basis in accordance with Title IV of ERISA) of such Plan allocable
to such benefit liabilities. The term "actuarial present value of the benefit
liabilities" shall have the meaning specified in section 4041 of ERISA.
(i)    contribute to or assume an obligation to contribute to, or permit any
ERISA Affiliate to contribute to or assume an obligation to contribute to, any
Multiemployer Plan.
(j)    acquire, or permit any ERISA Affiliate to acquire, an interest in any
Person that causes such Person to become an ERISA Affiliate with respect to the
Borrower, the Parent or a Subsidiary or with respect to any ERISA Affiliate of
the Borrower, the Parent or a Subsidiary if such Person sponsors, maintains or
contributes to, or at any time in the six-year period preceding such acquisition
has sponsored, maintained, or contributed to, (1) any Multiemployer Plan, or (2)
any other Plan that is subject to Title IV of ERISA under which the actuarial
present value of the benefit liabilities under such Plan exceeds the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities.
(k)    incur, or permit any ERISA Affiliate to incur, a liability to or on
account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA.
(l)    contribute to or assume an obligation to contribute to, or permit any
ERISA Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability.
(m)    amend, or permit any ERISA Affiliate to amend, a Plan resulting in an
increase in current liability such that the Borrower, the Parent or a Subsidiary
or any ERISA Affiliate is required to provide security to such Plan under
section 401(a)(29) of the Code.
Section 141.10    Sale or Discount of Receivables. Except for receivables
obtained by the Borrower or any Subsidiary out of the ordinary course of
business or the settlement of joint interest billing accounts in the ordinary
course of business or discounts granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction, the Borrower will not, and will not
permit any Subsidiary to, discount or sell (with or without recourse) any of its
notes receivable or accounts receivable.
Section 141.11    Mergers, Etc. Neither the Borrower nor any of the Subsidiaries
will merge into or with or consolidate with any other Person, or sell, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its Property to any other Person, except that (i)
any Wholly-Owned Subsidiary may merge with any other Wholly-Owned Subsidiary,

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 102



--------------------------------------------------------------------------------




and (ii) the Borrower may merge with any Wholly-Owned Subsidiary so long as the
Borrower is the survivor.
Section 141.12    Sale of Properties. The Borrower will not, and will not permit
any Subsidiary to, sell, assign, farm-out, convey or otherwise transfer any
Property, including without limitation, Equity Interests of Borrower or any
Subsidiary, except for:
(d)    the sale of Hydrocarbons in the ordinary course of business;
(e)    farmouts of undeveloped acreage and assignments in connection with such
farmouts and reassignments of Oil and Gas Property to a farmor upon expiration
or termination of a farmout;
(f)    the sale or transfer of equipment that is no longer necessary for the
business of the Borrower or such Subsidiary or is replaced by equipment of at
least comparable value and use; and
(g)    so long as the Borrower is in compliance with both Sections 9.01(a) and
9.01(b) both before and after giving effect to any such transaction, sales and
other dispositions of Property, having a fair market value not in excess of 5%
of the Borrowing Base (as determined by the Administrative Agent), including
sales of 100% of the Equity Interests of a Subsidiary holding Property having a
fair market value not in excess of 5% of the Borrowing Base (as determined by
the Administrative Agent), individually or in the aggregate for all such sales
during any 12-month period.
Section 141.13    Environmental Matters. The Borrower will not, and will not
permit any Subsidiary to, cause or permit any of its Property which it or a
Subsidiary operates to be in violation of, or do anything or permit anything to
be done which will subject any such Property to any Remedial Work under any
Environmental Laws, assuming disclosure to the applicable Governmental Authority
of all relevant facts, conditions and circumstances, if any, pertaining to such
Property where such violations or remedial obligations could reasonably be
expected to have a Material Adverse Effect. The Borrower will use its reasonable
efforts to cause the operator of Properties which the Borrower or any Subsidiary
does not operate to comply with the terms and provisions of this Section 9.13.
Section 141.14    Transactions with Affiliates. The Borrower will not, and will
not permit the Parent or any Subsidiary to, enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of Property
or the rendering of any service, with any Affiliate (other than the Guarantors
and Wholly-Owned Subsidiaries of the Borrower) unless such transactions are
otherwise permitted under this Agreement and are upon fair and reasonable terms
no less favorable to it than it would obtain in a comparable arm's length
transaction with a Person not an Affiliate.
Section 141.15    Subsidiaries. The Borrower will not, and will not permit the
Parent or any Subsidiary to, create or acquire any additional Subsidiary unless
the Borrower gives written notice to the Administrative Agent of such creation
or acquisition and complies with Section 8.14(b) and Section 8.14(c); provided
however, that the Borrower and any Wholly-Owned Subsidiary may create a
Subsidiary to be used in connection with the merger by the Borrower or any
Subsidiary

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 103



--------------------------------------------------------------------------------




with any of their respective Subsidiaries. Except as otherwise permitted by
Section 9.12(d) hereof, the Borrower shall not, and shall not permit any
Subsidiary to, sell, assign or otherwise dispose of any Equity Interests in any
Subsidiary. None of the Borrower, the Parent or any Subsidiary shall have any
Foreign Subsidiaries.
Section 141.16    Negative Pledge Agreements; Dividend Restrictions. The
Borrower will not, and will not permit any Subsidiary to, create, incur, assume
or suffer to exist any contract, agreement or understanding (other than this
Agreement, the Security Instruments or Capital Leases creating Liens permitted
by Section 9.03(c)) which in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its Property in favor of
the Administrative Agent and/or any or all of the Secured Parties or restricts
any Subsidiary from paying dividends or making distributions to the Borrower or
any Guarantor, or which requires the consent of or notice to other Persons in
connection therewith.
Section 141.17    Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower
will not, and will not permit any Subsidiary to, (a) incur, become or remain
liable for, any Material Gas Imbalance, or (b) allow take-or-pay or other
prepayments with respect to the Oil and Gas Properties of the Borrower or any
Subsidiary that would require the Borrower or such Subsidiary to deliver
Hydrocarbons at some future time without then or thereafter receiving full
payment therefor.
Section 141.18    Swap Agreements. The Borrower will not, and will not permit
any Subsidiary to, enter into any Swap Agreements with any Person other than
(a)    Swap Agreements in respect of commodities (x) with an Approved
Counterparty and (y) the notional volumes for which (when aggregated with other
commodity Swap Agreements then in effect other than basis differential swaps on
volumes already hedged pursuant to other Swap Agreements) do not (and in
connection with any future acquisition of Oil and Gas Properties, after giving
effect to such future acquisition on a pro forma basis):
(i)    exceed the greater of, during any five year period beginning on the date
of the most recently delivered Projected Production Report:
1)    85% of the Projected Production for such five-year period for each of
crude oil and natural gas, calculated separately, and
2)    for Projected Production from Proved Reserves constituting PDP only, (x)
for the first 24 months following such date, 100% of such Projected Production
for such 24-month period for each of crude oil and natural gas, calculated
separately, and (y) for the period from the 25th month through the 48th month
following such date, 90% of such Projected Production for such 24-month period
for each of crude oil and natural gas, calculated separately, and (z) for such
period from the 49th month through the 60th month following such date, 85% of
the Projected Production for such 12-month period for each of crude oil and
natural gas, calculated separately. For purposes of this calculation, the
Borrower may, in its discretion, include natural gas liquids production in
natural gas or crude oil calculations so long as the Borrower is in compliance
with the preceding restrictions. The Borrower may hedge production associated
with

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 104



--------------------------------------------------------------------------------




new acquisitions upon the signing of the applicable purchase and sale agreement
so long as (i) the Borrowing Base Utilization Percentage does not exceed 90%
prior to the closing of such acquisition and (ii) should such acquisition fail
to close, all derivative transactions associated with the new acquisition will
be unwound or otherwise terminated so that the Borrower is in compliance with
the hedging restrictions set forth above (such unwinding/termination to be
completed within 30 days of the date of the termination of the purchase and sale
agreement), and
(ii)    include more than 50% of the Projected Production for such five-year
period from Proved Reserves constituting PUD, and
(b)    Swap Agreements in respect of interest rates with an Approved
Counterparty with the purpose and effect of fixing interest rates on a principal
amount of indebtedness of the Borrower that is accruing interest at a variable
rate, provided that (i) the aggregate notional amount of such contracts never
exceeds 100% of the anticipated outstanding principal balance of the
indebtedness to be hedged by such contracts or an average of such principal
balances calculated by using a generally accepted method of matching interest
rate swap contracts to declining principal balances, and (ii) the floating rate
index of each such contract generally matches the index used to determine the
floating rates of interest on the corresponding indebtedness to be hedged by
such contract. In no event shall any Swap Agreement contain any requirement,
agreement or covenant for the Borrower or any Subsidiary to post collateral
(other than Letters of Credit) or margin to secure their obligations under such
Swap Agreement or to cover market exposures. Should there be a breach of this
Section 9.18, the Borrower or any Subsidiary, as applicable, shall promptly
unwind, modify, assign or terminate any Swap Agreement as is necessary to cure
such breach; provided that nothing contained herein shall be construed to modify
or limit the terms of Section 10.01(d).
Section 141.19    Marketing Activities. The Borrower will not, and will not
permit any of the Subsidiaries to, engage in marketing activities for any
Hydrocarbons or enter into any contracts related thereto other than (i)
contracts for the sale of Hydrocarbons scheduled or reasonably estimated to be
produced from their proved Oil and Gas Properties during the period of such
contract, (ii) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from proved Oil and Gas Properties of third parties
during the period of such contract associated with the Oil and Gas Properties of
the Borrower and the Subsidiaries that the Borrower or one of the Subsidiaries
has the right to market pursuant to joint operating agreements, unitization
agreements or other similar contracts that are usual and customary in the oil
and gas business and (iii) other contracts for the purchase and/or sale of
Hydrocarbons of third parties (A) which have generally offsetting provisions
(i.e. corresponding pricing mechanics, delivery dates and points and volumes)
such that no "position" is taken and (B) for which appropriate credit support
has been taken to alleviate the material credit risks of the counterparty
thereto.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 105



--------------------------------------------------------------------------------




Article CXLII.
Events of Default; Remedies
Section 142.01    Events of Default. One or more of the following events shall
constitute an "Event of Default":
(p)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable (other than LC Disbursements which are repaid
through an ABR Borrowing as permitted by Section 2.8(e) hereof), whether at the
due date thereof or at a date fixed for prepayment thereof, by acceleration or
otherwise.
(q)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five (5) Business Days.
(r)    any representation or warranty made or deemed made by or on behalf of the
Parent, the Borrower or any Subsidiary in or in connection with any Loan
Document or any amendment or modification of any Loan Document or waiver under
such Loan Document, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect when made or deemed made.
(s)    the Parent, the Borrower or any Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in Section 2.12(a)(i)(B),
Section 8.01(j), Section 8.01(m), Section 8.01(p), Section 8.02, Section 8.03,
Section 8.14, Section 8.15 or in ARTICLE IX; provided, that an Event of Default
under clause (a) of Section 9.18 shall not be deemed to have occurred unless the
breach of such provision has continued unremedied for a period of 10 days after
its occurrence.
(t)    the Parent, the Borrower or any Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d))
or any other Loan Document, and such failure shall continue unremedied for a
period of 30 days after the earlier to occur of (A) notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender) or (B) a Responsible Officer of the Borrower or such Subsidiary
otherwise becoming aware of such default.
(u)    the Parent, the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness.
(v)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 106



--------------------------------------------------------------------------------




Redemption thereof or any offer to Redeem to be made in respect thereof, prior
to its scheduled maturity or require the Parent, the Borrower or any Subsidiary
to make an offer in respect thereof.
(w)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent, the Borrower or any Subsidiary, or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent, the Borrower or any Subsidiary, or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 30 days or an order or decree approving
or ordering any of the foregoing shall be entered.
(x)    the Parent, the Borrower or any Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(h), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent, the Borrower or any Subsidiary, or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing.
(y)    the Parent, the Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due.
(z)    with respect to the Parent, the Borrower or any Subsidiary: (i) one or
more final judgments for the payment of money in an aggregate amount in excess
of 2% of the existing Borrowing Base (to the extent not covered by independent
third party insurance provided by insurers of the highest claims paying rating
or financial strength as to which the insurer does not dispute coverage and is
not subject to an insolvency proceeding) or (ii) any one or more non-monetary
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, shall be rendered against the Parent,
the Borrower, any Subsidiary or any combination thereof, and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Parent, the Borrower
or any Subsidiary to enforce any such judgment.
(aa)    the Loan Documents after delivery thereof shall for any reason, except
to the extent permitted by the terms thereof, cease to be in full force and
effect and valid, binding and enforceable in accordance with their terms against
the Borrower or a Guarantor party thereto or shall be repudiated by any of them,
or cease to create a valid and perfected Lien of the priority required thereby
on any of the collateral purported to be covered thereby, except to the extent
permitted by the terms of this Agreement, or the Parent, the Borrower or any
Subsidiary or any of their Affiliates shall so state in writing.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 107



--------------------------------------------------------------------------------




(bb)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Parent, the Borrower
and the Subsidiaries in an aggregate amount exceeding $2,000,000 in any year.
(cc)    There occurs under any Swap Agreement an early Termination Date (as
defined in such Swap Agreement) resulting from (i) any event of default under
such Swap Agreement to which the Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Agreement), or (ii) any Termination Event (as so
defined) under such Swap Agreement as to which the Borrower or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Subsidiary as a result thereof exceeds 2% of
the existing Borrowing Base.
(dd)    a Change in Control shall occur, or the Parent shall cease to own
(directly or indirectly) 100% of the Equity Interests in the Borrower or any of
the other Guarantors, except for transfers of Equity Interests of Subsidiaries
permitted by Section 9.12(d).
(ee)    any of Scott Smith, Richard Robert or Britt Pence shall cease for any
reason to be actively involved in the full time executive management of the
Borrower, and a successor to such person acceptable to the Administrative Agent
has not been appointed within 90 days.
(ff)    any of the following shall occur:
(i)    the Parent operates any business, owns any Property (other than the
Equity Interests of the Borrower and certain of the Subsidiaries) or enters into
any transaction of any kind other than (A) to act as a holding company for the
Equity Interests of the Borrower and the other Subsidiaries owned directly by
the Parent and (B) to be a co-issuer of the Senior Notes or a co-borrower or
other obligor with respect to the Second Lien Debt; or
(ii)    the Parent incurs any Debt other than the Senior Notes and Second Lien
Debt, and pursuant to the Loan Documents; or
(iii)    the Parent grants or suffers to exist any Liens other than to secure
the Obligations under this Agreement; or
(iv)    the Parent makes any Investment, enters into any lease, employs any
Person, enters into any agreement or otherwise transacts any business of any
kind or nature except those agreements that are (A) Loan Documents, (B) pursuant
to the Senior Notes or (C) necessary to enable the Parent to continue as a
holding company holding the Equity Interests of the Borrower; or
(v)    the Parent fails to preserve, renew and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business as a holding company of the Equity
Interests of the Borrower and certain of the Subsidiaries; or

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 108



--------------------------------------------------------------------------------




(vi)    the Parent fails to comply with all material applicable laws.
(gg)    the Second Lien Intercreditor Agreement, after delivery thereof shall
for any reason, except to the extent permitted by the terms thereof, cease to be
in full force and effect and valid, binding and enforceable in accordance with
its terms against the Borrower or any party thereto or holder of the Debt
subordinated thereby or shall be repudiated by any of them, or any payment is
made by the Borrower or any Loan Party in violation of the terms of the Second
Lien Intercreditor Agreement.
Section 142.02    Remedies.
(j)    In the case of an Event of Default other than one described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Required Lenders, shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Aggregate Commitments, and thereupon the Aggregate Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower and the Guarantors accrued hereunder and the other
Loan Documents (including, without limitation, the payment of Cash Collateral to
secure the LC Exposure as provided in Section 2.08(j), but excluding Obligations
outstanding under Secured Swap Agreements), shall become due and payable
immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor; and in case of an Event of
Default described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), the
Aggregate Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
the other obligations of the Borrower and the Guarantors accrued hereunder and
under the other Loan Documents (including, without limitation, the payment of
Cash Collateral to secure the LC Exposure as provided in Section 2.08(j), but
excluding Obligations outstanding under Secured Swap Agreements), shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower and
each Guarantor.
(k)    In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.
(l)    After the exercise of remedies provided for in Section 10.02 (or after
maturity or the Loans have automatically become immediately due and payable and
the LC Exposure has automatically been required to be Cash Collateralized as set
forth in Section 10.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.11 and 2.12, be applied by the
Administrative Agent in the following order:
ARTICLE XIXFirst, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses, indemnities and other amounts (including all

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 109



--------------------------------------------------------------------------------




fees, costs and disbursements of counsel to the Administrative Agent, and
amounts payable under Article V) payable to the Administrative Agent in its
capacity as such;
ARTICLE XXSecond, pro rata to payment or reimbursement of that portion of the
Obligations constituting fees, expenses and indemnities payable to the Issuing
Bank and to the Lenders;
ARTICLE XXIThird, pro rata to payment of (i) accrued and unpaid interest on the
Loans and LC Disbursements, (ii) fees on each Letter of Credit and (iii) other
accrued and unpaid interest included in the Obligations;
ARTICLE XXIIFourth, pro rata to payment of (i) principal outstanding on the
Loans, (ii) Obligations then owing under any Secured Swap Agreement, and
(iii) Obligations then owing under any Secured Treasury Management Agreement;
ARTICLE XXIIIFifth, to serve as Cash Collateral to be held by the Administrative
Agent to secure the LC Exposure;
ARTICLE XXIVSixth, pro rata to any other unpaid Obligations; and
ARTICLE XXVSeventh, any excess, after all of the Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.
Subject to Sections 2.08 and 2.11, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Swap Agreements
and Secured Treasury Management Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Swap Lender or Treasury
Management Bank, as the case may be. Each Swap Lender and Treasury Management
Bank not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XI hereof for itself and its Affiliates as if a "Lender" party hereto.
Notwithstanding the foregoing provisions of this subsection (c), or anything to
the contrary herein or in any other Loan Document, no amount received from any
Loan Party shall be applied to any Excluded Swap Obligation of such Loan Party,
but appropriate adjustments shall be made with respect to payments from other
Loan Parties to preserve the allocation to Obligations otherwise set forth above
in this Section 10.02(c).

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 110



--------------------------------------------------------------------------------




Article CXLIII.
The Agents
Section 143.01    Appointment; Powers.
(m)    Each of the Lenders and the Issuing Bank hereby irrevocably appoints
Citibank, N.A. to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Bank, and neither the Borrower nor any other Loan Party shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term "agent" herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
(n)    The Administrative Agent shall also act as the "collateral agent" under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Swap Lender and/or Treasury Management Bank) and the Issuing Bank
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the Issuing Bank for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as "collateral agent" and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 11.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Instruments, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this Article XI and Article XII (including
Section 12.03(c), as though such co-agents, sub-agents and attorneys-in-fact
were the "collateral agent" under the Loan Documents) as if set forth in full
herein with respect thereto.
Section 143.02    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 111



--------------------------------------------------------------------------------




Section 143.03    Exculpatory Provisions.
(w)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
will not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(x)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.02 and 10.02)), or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrower, a Lender or the Issuing Bank.
(y)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Instruments, (v) the value or sufficiency of any of the Collateral, or (vi) the
satisfaction of any condition set forth in Article VI or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 112



--------------------------------------------------------------------------------




Section 143.04    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to the making of such Loan or the issuance
of such Letter of Credit. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
Section 143.05     Delegation of Duties. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub agents appointed by
the Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Loans as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub agents.
Section 143.06    Resignation of Administrative Agent and/or Issuing Bank.
(j)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Bank and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Bank directly,

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 113



--------------------------------------------------------------------------------




until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this Section. Upon the acceptance of a successor's
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section) . The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent's resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 12.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
(k)    Any resignation by Citibank, N.A. as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Bank. After the
resignation of the Issuing Bank hereunder, the retiring Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement and the other Loan Documents with
respect to Letters of Credit issued by it prior to such resignation, but shall
not be required to issue additional Letters of Credit or to extend, renew or
increase any existing Letter of Credit, including, without limitation, any
Letter of Credit with an auto-extend feature (for the avoidance of doubt, the
retiring Issuing Bank is authorized to notify any and each beneficiary of each
Letter of Credit (in accordance with the terms of such Letter of Credit) that
any such Letter of Credit will not be renewed, extended or increased,
automatically or otherwise). Upon the acceptance of a successor's appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank, (ii) the retiring Issuing Bank and shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.
(l)    In addition to the foregoing, if a Lender becomes, and during the period
it remains, a Defaulting Lender or a Potential Defaulting Lender, the Issuing
Bank may, upon prior written notice to the Borrower and the Administrative
Agent, resign as Issuing Bank, effective at the close of business New York time
on a date specified in such notice (which date may not be less than 30 days
after the date of such notice); provided that such resignation by the Issuing
Bank will have no effect on the validity or enforceability of any Letter of
Credit then outstanding or on the obligations of the Borrower or any Lender
under this Agreement with respect to any such outstanding Letter of Credit or
otherwise to the Issuing Bank.
Section 143.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 114



--------------------------------------------------------------------------------




this Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
Section 143.08    No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Documentation Agents or
Syndication Agents listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the Issuing Bank hereunder. No Bookrunner, Arranger, Documentation Agent or
Syndication Agent listed on the cover page hereof shall have or be deemed to
have any fiduciary relationship with any Lender.
Section 143.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or LC Exposure shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(d)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Bank and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Bank and the Administrative Agent
under Sections 3.05 and 12.03) allowed in such judicial proceeding; and
(e)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
ARTICLE XXVIand any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the Issuing Bank to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Issuing
Bank, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Section 12.03.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 115



--------------------------------------------------------------------------------




Section 143.10    Collateral and Guaranty Matters.
(h)    Each of Lenders and the other Secured Parties (including each Lender in
its capacity as a potential Swap Lender and/or Treasury Management Bank), and
the Issuing Bank, irrevocably authorize the Administrative Agent, at its option
and in its discretion,
(i)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (x) upon termination of all of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the Issuing Bank shall have been
made), (y) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted under the Loan Documents, or (z) subject to Section 12.02, if
approved, authorized or ratified in writing by the Required Lenders;
(ii)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 9.03; and
(iii)    to release any Guarantor from its obligations under the Guaranty
Agreement if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Article XI. In each case as specified in this Section 11.10, the Administrative
Agent will, at the Borrower's expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Security Instruments or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty
Agreement, in each case in accordance with the terms of the Loan Documents and
this Section 11.10.
(i)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent's Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
Section 143.11    Secured Swap Agreements and Secured Treasury Management
Agreements. No Swap Lender or Treasury Management Bank that obtains the benefits
of Section 10.02(c), any Guaranty Agreement or any Collateral by virtue of the
provisions hereof or of any Guaranty Agreement or any Security Instrument shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 116



--------------------------------------------------------------------------------




of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XI to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Swap Agreements and/or
Secured Treasury Management Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Swap
Lender or Treasury Management Bank, as the case may be.
Article CXLIV.
Miscellaneous
Section 144.01    Notices.
(i)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b) except as
provided in Section 12.01(b)), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile, as
follows:
(i)    if to the Borrower or any other Loan Party, to it at
5847 San Felipe, Suite 3000
Houston, Texas 77057-3399
Attn: Mr. Richard Robert
Facsimile No: 832-327-2260
Telephone: 832-327-2258
Electronic Mail Address: rrobert@vnrllc.com
Website Address (for Section 8.02 purposes): www.vnrllc.com
(ii)    if to the Administrative Agent, to it at
Citibank, N.A.
811 Main Street, Suite 4000
Houston, TX 77002
Attention: Mr. Phil Ballard
Facsimile No: 281-271-8970
Telephone: 713-821-4789
Electronic Mail Address: phil.ballard@citi.com

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 117



--------------------------------------------------------------------------------




(iii)    if to the Issuing Bank, to it at
Citibank, N.A.
811 Main Street, Suite 4000
Houston, TX 77002
Attention: Ms. Hilda Munoz
Facsimile No: 713-481-0252
Telephone: 713-821-4738
Electronic Mail Address: hilda.g.munoz@citi.com
(iv)    if to any other Lender, to it at its address (or facsimile number), or
electronic mail address set forth in its Administrative Questionnaire.
ARTICLE XXVIINotices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(j)    Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to any Lender
or the Issuing Bank pursuant to ARTICLE II, ARTICLE III, ARTICLE IV and
ARTICLE V if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that for both clauses (i) and
(ii) above, if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient.
(k)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 118



--------------------------------------------------------------------------------




(l)    Platform.
(i)    Each Loan Party agrees that the Administrative Agent and/or the Arrangers
may, but shall not be obligated to, make the Communications (as defined below)
available to the Issuing Bank and the other Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the "Platform").
(ii)    The Platform is provided "as is" and "as available." The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the "Agent Parties") have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower's, any Loan Party's or the Administrative
Agent's transmission of communications through the Platform. "Communications"
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Borrower, any Loan Party nor
Parent pursuant to any Loan Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications, including through the Platform.
(iii)    Each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the "Private Side
Information" or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender's compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to
Communications that are not made available through the "Public Side Information"
portion of the Platform and that may contain material non-public information
with respect to the Borrower, any of the other Loan Parties, or Parent, or their
securities for purposes of United States Federal or state securities laws.
Section 144.02    Waivers; Amendments.
(z)    No failure on the part of the Administrative Agent, any other Agent, the
Issuing Bank or any Lender to exercise and no delay in exercising, and no course
of dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies of the Administrative
Agent, any other Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 12.02(b),

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 119



--------------------------------------------------------------------------------




and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any other Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.02 for the benefit of all the
Lenders and the Issuing Bank; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as the
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Bank from exercising the rights and remedies that inure to its benefit
(solely in its capacity as Issuing Bank) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 12.08 (subject to the terms of Section 4.01), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any debtor
relief law; and provided, further, that if at any time there is no Person acting
as the Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 10.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 4.01, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
(aa)    Neither this Agreement nor any provision hereof nor any other Loan
Document nor any provision thereof may be waived, amended or modified, except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) increase the Borrowing Base without the written consent of the
Borrowing Base Increase Requisite Lenders, decrease or maintain the Borrowing
Base without the consent of the Required Lenders, or modify Section 2.07 in any
manner without the consent of each Lender affected thereby, (iii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, or reduce any other Obligations
hereunder or under any other Loan Document, without the written consent of each
Lender affected thereby, (iv) postpone the scheduled date of payment or
prepayment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or any other Obligations
hereunder or under any other Loan Document, or reduce the amount of, waive or
excuse any such payment, or postpone or extend the Termination Date without the
written consent of each Lender affected thereby, (v) change Section 2.02(a),
Section 2.04(a), Section 2.06(b)(ii), Section 3.04(b), Section 4.01(b),
Section 4.01(c) or Section 10.02(c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
affected thereby, (vi) waive or amend Section 8.14, without the written consent
of each Lender affected thereby, (vii) release

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 120



--------------------------------------------------------------------------------




all or substantially all of the Guarantors (except in accordance with the terms
of the Guaranty Agreement), release all or substantially all of the Collateral
(other than as provided in Section 11.10), or reduce the percentage set forth in
Section 8.14(a) to less than 80%, without the written consent of each Lender
affected thereby, or (viii) change any of the provisions of this
Section 12.02(b) or the definition of "Determining Lenders", "Required Lenders",
"Borrowing Base Increase Requisite Lenders" or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any other Loan Documents or make any
determination or grant any consent hereunder or any other Loan Documents,
without the written consent of each Lender affected thereby; provided further
that notwithstanding the foregoing or any other provision to the contrary,
(A) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, any other Agent, or the Issuing Bank
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent, such other Agent or the Issuing Bank, as the case may
be, and (B) nothing in this Section 12.02 shall cause any waiver, amendment,
modification or consent to (I) any fee letter between the Borrower and any
Lender, Agent or the Administrative Agent or the Issuing Bank to require the
consent of the Required Lenders, (II) any Letter of Credit Agreements between
the Borrower or any Subsidiary of the Borrower and the Issuing Bank to require
the consent of the Required Lenders, (III) any Letter of Credit issued by the
Issuing Bank pursuant to the terms of this Agreement to require the consent of
the Required Lenders except as specifically required by Section 2.08, (IV) any
Secured Swap Agreement to require the consent of the Required Lenders, or
(V) any Secured Treasury Management Agreement to require the consent of the
Required Lenders.
(bb)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders, the Borrowing Base Increase Requisite
Lenders or all of the Lenders, as required, have approved any such amendment or
waiver (and the definition of "Required Lenders" and "Borrowing Base Increase
Requisite Lenders" will automatically be deemed modified accordingly for the
duration of such period); provided, that any such amendment or waiver that would
increase or extend the term of the Commitment of such Defaulting Lender, extend
the date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.
Section 144.03    Expenses, Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including, without limitation,
the reasonable fees, charges and disbursements of counsel and other outside
consultants for the Administrative Agent, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, and the cost of
environmental audits and surveys and appraisals, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 121



--------------------------------------------------------------------------------




administration (both before and after the execution hereof and including advice
of counsel to the Administrative Agent as to the rights and duties of the
Administrative Agent and the Lenders with respect thereto) of this Agreement and
the other Loan Documents and any amendments, modifications or waivers of or
consents related to the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
costs, expenses, Taxes, assessments and other charges incurred by any Agent or
any Lender in connection with any filing, registration, recording or perfection
of any security interest contemplated by this Agreement or any Security
Instrument or any other document referred to therein, (iii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iv) all out-of-pocket expenses incurred by any Agent,
the Issuing Bank or any Lender, including the fees, charges and disbursements of
any counsel for any Agent, the Issuing Bank or any Lender, in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this
Section 12.03, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including, without limitation, all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
(b)    THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT
THEREOF), EACH LENDER AND THE ISSUING BANK, AND EACH RELATED PARTY OF ANY OF THE
FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN "INDEMNITEE") AGAINST, AND
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES, PENALTIES AND RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), AND SHALL INDEMNIFY AND HOLD
HARMLESS EACH INDEMNITEE FROM ALL FEES AND TIME CHARGES AND DISBURSEMENTS FOR
ATTORNEYS WHO MAY BE EMPLOYEES OF ANY INDEMNITEE, INCURRED BY ANY INDEMNITEE OR
ASSERTED AGAINST ANY INDEMNITEE BY ANY PERSON OR BY THE BORROWER OR ANY OTHER
LOAN PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) ANY LOAN
OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY
OWNED OR OPERATED BY THE BORROWER OR ANY OF THE SUBSIDIARIES OR OTHER LOAN
PARTIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR
ANY OF THE SUBSIDIARIES OR OTHER LOAN PARTIES, OR (IV) ANY ACTUAL OR PROSPECTIVE
CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 122



--------------------------------------------------------------------------------




FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT
BY A THIRD PARTY OR BY THE BORROWER OR ANY SUBSIDIARY OR OTHER LOAN PARTY, AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES, PENALTIES OR RELATED EXPENSES (X) ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE BORROWER OR ANY OTHER
LOAN PARTY AGAINST AN INDEMNITEE FOR MATERIAL BREACH IN BAD FAITH OF SUCH
INDEMNITEE'S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF THE
BORROWER OR SUCH LOAN PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN
ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION. This
Section 12.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    To the extent that the Borrower for any reason fails to indefeasibly pay
any amount required under paragraph (a) or (b) of this Section to be paid by it
to the Administrative Agent (or any sub-agent thereof), the Issuing Bank or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Issuing Bank or such
Related Party, as the case may be, such Lender's pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender's Total Credit Exposure at such time) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender); provided that with respect to such unpaid amounts owed to the Issuing
Bank solely in its capacity as such, only the Lenders shall be required to pay
such unpaid amounts, such payment to be made severally among them based on such
Lenders' Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) provided, further, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Issuing Bank in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Bank in connection
with such capacity. The obligations of the Lenders under this paragraph (c) are
subject to the provisions of Section 2.05(c).
(d)    To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof. No Indemnitee referred to in paragraph (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 123



--------------------------------------------------------------------------------




(e)    All amounts due under this Section 12.03 shall be payable not later than
three Business Days after written demand therefor.
(f)    The provisions of this Section 12.03 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans and the Obligations, the expiration or termination of the Aggregate
Commitments, the expiration of any Letter of Credit, the invalidity,
unenforceability or termination of any or all Loan Documents or term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, any Lender or the Issuing
Bank.
Section 144.04    Successors and Assigns Generally.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
1)    in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
2)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 124



--------------------------------------------------------------------------------




principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
1)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five Business Days
after having received notice thereof and provided, further, that the Borrower's
consent shall not be required during the primary syndication of the Loans for
this Third Amended and Restated Credit Agreement;
2)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender;
and
3)    the consent of the Issuing Bank shall be required for any assignment in
respect of the Loan and Commitment of any Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) any Loan Party or any Loan Party's Affiliates and Subsidiaries or (B) any
Defaulting Lender or Potential Defaulting Lender or any of their respective
subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 125



--------------------------------------------------------------------------------




(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
will be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment make such additional payments to
the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder becomes effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest will be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
ARTICLE XXVIIISubject to acceptance and recording thereof by the Administrative
Agent pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.01 and 5.03 and Section 12.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender's
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its office located at 1615 Brett Road,
New Castle, DE 19720 a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the "Register"), and upon the
determination by the Administrative Agent of (i) the satisfaction of all
conditions precedent to the effectiveness of such Assignment and Assumption
(including, without limitation, the receipt of all requisite consents, payment
of fees and transfer of money) and (ii) the expiration of any trading

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 126



--------------------------------------------------------------------------------




freeze or trading holds due to any amendment, consent or waiver, or any other
interruption in, or hold on, trading as determined by the Administrative Agent,
the Administrative Agent will accept such Assignment and Assumption and record
the appropriate information contained therein in the Register. The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower's
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Bank and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 2.08(c), Section 12.03(c) and otherwise with respect
to any payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which requires the consent of each
Lender affected thereby under Section 12.02 to the extent if affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 5.01, 5.02 and 5.03 (subject to the requirements and
limitations therein, including the requirements under Section 5.03(g) (it being
understood that the documentation required under Section 5.03(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 5.04 and 12.18 as if it were an assignee under paragraph
(b) of this Section; and (B) shall not be entitled to receive any greater
payment under Sections 5.01 or 5.03, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 12.18 with respect to any Participant. To the extent permitted by
law, each Participant shall also be entitled to the benefits of Section 12.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 4.01 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant's interest in the
Loans

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 127



--------------------------------------------------------------------------------




or other obligations under the Loan Documents (the "Participant Register");
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Section 144.05    Survival; Revival; Reinstatement.
(m)    All covenants, agreements, representations and warranties made by the
Borrower and the other Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, any other Agent, the Issuing Bank
or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other Obligation or amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Aggregate
Commitments have not expired or terminated. The provisions of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 and ARTICLE XI shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans or any other
Obligation, the expiration or termination of the Letters of Credit and the
Aggregate Commitments or the termination of this Agreement, any other Loan
Document or any provision hereof or thereof.
(n)    To the extent that any payments on the Obligations or proceeds of any
Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent's and the Lenders' Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 128



--------------------------------------------------------------------------------




shall be automatically reinstated and the Borrower shall take such action as may
be reasonably requested by the Administrative Agent and the Lenders to effect
such reinstatement.
Section 144.06    Counterparts; Integration; Effectiveness; Electronic
Signatures.
(n)    This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
(o)    This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof. THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
(p)    Except as provided in Section 6.02, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile shall be effective as
delivery of a manually executed counterpart of this Agreement.
(q)    The words "execution," "signed," "signature," and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
Section 144.07    Severability. Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
Section 144.08    Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 129



--------------------------------------------------------------------------------




time held, and other obligations (in whatever currency) at any time owing, by
such Lender, the Issuing Bank or any such Affiliate, to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or the Issuing Bank or
their respective Affiliates, irrespective of whether or not such Lender, the
Issuing Bank or Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower or such Loan
Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the Issuing Bank different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided
that in the event that any Defaulting Lender exercises any such right of setoff,
(x) all amounts so set off will be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of
Section 2.12(a)(i) and, pending such payment, will be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Bank and the Lenders and (y) the
Defaulting Lender will provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, the Issuing Bank or their respective Affiliates may have. Each Lender
and the Issuing Bank agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
Section 144.09    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS;
WAIVER OF JURY TRIAL.
(j)    Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
(k)    Submission to Jurisdiction. The Borrower and each other Loan Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, the Issuing Bank, or any Related Party of the foregoing in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York in the Borough of Manhattan, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 130



--------------------------------------------------------------------------------




Administrative Agent, any Lender or the Issuing Bank may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Loan Party or its properties in the courts of
any jurisdiction.
(l)    Waiver of Venue. The Borrower and each other Loan Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(m)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.
(n)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 144.10    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 144.11    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party to this
Agreement or any other Loan Document, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 131



--------------------------------------------------------------------------------




hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 12.11, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any Swap Agreement or any of its Related
Parties relating to the Borrower, any other Loan Party and their obligations,
(g) with the consent of the Borrower, (h) to any credit insurance provider
relating to the Borrower and its obligations, this Agreement or payments
hereunder, (i) on a confidential basis (i) to any rating agency in connection
with the rating the Parent, the Borrower or the Subsidiaries or the Loans or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Loans; or (j) to
the extent such Information (1) becomes publicly available other than as a
result of a breach of this Section 12.11 or (2) becomes available to the
Administrative Agent, the Issuing Bank or any Lender or any of their Affiliates
on a nonconfidential basis from a source other than the Borrower.
For the purposes of this Section 12.11, "Information" means all information
received from the Borrower, the Parent or any of the Subsidiaries relating to
the Parent, the Borrower or any of the Subsidiaries and their respective
businesses, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Parent, the Borrower or any of the Subsidiaries;
provided that, in the case of information received from the Parent, the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 12.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the Issuing Bank acknowledges
that (a) the Information may include material non-public information concerning
the Parent, the Borrower or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.
Section 144.12    Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the States of New York and Texas, or any other jurisdiction whose
laws may be mandatorily applicable to such Lender notwithstanding the other
provisions of this Agreement), then, in that event, notwithstanding anything to
the contrary in any of the Loan Documents or any agreement entered into in
connection with or as security for the Obligations, it is agreed as follows: (i)
the aggregate of all consideration which constitutes interest under law
applicable to any Lender that is contracted for, taken, reserved, charged or
received by such Lender under any of the Loan Documents or agreements or
otherwise in connection with the Loans shall under no circumstances exceed the
maximum amount allowed by such applicable law, and any excess shall be canceled
automatically and if theretofore paid shall be credited by such Lender on the
principal amount of the Obligations (or, to the extent that the principal amount
of the Obligations

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 132



--------------------------------------------------------------------------------




shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (ii) in the event that the maturity of the Loans is accelerated
by reason of an election of the holder thereof resulting from any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to any Lender may never include more than the maximum amount
allowed by such applicable law, and excess interest, if any, provided for in
this Agreement or otherwise shall be canceled automatically by such Lender as of
the date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Obligations (or, to the
extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower). All sums paid
or agreed to be paid to any Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law applicable to such Lender,
be amortized, prorated, allocated and spread throughout the stated term of the
Loans until payment in full so that the rate or amount of interest on account of
any Loans hereunder does not exceed the maximum amount allowed by such
applicable law. If at any time and from time to time (i) the amount of interest
payable to any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Lender pursuant to this Section 12.12 and (ii) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to such Lender would be less than the amount of interest payable to such
Lender computed at the Highest Lawful Rate applicable to such Lender, then the
amount of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12. To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect.
Chapter 346 of the Texas Finance Code does not apply to the Borrower's
obligations hereunder.
Section 144.13    EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT
IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE OTHER LOAN

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 133



--------------------------------------------------------------------------------




DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH
PROVISION OR THAT THE PROVISION IS NOT "CONSPICUOUS."
Section 144.14    Collateral Matters; Swap Agreements; Treasury Management
Agreements. The benefit of the Security Instruments and of the provisions of
this Agreement relating to any Collateral securing the Obligations shall also
extend to and be available to (a) any Swap Lender with respect to amounts
payable by the Borrower, any Subsidiary, and any Guarantor under any Secured
Swap Agreement, and (b) any Treasury Management Bank with respect to amounts
payable by the Borrower, any Subsidiary, and any Guarantor under any Secured
Treasury Management Agreement, in each case on a pari passu basis with respect
to repayment of principal outstanding on Loans due under this Agreement. All
Secured Swap Agreements and Secured Treasury Management Agreements are
independent agreements governed by the terms thereof and will remain in full
force and effect, unaffected by any repayment, prepayment, acceleration,
reduction, increase or change in the terms of the Loans created under this
Agreement except as otherwise provided in such Secured Swap Agreements and
Secured Treasury Management Agreements, and any payoff statement from any Lender
relating to this Agreement shall not apply to Secured Swap Agreements and
Secured Treasury Management Agreements, except as otherwise expressly provided
in such payoff statement.
Section 144.15    No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, the
Parent, any Subsidiary, any obligor, contractor, subcontractor, supplier or
materialman) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, any other Agent,
the Issuing Bank or any Lender for any reason whatsoever. There are no third
party beneficiaries.
Section 144.16    USA Patriot Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the "Act"), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.
Section 144.17    Amendment and Restatement; Release. This Agreement amends and
restates in its entirety the Original 2009 Credit Agreement, which, in turn,
amended and restated in its entirety the Original 2008 Credit Agreement, which,
in turn, amended and restated in its entirety the Original 2007 Credit
Agreement. The execution of this Agreement and the other Loan Documents executed
in connection herewith does not extinguish the Obligations outstanding in
connection with the Original 2009 Credit Agreement nor does it constitute a
novation with respect to such indebtedness. THE BORROWER REPRESENTS AND WARRANTS
THAT AS OF THE DATE HEREOF THERE ARE NO CLAIMS OR OFFSETS AGAINST OR DEFENSES OR
COUNTERCLAIMS TO ITS OR ANY GUARANTORS OBLIGATIONS UNDER THE ORIGINAL 2009
CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS. TO INDUCE THE ADMINISTRATIVE

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 134



--------------------------------------------------------------------------------




AGENT AND THE LENDERS TO ENTER INTO THIS AGREEMENT, THE BORROWER AND, BY THE
EXECUTION OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, EACH GUARANTOR WAIVES
ANY AND ALL CLAIMS, OFFSETS, DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR
UNKNOWN, ARISING PRIOR TO THE DATE HEREOF AND HEREBY RELEASES THE ADMINISTRATIVE
AGENT, THE LENDERS, AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS
AND ATTORNEYS (COLLECTIVELY, THE "RELEASED PARTIES") FROM ANY AND ALL
OBLIGATIONS, INDEBTEDNESS, LIABILITY, CLAIMS, RIGHTS, CAUSES OF ACTION OR
DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED WHICH
BORROWER OR ANY GUARANTOR EVER HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST
ANY RELEASED PARTY ARISING PRIOR TO THE DATE HEREOF OR FROM OR IN CONNECTION
WITH THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY.
Section 144.18    Replacement of Lenders. If any Lender requests compensation
under Section 5.01, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.03 and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 5.04(a), or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.04), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 5.01 or Section 5.03) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 12.04;
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.02) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable law; and
(e)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 135



--------------------------------------------------------------------------------




ARTICLE XXIXA Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
Section 144.19    Time of the Essence. Time is of the essence of the Loan
Documents.
Section 144.20    No Advisory or Fiduciary Responsibility. The Borrower and each
other Loan Party acknowledges and agrees, and acknowledges its Affiliates'
understanding, that in connection with all aspects of (1) the transaction
evidenced by this Agreement and the other Loan Documents, (2) the Transactions
and (3) each other transaction contemplated hereby and by the other Loan
Documents (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) that:
(a)    (i)    the arranging and other services regarding this Agreement and the
other Loan Documents provided by the Agents and the Arrangers, are arm's-length
commercial transactions between the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent, the other
Agents and each of the Arrangers, on the other hand,
(i)    each of the Borrower and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and
(ii)    the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents;
(b)    (ii)    each of the Administrative Agent, the other Agents and each of
the Arrangers, is, and has been, acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person;
(i)    none of the Administrative Agent, the other Agents nor any of the
Arrangers has any obligation to the Borrower, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents;
(ii)    any of the Administrative Agent, the other Agents and the Arrangers, and
any of their respective Affiliates, may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and none of the
Administrative Agent, the other Agents nor any of the Arrangers has any
obligation to disclose any of such interests to the Borrower, any other Loan
Party or any of their respective Affiliates.
To the fullest extent permitted by law, each of the Borrower and the other Loan
Parties hereby waives and releases any claims that it may have against the
Administrative Agent, any of the other Agents or any of the Arrangers with
respect to any breach or alleged breach of agency or

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 136



--------------------------------------------------------------------------------




fiduciary duty in connection with any aspect of any transaction contemplated
hereby and by the other Loan Documents.
Section 144.21    The Parent. It is specifically agreed among the parties hereto
that the Parent will be a co-issuer of the Senior Notes but otherwise act solely
as a holding company for the Equity Interests of the Borrower and certain of the
Subsidiaries.
Section 144.22    Concerning the Second Lien Intercreditor Agreement. Each
Lender (a) consents to the Lien priorities provided for in the Second Lien
Intercreditor Agreement, (b) agrees that it will be bound by and will take no
actions contrary to the provisions of the Second Lien Intercreditor Agreement,
and (c) authorizes and instructs the Administrative Agent to enter into the
Second Lien Intercreditor Agreement as First Lien Agent and Collateral Agent.
The foregoing provisions are intended as an inducement to the Lenders to extend
credit and such Lenders are intended third party beneficiaries of such
provisions and the provisions of the Second Lien Intercreditor Agreement.
[This space is left intentionally blank. Signature Pages follow.]



THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 137



--------------------------------------------------------------------------------








[Signature Pages Not Included]









THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------




ANNEX II
TO NINTH AMENDMENT TO THIRD AMENDED
AND RESTATED CREDIT AGREEMENT
ANNEX I
List of Applicable Percentages and Commitments as of the Ninth Amendment
Effective Date
 
Name of Lender
Applicable Percentage
Commitment
1
Citibank, N.A.
3.908
%


$70,200,000.00


2
Wells Fargo Bank, N.A.
4.459
%


$80,100,000.00


3
ABN AMRO Capital USA LLC
3.657
%


$65,700,000.00


4
Bank of America, N.A.
3.657
%


$65,700,000.00


5
Bank of Montreal
3.657
%


$65,700,000.00


6
Barclays Bank PLC
3.657
%


$65,700,000.00


7
Canadian Imperial Bank of Commerce, New York Branch
3.657
%


$65,700,000.00


8
Credit Agricole Corporate & Investment Bank
3.657
%


$65,700,000.00


9
Credit Suisse AG
3.657
%


$65,700,000.00


10
Deutsche Bank AG New York Branch
3.657
%


$65,700,000.00


11
Fifth Third Bank
3.657
%


$65,700,000.00


12
ING Capital LLC
3.657
%


$65,700,000.00


13
JPMorgan Chase Bank, N.A.
3.657
%


$65,700,000.00


14
Natixis, New York Branch
3.657
%


$65,700,000.00


15
PNC Bank National Association
3.657
%


$65,700,000.00


16
Royal Bank of Canada
3.657
%


$65,700,000.00


17
Sumitomo Mitsui Banking Corporation
3.657
%


$65,700,000.00


18
The Bank of Nova Scotia
3.657
%


$65,700,000.00


19
Citizens Bank, N.A.
3.657
%


$65,700,000.00


20
U.S. Bank National Association
3.657
%


$65,700,000.00


21
UBS AG, Stamford Branch
3.657
%


$65,700,000.00


22
Branch Banking and Trust Company
2.756
%


$49,500,000.00


23
Capital One, National Association
2.756
%


$49,500,000.00


24
Comerica Bank
2.756
%


$49,500,000.00


25
Commonwealth Bank of Australia
2.756
%


$49,500,000.00


26
Morgan Stanley Bank, N.A.
2.756
%


$49,500,000.00


27
Associated Bank, N.A.
2.154
%


$38,700,000.00


28
Amegy Bank National Association
1.603
%


$28,800,000.00


29
Whitney Bank
1.804
%


$32,400,000.00


30
The Huntington National Bank
1.403
%


$25,200,000.00


31
SunTrust Bank
1.403
%


$25,200,000.00


 
 
 
 
 
TOTAL
100.000
%


$1,796,400,000.00




ANNEX I, Applicable Percentages and Commitments – Page 1



--------------------------------------------------------------------------------




ANNEX III
TO NINTH AMENDMENT TO THIRD AMENDED
AND RESTATED CREDIT AGREEMENT
EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
The undersigned hereby certifies that he/she is the _______________ of VANGUARD
NATURAL GAS, LLC, a Kentucky limited liability company (the "Borrower"), and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower. With reference to the Third Amended and Restated Credit Agreement
dated as of September 30, 2015 (together with all amendments, restatements,
supplements or other modifications thereto being the "Agreement") among the
Borrower, CITIBANK, N.A., as Administrative Agent, and the other agents and
lenders (the "Lenders") which are or become a party thereto, and such Lenders,
the undersigned represents and warrants as follows (each capitalized term used
herein having the same meaning given to it in the Agreement unless otherwise
specified):
(a)    The representations and warranties of the Borrower contained in Article
VII of the Agreement and in the Loan Documents and otherwise made in writing by
or on behalf of the Borrower pursuant to the Agreement and the Loan Documents
were true and correct in all material respects when made, and are repeated at
and as of the time of delivery hereof and are true and correct in all material
respects at and as of the time of delivery hereof, except to the extent such
representations and warranties are expressly limited to an earlier date or the
Required Lenders have expressly consented in writing to the contrary.
(b)    The Borrower has performed and complied with all agreements and
conditions contained in the Agreement and in the Loan Documents required to be
performed or complied with by it prior to or at the time of delivery hereof [or
specify default and describe].
(c)    Since _________________, 201__, no change has occurred, either in any
case or in the aggregate, in the condition, financial or otherwise, of the
Borrower or any Subsidiary which could reasonably be expected to have a Material
Adverse Effect [or specify event].
(d)    There exists no Default or Event of Default [or specify Default and
describe].
(e)    The aggregate amount of cash used to date by Parent to repurchase
treasury stock is $_________________.
(f)    Attached hereto are the detailed computations necessary to determine
whether the Borrower is in compliance with Section 9.01 and Section 8.14 as of
the end of the [fiscal quarter][fiscal year] ending [           ].

NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-1

--------------------------------------------------------------------------------




EXECUTED AND DELIVERED this _________ day of __________, 201__.
VANGUARD NATURAL GAS, LLC





By:                            
Name:                            
Title:                            

NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-2

--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________("Statement Date")
SCHEDULE 2
to the Compliance Certificate
($ in 000's)


   I. Section 9.01(a) – Consolidated Leverage Ratio.
 
A. Total Debt
 
1. Debt, less
$_______________
2. Non-cash obligations under ASC 815, less
($______________)
3. Accounts payable and other accrued liabilities not greater than 60 days past
due or which are being contested in good faith
($______________)
4. Total Debt
$_______________
B. EBITDA
 
1. consolidated net income, less
$______________
2. non-cash revenue or expense associated with Swap Agreements resulting from
ASC 815, less
($______________)
3. income or plus loss from discontinued operations and extraordinary items,
plus
($______________)
4. income taxes, plus
$______________
5. Interest Expense, plus
$______________
6. depreciation, plus
$______________
7. depletion, plus
$______________
8. amortization, plus
$______________
9. non-cash and extraordinary items
$______________
10. Total EBITDA
$______________
C. Ratio (Line I.A.4 ÷ Line I.B.10)
__________ to 1.0
   Maximum Permitted (for each specified period):
 
   June 30, 2015 through December 31, 2015
5.50 to 1.00
   March 31, 2016 through December 31, 2016
5.25 to 1.00
   March 31, 2017 and thereafter
4.50 to 1.00
 
 


NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-3

--------------------------------------------------------------------------------




II. Section 9.01(b) – Current Ratio.
 
A. Current Assets (including Borrowing Base availability)
$______________
B. Current Liabilities (excluding non-cash Obligations under ASC 815 and current
maturities of Obligations)
$______________
C. Ratio (Line II.A ÷ Line II.B):
__________ to 1.0
   Minimum Required:
1.0 to 1.0










NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – S-4